EXHIBIT 10.28








CONSTRUCTION, ACQUISITION
AND INTERIM LOAN AGREEMENT


DATED AS OF NOVEMBER 30, 2007


AMONG


KIERLAND CROSSING, LLC
AS BORROWER


AND


KEYBANK NATIONAL ASSOCIATION
AS ADMINISTRATIVE AGENT


AND


KEYBANC CAPITAL MARKETS
AS LEAD ARRANGER AND BOOK MANAGER


AND


EUROHYPO AG, NEW YORK BRANCH
AS SYNDICATION AGENT


AND


THE HUNTINGTON NATIONAL BANK
AS DOCUMENTATION AGENT


AND


THE SEVERAL LENDERS
FROM TIME TO TIME PARTIES HERETO,
AS LENDERS
 

--------------------------------------------------------------------------------


TABLE OF CONTENTS
 

   
Page
     
ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS
2
1.1
Defined Terms
2
1.2
Use of Defined Terms
20
1.3
Accounting Terms
20
1.4
Exhibits and Schedules
20
1.5
Miscellaneous Terms
20
ARTICLE 2 LOANS
20
2.1
Agreement to Borrow and Lend
20
2.2
Alternate Base Rate Loans
22
2.3
LIBOR Rate Loans
22
2.4
Administrative Agent's Right to Assume Funds Available for Loans
22
2.5
Loan Documents
23
2.6
Extension of Maturity Date
24
2.7
Wolff Transaction
25
ARTICLE 3 PAYMENTS AND FEES
25
3.1
Principal and Interest
25
3.2
Agent's Fees
26
3.3
Yield Protection
26
3.4
Changes in Capital Adequacy Regulations
27
3.5
Availability of Types of Advances
27
3.6
Funding Indemnification
28
3.7
Late Payments
28
3.8
Computation of Interest and Fees
28
3.9
Non Banking Days
28
3.10
Manner and Treatment of Payments
29
3.11
Lender Statements; Survival of Indemnity
31
3.12
Administrative Agent's Right to Assume Payments Will be Made by Borrower
31
ARTICLE 4 REPRESENTATIONS AND WARRANTIES
32
4.1
Existence and Qualification; Power; Compliance With Laws
32
4.2
Authority; Compliance With Other Agreements and Instruments and Government
Regulations
32
4.3
No Governmental Approvals Required
33
4.4
Financial Statements
33
4.5
No Other Liabilities
33
4.6
Intangible Assets
33
4.7
Litigation
33
4.8
Binding Obligations
33
4.9
No Default
33
4.10
ERISA
34
4.11
Regulations T, U and X; Investment Company Act
34
4.12
Disclosure
34
4.13
Tax Liability
34

 
i

--------------------------------------------------------------------------------


4.14
Hazardous Materials
34
4.15
Ownership Rights
35
4.16
Governmental Project Matters
35
4.17
Brokers
35
4.18
Other Debt
35
4.19
Solvency
35
4.20
No Fraudulent Intent
35
4.21
No Bankruptcy Filing
36
4.22
OFAC Representation
36
4.23
Project-Related Representations
36
4.24
Survival of Representations and Warranties
38
ARTICLE 5 LOAN EXPENSE AND ADVANCES
39
5.1
Loan and Administration Expenses
39
5.2
Upfront Fees
39
5.3
Administrative Agent's Attorneys' Fees and Disbursements
39
5.4
Time of Payment of Fees and Expenses
39
5.5
Expenses and Advances Secured by Loan Documents
39
5.6
Right of Lenders to Make Advances to Cure Borrower's Defaults
40
ARTICLE 6 NON-CONSTRUCTION REQUIREMENTS PRECEDENT TO THE  EFFECTIVENESS OF THIS
AGREEMENT AND SUBSEQUENT DISBURSEMENTS
40
6.1
Non-Construction Conditions Precedent to Effectiveness of the Agreement
40
6.2
Non-Construction Conditions Precedent to Loan Opening
42
6.3
Non-Construction Conditions Precedent to Subsequent Disbursements
43
ARTICLE 7 CONSTRUCTION REQUIREMENTS PRECEDENT TO THE OPENING OF THE LOAN
43
7.1
Required Construction Documents
43
ARTICLE 8 BUDGET AND CONTINGENCY FUND
45
8.1
Budget
45
8.2
Budget Line Items
45
8.3
Contingency Fund
45
8.4
Optional Method for Payment of Interest
46
ARTICLE 9 SUFFICIENCY OF LOAN
46
9.1
Loan In Balance
46
ARTICLE 10 CONSTRUCTION PAYOUT REQUIREMENTS
47
10.1
Applicability of Sections
47
10.2
Monthly Payouts
47
10.3
Documents to be Furnished for Each Disbursement
47
10.4
Retainages
48
10.5
Disbursements for Materials Stored On-Site
48
10.6
Disbursements for Offsite Materials
49
10.7
Disbursements For Tenant Work and Allowances
49
10.8
Disbursement of the Developer's Fee
49
ARTICLE 11 FINAL DISBURSEMENT FOR CONSTRUCTION
50
11.1
Final Disbursement for Construction
50

 
ii

--------------------------------------------------------------------------------


ARTICLE 12 AFFIRMATIVE COVENANTS OTHER THAN INFORMATION AND REPORTING
REQUIREMENTS
51
12.1
Payment of Taxes and Other Potential Liens
51
12.2
Preservation of Existence
51
12.3
Maintenance of the Project
51
12.4
Maintenance of Insurance
51
12.5
Compliance With Laws
52
12.6
Single Purpose Entity
52
12.7
Keeping of Records and Books of Account
52
12.8
Compliance With Agreements
52
12.9
Use of Proceeds
52
12.10
Hazardous Materials Laws
52
12.11
Inspection of Project
52
12.12
Construction of Improvements
53
12.13
Correction of Defects
53
12.14
Inspection by the Administrative Agent
53
12.15
Furnishing Notices
53
12.16
Furnishing Reports
54
12.17
Indemnification
54
ARTICLE 13 NEGATIVE COVENANTS
54
13.1
Single Asset Entity; Compliance With Laws
54
13.2
Limitation on Distributions
55
13.3
Affiliate Agreements
55
13.4
Secondary Financing
55
13.5
Liens
56
13.6
Formation Documents
56
13.7
Restrictions on Transfer
56
13.8
Changes in Plans and Specifications
57
13.9
Changes in Ground Lease
57
13.10
Changes in Phase III Purchase Agreement
57
13.11
Leasing Guidelines
57
13.12
Defaults Under Leases
57
13.13
Management and Leasing Contracts
58
13.14
Construction Contracts
58
13.15
Continued Glimcher Management
58
ARTICLE 14 CASUALTIES AND CONDEMNATION
58
14.1
Lenders' Election to Apply Proceeds on Indebtedness
58
14.2
Borrower's Obligation to Rebuild and Use of Proceeds Therefor
59
ARTICLE 15 INFORMATION AND REPORTING REQUIREMENTS
60
15.1
Financial and Business Information
60
15.2
Appraisals
61
ARTICLE 16 EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT
61
16.1
Events of Default
61
16.2
Remedies Upon Event of Default
63
ARTICLE 17 THE ADMINISTRATIVE AGENT
65
17.1
Appointment and Authorization
65

 
iii

--------------------------------------------------------------------------------


17.2
Administrative Agent and Affiliates
65
17.3
Proportionate Interest in any Collateral
65
17.4
Lenders' Credit Decisions
65
17.5
Action by Administrative Agent
66
17.6
Liability of Administrative Agent
67
17.7
Indemnification
68
17.8
Successor Administrative Agent
68
17.9
No Obligations of Borrower
69
17.10
Additional Agents
69
ARTICLE 18 MISCELLANEOUS
69
18.1
Cumulative Remedies; No Waiver
69
18.2
Costs, Expenses and Taxes
69
18.3
Nature of Lenders' Obligations
70
18.4
Survival of Representations and Warranties
70
18.5
Notices
71
18.6
Execution of Loan Documents
71
18.7
Binding Effect; Assignment
71
18.8
Right of Setoff
74
18.9
Sharing of Setoffs
74
18.10
Indemnity by Borrower
74
18.11
Nonliability of the Lenders
75
18.12
No Third Parties Benefited
76
18.13
Confidentiality
76
18.14
Further Assurances
79
18.15
Integration
79
18.16
Governing Law
79
18.17
Severability of Provisions
79
18.18
Headings
79
18.19
Time of the Essence
79
18.20
[Intentionally Omitted]
79
18.21
Removal of a Lender
79
18.22
WAIVER OF RIGHT TO TRIAL BY JURY
80
18.23
PURPORTED ORAL AMENDMENTS
80
18.24
Sign and Publicity
80
18.25
Replacement of Notes
80
18.26
Defaulting Lenders
80
ARTICLE 19 AMENDMENTS; CONSENTS
82
19.1
Amendments; Consents
82

 
iv

--------------------------------------------------------------------------------


EXHIBITS


A-1 
Legal Description of Phase I/Phase II Land

A-2 
Legal Description of Phase III Parcels

A-3 
Site Plan of Phase I

A-4 
Site Plan of Full Project

B 
Commitments Assignments and Acceptance - Assignment and Acceptance Agreement

C 
Compliance Certificate

D 
Note

E 
Permitted Exceptions

F 
Insurance Requirements

G 
Initial Budget

H 
Borrower’s Certificate

I 
Soft and Hard Cost Requisition Form



SCHEDULES


1.1 
Loan Commitment Schedule

4.7 
Lititgation and Judgments

4.15 
Hazardous Material Disclosure



v

--------------------------------------------------------------------------------


CONSTRUCTION, ACQUISITION AND INTERIM LOAN AGREEMENT
 
This CONSTRUCTION, ACQUISITION AND INTERIM LOAN AGREEMENT is entered into as of
November 30, 2007 (the “Agreement Effective Date”) by and among KIERLAND
CROSSING, LLC, a Delaware limited liability company (“Borrower”), KEYBANK
NATIONAL ASSOCIATION, a national banking association, and each lender which is a
signatory hereto or which may hereafter become a party to this Agreement
pursuant to Section 18.7 (collectively, together with KeyBank National
Association, the “Lenders” and, individually, a “Lender”) and KEYBANK NATIONAL
ASSOCIATION, not individually but as Administrative Agent.
 
RECITALS
 
WHEREAS, Borrower has previously acquired a leasehold interest in that certain
parcel of land located in the City of Scottsdale, in County of Maricopa County,
Arizona, legally described in Exhibit A-1 attached hereto (such leasehold
interest, the “Phase I/Phase II Land”) and desires to construct on the Phase
I/Phase II Land the first two phases of a three phase, approximately 619,000
square foot lifestyle retail and office center to be known as “Scottsdale
Crossing”.  The first phase of the Project is planned to include approximately
133,000 square feet of retail space, approximately 141,000 square feet of office
space and two parking decks providing in the aggregate not less than 2350
parking spaces (“Phase I”). The second phase of the Project is planned to
include approximately 200,000 square feet of retail space (including the
theater) and approximately 76,000 square feet of office space (“Phase II”).  The
improvements to be constructed on the Phase I/Phase II Land are referred to
herein as the “Improvements”;
 
WHEREAS, Borrower has previously entered in that certain Purchase Agreement and
Escrow Instructions with Kierland Crossing Residential, LLC, an Arizona limited
liability company dated effective as of May 12, 2006 (as amended, the “Phase III
Purchase Agreement”) to acquire upon completion a condominium unit containing
approximately 70,000 square foot (or more) of retail space in the third phase of
the Project (collectively, the “Phase III Retail Unit”), which is to be located
on three contiguous parcels of land, comprising in the aggregate 8.994 acres,
adjoining the Phase I/Phase II Land, legally described in Exhibit A-2 attached
hereto (the “Phase III Parcels”). The location and anticipated configuration of
Phase I is shown on the site plan attached hereto as Exhibit A-3 and made a part
hereof.  The location and anticipated configuration of Phases I and II, and the
Phase III Retail Unit, are shown on the overall site plan attached hereto as
Exhibit A-4 and made a part hereof;
 
WHEREAS, Borrower has requested a loan to finance the construction of the
Improvements, the acquisition of the Phase III Retail Unit and the construction
and installation of certain other improvements thereon and KeyBank and the
Lenders are prepared to make such a loan available on the terms and conditions
stated herein.
 
NOW, THEREFORE, in consideration of the recitals herein and the mutual covenants
contained herein, the parties hereto hereby agree as follows:
 

--------------------------------------------------------------------------------


ARTICLE 1

 
DEFINITIONS AND ACCOUNTING TERMS
 
1.1           Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:
 
“Actual DSCR” means, as of any date, the ratio of (a) the then-current actual
NOI for the Project for the most recent fiscal quarter for which NOI has been
reported to the Administrative Agent multiplied by four (4) to (b) the
then-current Implied Annual Debt Service.
 
“Administrative Agent” means KeyBank, when acting in its capacity as the
Administrative Agent under any of the Loan Documents, or any successor
Administrative Agent appointed pursuant to the terms hereof.
 
“Administrative Agent’s Office” means the Administrative Agent’s office located
at 127 Public Square, Cleveland, Ohio 44114, or such other office as the
Administrative Agent hereafter may designate by written notice to Borrower and
the Lenders.
 
“Advance” means that portion of any Loan funded by a single Lender.
 
“Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person.  As used in this definition, “control” (and the correlative terms,
“controlled by” and “under common control with”) shall mean possession, directly
or indirectly, of power to direct or cause the direction of management or
policies (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise); provided that, in any event, any
Person which owns, directly or indirectly, 10% or more of the securities having
ordinary voting power for the election of directors or other governing body of a
corporation, or 10% or more of the partnership or other ownership interests of
any other Person, will be deemed to be an Affiliate of such corporation,
partnership or other Person.
 
“Affiliate Agreements” means those development, leasing, management or other
service agreements which Borrower may from time to time enter into in connection
with the Project with any Affiliate of Borrower or its Members.
 
“Agreement” means this Construction, Acquisition and Interim Loan Agreement,
either as originally executed or as it may from time to time be extended,
supplemented, consolidated, amended, restated, increased, renewed or modified.
 
“Alternate Base Rate” means, as of any date of determination, the rate per annum
equal to the higher of (a) the Prime Rate in effect on such date and (b) the
Federal Funds Effective Rate in effect on such date plus one-half of 1% (50
basis points) plus, in either case, the Applicable Margin.
 
“Alternate Base Rate Advance” means an Advance made hereunder and specified to
be an Alternate Base Rate Advance in accordance with Article 2.
 
-2-

--------------------------------------------------------------------------------


“Alternate Base Rate Loan” means a Loan made hereunder and specified to be an
Alternate Base Rate Loan in accordance with Article 2.
 
“Applicable Laws” shall have the meaning ascribed to such term in Section
4.23(c).
 
“Applicable Margin” means (i) one and one half of one percent (1.50%) per annum
with respect to LIBOR Rate Loans and (ii) zero with respect to Alternate Base
Rate Loans, provided that the Applicable Margin with respect to LIBOR Rate Loans
under clause (i) shall be reduced to one and thirty hundredths of one percent
(1.30%) once the Pro Forma DSCR equals or exceeds 1.00 to 1.  The effective date
of any such reduction in the Applicable Margin with respect to LIBOR Rate Loans
shall be established by the Administrative Agent, at the request of Borrower,
promptly after the Administrative Agent has received satisfactory evidence that
the required Pro Forma DSCR has been achieved.
 
“Appraisal” shall mean an MAI certified appraisal of the Project performed in
accordance with FIRREA and Administrative Agent’s appraisal requirements by
National Valuation Consultants (with respect to the initial Appraisal) or such
other appraiser as may be selected and retained by Administrative Agent.
 
“Architect” shall mean Nelsen Partners, Inc.
 
“Banking Day” means (i) with respect to any borrowing, payment or rate selection
of LIBOR Rate Advances, a day (other than a Saturday or Sunday) on which banks
generally are open in Cleveland, Ohio and New York, New York for the conduct of
substantially all of their commercial lending activities and on which dealings
in Dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in Cleveland, Ohio, and New York, New York for the conduct of substantially
all of their commercial lending activities.
 
“Borrower’s Equity Requirement” shall mean an amount equal to the difference
between the aggregate projected Project Costs as shown in the then-current
approved Budget as of the Loan Opening Date and the Maximum Loan Amount, which
difference shall be invested by Borrower from time to time on a pro rata basis
as Loans are disbursed so that the amount of Loans outstanding never exceeds the
percentage of such aggregate projected Project Costs represented by the Maximum
Loan Amount.
 
“Breakage Fee” shall have the meaning ascribed to such term in Section 3.6.
 
“Budget” means the budget for Project Costs through Stabilization as submitted
by Borrower and reasonably approved by the Administrative Agent pursuant to
Section 8.1, as it may be modified from time to time as provided herein.
 
“Budget Line Items” shall have the meaning ascribed to such term in Section 8.2.
 
“Calculation Date” shall mean any date on which Administrative Agent determines
the Pro Forma DSCR or the Actual DSCR.
 
-3-

--------------------------------------------------------------------------------


“Calculation Period” shall mean a twelve (12) month period commencing on a
Calculation Date.
 
“Capitalized Lease” of a Person means any lease of Property imposing obligations
on such Person, as lessee thereunder, which are required in accordance with GAAP
to be capitalized on a balance sheet of such Person.
 
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.
 
“Cash Equivalents”  means, as of any date:
 
(i)           securities issued or directly and fully guaranteed or insured by
the United States of America government or any agency or instrumentality thereof
having maturities of not more than one year from such date;
 
(ii)           mutual funds organized under the United States Investment Company
Act of 1940, as amended, rated AAm or AAm-G by S&P and P-1 by Moody’s;
 
(iii)           certificates of deposit or other interest-bearing obligations of
a bank or trust company which is a member in good standing of the Federal
Reserve System having a short term unsecured debt rating of not less than A-1 by
S&P and not less than P-1 by Moody’s (or in each case, if no bank or trust
company is so rated, the highest comparable rating then given to any bank or
trust company, but in such case only for funds invested overnight or over a
weekend) provided that such investments shall mature or be redeemable upon the
option of the holders thereof on or prior to a date one month from the date of
their purchase;
 
(iv)           certificates of deposit or other interest-bearing obligations of
a bank or trust company which is a member in good standing of the Federal
Reserve System having a short term unsecured debt rating of not less than A-1+
by S&P, and not less than P-1 by Moody’s and which has a long term unsecured
debt rating of not less than A1 by Moody’s (or in each case, if no bank or trust
company is so rated, the highest comparable rating then given to any bank or
trust company, but in such case only for funds invested overnight or over a
weekend) provided that such investments shall mature or be redeemable upon the
option of the holders thereof on or prior to a date three months from the date
of their purchase;
 
(v)           bonds or other obligations having a short term unsecured debt
rating of not less than A-1+ by S&P and P-1+ by Moody’s and having a long term
debt rating of not less than A1 by Moody’s issued by or by authority of any
state of the United States of America, any territory or possession of the United
States of America, including the Commonwealth of Puerto Rico and agencies
thereof, or any political subdivision of any of the foregoing;
 
-4-

--------------------------------------------------------------------------------


(vi)           repurchase agreements issued by an entity rated not less than
A-1+ by S&P, and not less than P-1 by Moody’s which are secured by United States
of America government securities of the type described in clause (i) of this
definition maturing on or prior to a date one month from the date the repurchase
agreement is entered into;
 
(vii)           short term promissory notes rated not less than A-1+ by S&P,
and  not less than P-1 by Moody’s maturing or to be redeemable upon the option
of the holders thereof on or prior to a date one month from the date of their
purchase; and
 
(viii)                      commercial paper (having original maturities of not
more than 365 days) rated at least A-1+ by S&P and P-1 by Moody’s and issued by
a foreign or domestic issuer who, at the time of the investment, has outstanding
long-term unsecured debt obligations rated at least A1 by Moody’s.
 
“Cash Flow Hedge” means an interest rate swap agreement to be entered into not
later than the Loan Opening by Borrower and KeyBank which shall provide for
fixed payments by Borrower on a nominal amount of at least seventy percent (70%)
of the Loan Commitment based on a projected disbursement schedule satisfactory
to the Administrative Agent and having a term that expires on the initial
Maturity Date in exchange for payments at the LIBOR Base Rate on such nominal
amount from the counterparty thereto, and which shall be otherwise acceptable in
all respects to the Administrative Agent.
 
“Certificate” means a certificate signed by a Senior Officer or Responsible
Official (as applicable) of the Person providing the certificate.
 
“Code” means the Internal Revenue Code of 1986, as amended or replaced and as in
effect from time to time.
 
“Collateral” means all of the property, rights and interests of Borrower in and
with respect to the Project that are subject to the security interests and Liens
created by the Security Documents.
 
“Commitments” means the commitments of each of the Lenders (as initially
specified in Schedule 1.1 hereto) to make Advances under this Agreement.
 
“Commitments Assignment and Acceptance” means an assignment and acceptance
agreement substantially in the form of Exhibit B.
 
“Completion Conditions” shall have the meaning ascribed to such term in
Section 11.1.
 
“Completion Guaranty” shall have the meaning ascribed to such term in
Section 2.5(e).
 
“Condominium Documents” means all documents that will govern the establishment
and ownership of the Phase III Retail Unit as described in the Phase III
Purchase Agreement.
 
“Confidential Information” means (i) all of the terms, covenants, conditions or
agreements set forth in this Agreement or any amendments hereto and any related
agreements of whatever nature, (ii) the information and reports provided in
compliance with Articles 6 and 7 of this Agreement, (iii) any and all
information provided, disclosed or otherwise made available to the
Administrative Agent and the Lenders including, without limitation, any and all
plans, maps, studies (including market studies), reports or other data,
operating expense information, as-built plans, specifications, site plans,
drawings, notes, analyses, compilations, or other documents or materials
relating to the Project or its condition or use, whether prepared by Borrower or
others, which use, or reflect, or that are based on, derived from, or are in any
way related to the foregoing, and (iv) any and all other information of
Borrower, Guarantor or Guarantor’s Subsidiaries to which the Administrative
Agent or any Lender may have access.
 
-5-

--------------------------------------------------------------------------------


“Construction” or “construction” means (i) the demolition of the existing
improvements on the Phase I/Phase II Land, (ii) the grading and related sitework
required on the Phase I/Phase II Land to accommodate the Project, (iii) the
construction and equipping of the Improvements in accordance with the Plans and
Specifications, (iv) with respect to all three (3) Phases, all Tenant Work and
related improvements and/or tenant improvement allowances required to be
performed and/or paid for by Borrower under those Leases executed from time to
time, and (v) the installation of all personal property, fixtures and equipment
required to be installed by Borrower for the operation of the Project.
 
“Construction Schedule” shall have the meaning ascribed to such term in
Section 7.1(g).
 
“Contingency Fund” shall have the meaning ascribed to such term in Section 8.3.
 
“Contractual Obligation” means, as to any Person, any provision of any
outstanding security issued by that Person or of any material agreement,
instrument or undertaking to which that Person is a party or by which it or any
of its Property is bound.
 
“Control Agreement” shall have the meaning ascribed to such term in Section
2.5(k).
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
as amended from time to time, and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief Laws from time to time in
effect affecting the rights of creditors generally.
 
“Default” means any event that, with the giving of any applicable notice or
passage of time specified in Section 16.1 or both, would be an Event of Default.
 
“Default Rate” means the interest rate prescribed in Section 3.7.
 
“Defaulting Lender” means (a) any Lender that has failed to fund any Advance
within two (2) Banking Days after such funding is required pursuant to this
Agreement; or (b) any Lender that has (i) breached any other material term or
condition of this Agreement or (ii) failed to make any other payment to the
Administrative Agent (whether such payment is a reimbursement for costs,
expenses or attorneys’ fees, an indemnity payment, the repayment of erroneously
paid funds, a portion of any set-off to be turned over to the Administrative
Agent or otherwise) when such payment is due and payable under this Agreement or
any other Loan Document, if such breach or failure has not been cured or paid
within ten (10) days after notice thereof from the Administrative Agent to such
Lender.
 
-6-

--------------------------------------------------------------------------------


“Deficiency Deposit” shall have the meaning ascribed to such term in
Section 9.1.
 
“Depository” means Smith Barney, a division of Citigroup Global Markets Inc.
 
“Developer’s Fee” shall have the meaning ascribed to such term in Section 10.8.
 
“Dial Corporation Building” means the existing office building occupied by the
Dial Corporation on the Phase I/Phase II Land which is to be demolished as a
part of the Project.
 
“Distribution” means, with respect to any shares of capital stock or any warrant
or option to purchase an equity security or other equity security or interest
issued by a Person, (i) the retirement, redemption, purchase or other
acquisition for cash or for Property by such Person of any such security or
interest, (ii) the payment by such Person of any dividend in cash or in Property
on or with respect to any such security or interest, (iii) any Investment by
such Person in the holder of 5% or more of any such security or interest if a
purpose of such Investment is to avoid characterization of the transaction as a
Distribution or (iv) any other payment in cash or Property by such Person
constituting a distribution under applicable Laws with respect to such security
or interest.
 
“Dollars” or “$” means United States of America dollars.
 
“Employee Plan” means any (a) employee benefit plan (as defined in Section 3(3)
of ERISA) that is subject to Title I of ERISA, (b) any plan (as defined in
Section 4975(e)(1) of the Code) that is subject to Section 4975 of the Code,
(c) any entity the underlying assets of which include plan assets (as defined in
29 C.F.R. Section 2510.3-101 or otherwise under ERISA) by reason of a plan’s
investment in such entity (including an insurance company general account), or
(d) a governmental plan (as defined in Section 3(32) of ERISA or Section 414(d)
of the Code) organized in a jurisdiction within the United States of America
having prohibitions on transactions with such governmental plan substantially
similar to those contained in Section 406 of ERISA or Section 4975 of the Code.
 
“Engineer” means David Evans and Associates, Inc.
 
“Environmental Indemnity” shall have the meaning ascribed to such term in
Section 2.5(h).
 
“ERISA” means the Employee Retirement Income Security Act of 1974, and any
regulations issued pursuant thereto, as amended or replaced and as in effect
from time to time.
 
“ERISA Affiliate” means each Person (whether or not incorporated) which is
required to be aggregated with Parent pursuant to Section 414 of the Code.
 
“Escrow Agent” means Flagler Title Company, or such other escrow agent as may be
reasonably approved in writing by the Administrative Agent.
 
“Event of Default” shall have the meaning ascribed to such term in Section 16.1.
 
-7-

--------------------------------------------------------------------------------


“Excluded Taxes” means, in the case of each Lender or applicable LIBOR Lending
Office and the Administrative Agent, taxes imposed on its overall net income,
and franchise taxes imposed on it, by any jurisdiction with taxing authority
over the Lender.
 
“Extension Fee” shall have the meaning ascribed to such term in Section 2.6
 
“Extension Option” shall have the meaning ascribed to such term in Section 2.6.
 
“Federal Funds Effective Rate” shall mean, for any day, the rate per annum
announced by the Federal Reserve Bank of Cleveland on such day as being the
weighted average of the rates on overnight federal funds transactions arranged
by federal funds brokers on the previous trading day, as computed and announced
by such Federal Reserve Bank in substantially the same manner as such Federal
Reserve Bank computes and announces the weighted average it refers to as the
“Federal Funds Effective Rate.”
 
“Final Completion” shall have the meaning ascribed to such term in Section 11.1.
 
“First Extended Maturity Date” shall be May 29, 2012.
 
“First Extension Option” shall have the meaning ascribed to such term in Section
2.6.
 
“Fiscal Quarter” means the fiscal quarter of the Glimcher Consolidated Group
ending on each March 31, June 30, September 30 and December 31.
 
“Fiscal Year” means the fiscal year of Borrower ending on each December 31.
 
“General Contract” shall mean, with respect to each Phase of the Project after
Phase IA, the general contract to be entered into between Borrower and General
Contractor providing for a guaranteed maximum price and pertaining to the
construction of such Phase of the Improvements and all onsite and offsite
improvements necessary for the operation of such Phase.
 
 “General Contract (Phase IA)” shall mean the general contract to be entered
into between Borrower and General Contractor prior to the date of Loan Opening
providing for a guaranteed maximum price and pertaining to the construction of
Phase IA of the Improvements and all onsite and offsite improvements necessary
for the operation of Phase IA.
 
 “General Contractor” shall mean The Whiting-Turner Contracting Company, or such
other national construction contractor as may be approved by the Administrative
Agent.
 
“Generally Accepted Accounting Principles” or “GAAP” means generally accepted
accounting principles in the United States of America as in effect from time to
time, applied in a manner consistent with that used in preparing the financial
statements referred to in Section 6.1.
 
“Glimcher Consolidated Group” means the Guarantor, its general partner, Glimcher
Properties Corporation, and all Subsidiaries which are consolidated with them
for financial reporting purposes under GAAP.
 
-8-

--------------------------------------------------------------------------------


“Governmental Agency” means (a) any international, foreign, federal, state,
county or municipal government, or political subdivision thereof, (b) any
governmental or quasi-governmental agency, authority, board, bureau, commission,
department, instrumentality or public body or (c) any court or administrative
tribunal, each of competent jurisdiction.
 
“Governmental Approvals” shall have the meaning ascribed to such term in Section
4.23(d).
 
“Ground Lease” means that certain First Amended and Restated Ground Lease with
Respect to the Phase I/Phase II Land dated as of December 6, 2006 between
Borrower and Ground Lessor, which shall be amended by a First Amendment thereto
in a form which has been approved by the Administrative Agent in connection with
the Wolff Transaction.
 
“Ground Lessor” shall mean Sucia Scottsdale, LLC, a Delaware limited liability
company, or any of its successors and assigns as landlord under the Ground
Lease.
 
“Ground Lessor’s Fee Mortgagee” shall mean General Electric Capital Corporation,
a Delaware corporation, or its successors in interest as the holder of a first
priority deed of trust or mortgage on the fee simple interest in the Phase
I/Phase II Land.
 
“Guarantee” means, as to any Person, any (a) guarantee by that Person of
Indebtedness of, or other obligation performable by, any other Person or
(b) assurance given by that Person to an obligee of any other Person with
respect to the performance of an obligation by, or the financial condition of,
such other Person, whether direct, indirect or contingent, including any
purchase or repurchase agreement covering such obligation or any collateral
security therefor, any agreement to provide funds (by means of loans, capital
contributions or otherwise) to such other Person, any agreement to support the
solvency or level of any balance sheet item of such other Person or any
“keep-well” or other arrangement of whatever nature given for the purpose of
assuring or holding harmless such obligee against loss with respect to any
obligation of such other Person; provided, however, that the term Guarantee
shall not include endorsements of instruments for deposit or collection in the
ordinary course of business.  The amount of any Guarantee in respect of
Indebtedness shall be deemed to be an amount equal to the stated or determinable
amount of the related Indebtedness (unless the Guarantee is limited by its terms
to a lesser amount, in which case to the extent of such amount) or, if not
stated or determinable, the reasonably anticipated liability in respect thereof
as determined by the Person in good faith pursuant to Generally Accepted
Accounting Principles.
 
“Guarantor” means Glimcher Properties Limited Partnership, a Delaware limited
partnership.
 
“Guaranties” means, collectively, the Payment Guaranty dated as of the Agreement
Effective Date executed by Guarantor, the Completion Guaranty dated as of the
Agreement Effective Date executed by the Guarantor, and the Non-Recourse
Exception Guaranty dated as of the Agreement Effective Date executed by
Guarantor.
 
“Hazardous Materials” means substances defined as “hazardous substances”
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 42 U.S.C. §9601 et seq., or as “hazardous”, “toxic” or “pollutant”
substances or as “solid waste” pursuant to the Hazardous Materials
Transportation Act, 49 U.S.C. §1801, et seq., the Resource Conservation and
Recovery Act, 42 U.S.C. §6901, et seq., or as “friable asbestos” pursuant to the
Toxic Substances Control Act, 15 U.S.C. §2601 et seq. or any other applicable
Hazardous Materials Law, in each case as such Laws are amended from time to
time.
 
-9-

--------------------------------------------------------------------------------


“Hazardous Materials Laws” means all Laws governing the treatment,
transportation or disposal of Hazardous Materials applicable to any part of the
Project.
 
“Implied Annual Debt Service means, as of any date, the aggregate annual amount
of principal and interest payments that would be needed to fully amortize either
the Loan Commitment (when calculating the Pro Forma DSCR) or the then-current
Maximum Loan Amount (when calculating the Actual DSCR) by equal monthly payments
of principal and interest over a 30 year period, using an annual interest rate
equal to the greater of (i) the sum of (A) the then-current annual yield on
obligations of the United States of America Treasury maturing approximately 10
years after such date plus (B) 1.25% per annum, or (ii) 6.25% per annum.
 
“Improvements” shall have the meaning ascribed to such term in the first recital
of this Agreement.
 
“In Balance” or “in balance” shall have the meaning ascribed to such terms in
Article 9.
 
“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations of such Person, whether
or not for money borrowed (i) represented by notes payable, or drafts accepted,
in each case representing extensions of credit, (ii) evidenced by bonds,
debentures, notes or similar instruments, or (iii) constituting purchase money
indebtedness, conditional sales contracts or other similar instruments, upon
which interest charges are customarily paid or that are issued or assumed as
full or partial payment for Property or services rendered; (c) Capital Lease
Obligations of such Person; (d) all reimbursement obligations of such Person
under any letters of credit or acceptances (whether or not the same have been
presented for payment); (e) all obligations of such Person in respect of any
repurchase obligation, takeout commitment or forward equity commitment, in each
case evidenced by a binding agreement (it being understood that the term
“Indebtedness” shall not include trade payables incurred in the ordinary course
of business or obligations of such Person under purchase agreements pertaining
to potential acquisition by such Person of additional real properties (and
related assets)); (f) net mark to market exposure of such Person under any
interest rate protection agreement (including, without limitation, any interest
rate swaps, caps, floors, collars and similar agreements) and currency swaps and
similar agreements; (g) all Indebtedness of other Persons which such Person has
Guaranteed or is otherwise recourse to such Person (except for guaranties of
customary non-recourse “carve-out” exceptions for fraud, misapplication of
funds, environmental indemnities and other similar exceptions to recourse
liability (but not exceptions relating to bankruptcy, insolvency, receivership
or other similar events)); and (h) all Indebtedness of another Person secured by
any Lien on Property owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness or other payment
obligation.
 
-10-

--------------------------------------------------------------------------------


“Intangible Assets” means assets that are considered intangible assets under
Generally Accepted Accounting Principles, including customer lists, goodwill,
copyrights, trade names, trademarks and patents.
 
“Joint Development Agreement” means that certain Joint Development Agreement
dated as of November 26, 2007 by and among Borrower, the Phase III Developers
and Glimcher Development Corporation, as contract administrator with respect to
certain site work, offsite work and related improvements for the benefit of the
Phase I/Phase II Land and the Phase III Parcels, as it may be amended hereafter
with the reasonable prior approval of the Administrative Agent.
 
“KeyBank” means KeyBank National Association, a national banking association.
 
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents.
 
“Lead Arranger” means KeyBanc Capital Markets.
 
“Leases” shall mean, collectively, all leases, subleases and occupancy
agreements affecting the Project or any part thereof now existing or hereafter
executed and all material amendments, material modifications or supplements
thereto, all as approved in writing by the Administrative Agent as and to the
extent required under Section 13.11.
 
“Lender” means each lender whose name is set forth in the signature pages of
this Agreement and each lender which may hereafter become a party to this
Agreement pursuant to Section 18.7.
 
“Lender Party” shall have the meaning ascribed to such term in Section 18.13.
 
“Lenders’ Consultant” shall mean an independent consulting architect and/or
engineer designated by Administrative Agent in Administrative Agent’s reasonable
discretion.
 
“LIBOR Base Rate” means, with respect to a LIBOR Rate Advance for the relevant
LIBOR Period, the applicable British Bankers’ Association LIBOR rate for
deposits in Dollars as reported by any generally recognized financial
information service as of 11:00 a.m. (London time) two Banking Days prior to the
first day of such LIBOR Period, and having a maturity equal to such LIBOR
Period, provided that, if no such British Bankers’ Association LIBOR rate is
available to the Administrative Agent, the applicable LIBOR Base Rate for the
relevant LIBOR Period shall instead be the rate determined by the Administrative
Agent to be the rate at which KeyBank or one of its Affiliate banks offers to
place deposits in Dollars with first class banks in the London interbank market
at approximately 11:00 a.m. (London time) two Banking Days prior to the first
day of such LIBOR Period, in the approximate amount of the relevant LIBOR Rate
Advance and having a maturity equal to such LIBOR Period.
 
“LIBOR Lending Office” means, as to each Lender, its office or branch so
designated by written notice to Borrower and the Administrative Agent as its
LIBOR Lending Office.  If no LIBOR Lending Office is designated by a Lender, its
LIBOR Lending Office shall be its office at its address for purposes of notices
hereunder.
 
-11-

--------------------------------------------------------------------------------


“LIBOR Period” means, as to each LIBOR Rate Loan, a period of one, two, three or
six months, commencing on a Banking Day, as selected by Borrower pursuant to
Section 2.1(d), provided that (i) any LIBOR Period which begins on a day for
which there is no numerically corresponding date in the calendar month in which
such LIBOR Period would otherwise end shall instead end on the last Banking Day
of such calendar month, (ii) the first day of any LIBOR Period shall be a
Banking Day, (iii) any LIBOR Period that would otherwise end on a day that is
not a Banking Day shall be extended to the next succeeding Banking Day unless
such Banking Day falls in another calendar month, in which case such LIBOR
Period shall end on the next preceding Banking Day, and (iv) no LIBOR Period
shall extend beyond the Maturity Date.  Notwithstanding the foregoing, at any
one time there will be no more than five (5) LIBOR Periods outstanding.
 
“LIBOR Rate” means, as of any date during any LIBOR Period, the sum of (A) the
LIBOR Base Rate applicable to such LIBOR Period divided by one minus the
then-current Reserve Percentage and (B) the Applicable Margin with respect to
LIBOR Rate Loans.
 
“LIBOR Rate Advance” means an Advance made hereunder and specified to be a LIBOR
Rate Advance in accordance with Article 2.
 
“LIBOR Rate Loan” means a Loan made hereunder and specified to be a LIBOR Rate
Loan in accordance with Article 2.
 
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, lien or charge of any kind, whether
voluntarily incurred or arising by operation of Law or otherwise, affecting any
Property, including any conditional sale or other title retention agreement, any
lease in the nature of a security interest, and/or the filing of any financing
statement (other than a precautionary financing statement with respect to a
lease that is not in the nature of a security interest) under the Uniform
Commercial Code or comparable Law of any jurisdiction.
 
“Loan” means each Advance made or to be made by the Lenders to Borrower as
provided in Section 2.1, and each Alternate Base Rate Loan and LIBOR Rate Loan
that is a continuation or conversion of such Advances as determined pursuant to
Article 2.
 
“Loan Commitment” means $220,000,000.  The respective Percentages of the Lenders
with respect to the Loan Commitment are set forth in Schedule 1.1.
 
“Loan Documents” means, collectively, this Agreement, the Notes, the Guaranties,
the Environmental Indemnity, the Security Documents and any other agreements of
any type or nature hereafter executed and delivered by Borrower or Guarantor to
the Administrative Agent or to any Lender in any way relating to or in
furtherance of this Agreement, (but excluding the Cash Flow Hedge or any similar
interest rate protection agreement), in each case either as originally executed
or as the same may from time to time be supplemented, modified, amended,
restated, extended or supplanted.
 
-12-

--------------------------------------------------------------------------------


“Loan Parties” means, collectively, as of any date, Borrower and the Guarantor.
 
“Major Subcontractor” shall mean any subcontractor under a Major Subcontract.
 
“Major Subcontracts” shall mean any subcontracts between the General Contractor
and any subcontractors and material suppliers which provide for an aggregate
contract price equal to or greater than $2,000,000.
 
“Managing Member” means Glimcher Kierland Crossing, LLC, a Delaware limited
liability company or its permitted successors and assigns as the managing member
of Borrower.
 
“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X.
 
“Maturity Date” means May 29, 2011, subject to extension for up to two (2)
twelve month periods upon satisfaction of the conditions set forth in
Section 2.6.
 
“Maximum Loan Amount” is defined in Section 2.1(a).
 
“Members” means, as of any date, those Persons which hold membership interests
in Borrower.
 
“Monthly Payment Date” means the first day of each calendar month.
 
“Moody’s” means Moody’s Investor Service, Inc. and its successors.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA to which one or more members of the Glimcher
Consolidated Group or any of their ERISA Affiliates contribute or are obligated
to contribute.
 
“NOI” shall mean, as of any date with respect to any period, (a) all revenues
received by Borrower with respect to such period from Tenants of the Project
which were in occupancy and had commenced paying rent under their Leases before
or during such period, including “property rental and other income” (as
determined by GAAP), provided however that, if any such Tenant (or the direct or
indirect holder of a majority of the ownership interests in any such Tenant) is
in bankruptcy, then any revenues received from such Tenant shall be excluded
from revenues for purposes of this clause (a), minus (b) all operating
expenditures with respect to the operation of the Project in the normal course
of business during such period.
 
“Non-Recourse Indebtedness” means Indebtedness for which the liability of the
obligor thereunder (except with respect to fraud, Hazardous Materials Laws
liability and other customary non-recourse “carve-out” exceptions) either is
contractually limited to collateral securing such Indebtedness or is so limited
by operation of Law.
 
“Non-U.S. Lender” shall have the meaning ascribed to such term in Section 3.10.
 
“Note” means any of the promissory notes made by Borrower to a Lender evidencing
Advances made under that Lender’s Commitment, substantially in the form of
Exhibit D, either as originally executed or as the same may from time to time be
supplemented, modified, amended, renewed, extended or supplanted.
 
-13-

--------------------------------------------------------------------------------


“Obligations” means all present and future obligations of every kind or nature
of the Loan Parties at any time and from time to time owed to the Administrative
Agent or the Lenders or any one or more of them, under any one or more of the
Loan Documents, whether due or to become due, matured or unmatured, liquidated
or unliquidated, or contingent or noncontingent, including obligations of
performance as well as obligations of payment, and including interest that
accrues after the commencement of any proceeding under any Debtor Relief Law by
or against any Loan Party.
 
“Opening of the Loan” or “Loan Opening” shall mean the first disbursement of
Loan proceeds.
 
“Opinion of Counsel” means the favorable written legal opinion of Squire,
Sanders & Dempsey L.L.P., counsel to Borrower in form and substance reasonably
satisfactory to the Administrative Agent.
 
“Outstanding Loan Amount” means, as of any date, the aggregate of all Advances
outstanding on such date.
 
“Party” means any Person other than the Administrative Agent and the Lenders,
which now or hereafter is a party to any of the Loan Documents.
 
“Payment Guaranty” shall have the meaning ascribed to such term in
Section 2.5(f).
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereof
established under ERISA.
 
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, which is
subject to Title IV of ERISA and with respect to the Consolidated Group is
maintained by a member of the Consolidated Group or to which a member of the
Consolidated Group contributes or has an obligation to contribute.
 
“Percentage” means, with respect to each Lender, the percentage derived by
dividing that Lender’s Commitment by the aggregate Loan Commitment, which shall
initially be as set forth opposite the name of that Lender on Schedule 1.1, as
such percentage may be increased or decreased pursuant to a Commitments
Assignment and Acceptance executed in accordance with Section 11.8.
 
“Permitted Exceptions” shall mean those matters listed on Exhibit E hereto to
which title to the Project is subject on the Agreement Effective Date and
thereafter such other title exceptions as the Administrative Agent may have
reasonably approved in writing.
 
“Permitted Liens” is defined in Section 13.5.
 
“Permitted Transfer” shall have the meaning ascribed to such term in Section
13.7 hereof.
 
-14-

--------------------------------------------------------------------------------


“Person” means any individual or entity, including a trustee, corporation,
limited liability company, general partnership, limited partnership, joint stock
company, trust, estate, unincorporated organization, business association, firm,
joint venture, Governmental Agency, or other entity.
 
”Phase” means any of Phases IA, IB, IC, II and III of the Project.
 
”Phase I” shall have the meaning ascribed to such term in the Recitals and
includes three subphases referred to as “Phase IA”, “Phase IB” and “Phase IC” as
identified on Exhibit A-3.
 
”Phase II” shall have the meaning ascribed to such term in the Recitals.
 
”Phase III” shall mean the Phase III Retail Unit and the performance of all
Tenant Work related thereto.
 
”Phase I/Phase II Land” shall have the meaning ascribed to such term in the
Recitals.
 
”Phase III Developers” shall mean the Phase III Retail Unit Seller, Kierland
Crossing Residential II, LLC and Kierland Crossing Residential III, LLC, the
three entities which collectively own the Phase III Parcels.
 
”Phase III Parcels” shall have the meaning ascribed to such term in the
Recitals.
 
“Phase III Purchase Agreement” shall have the meaning ascribed to such term in
the Recitals, as it may be amended and restated in a form which has been
approved by the Administrative Agent in connection with the Wolff Transaction.
 
“Phase III Retail Unit” shall have the meaning ascribed to such term in the
Recitals.
 
“Phase III Retail Unit Seller” shall mean Kierland Crossing Residential, LLC, an
Arizona limited liability company, or, after the effective date of the Wolff
Transaction, the Phase III Developers or any of their respective successors or
assigns as the Seller under the Phase III Purchase Agreement, as amended and
restated.
 
“Plans and Specifications” shall mean, with respect to a Phase, those detailed
plans and specifications for the Improvements to be included in such Phase as
approved by the Administrative Agent and as thereafter modified from time to
time in accordance with the terms hereof.
 
“Prime Rate” means a rate per annum equal to the prime rate of interest publicly
announced from time to time by KeyBank or its parent as its prime rate (which is
not necessarily the lowest rate charged to any customer), changing when and as
said prime rate changes.  In the event that there is a successor to the
Administrative Agent by merger, or the Administrative Agent assigns its duties
and obligations to an Affiliate, then the term “Prime Rate” as used in this
Agreement shall mean the prime rate, base rate or other analogous rate of the
new Administrative Agent.
 
-15-

--------------------------------------------------------------------------------


“Pro Forma DSCR” means, as of any date, the ratio of (A) the then-current Pro
Forma NOI  to (B) the then-current Implied Annual Debt Service.
 
“Pro Forma NOI” shall mean, as of any date, (a) all projected revenues to be
derived during the twelve (12) months immediately following the then-current
projected date of Stabilization from actual scheduled income (rental and
reimbursement) from Tenants under Leases which have been executed on or before
such date of determination which are projected to be in occupancy and paying
rent under such Leases during such twelve (12) month period, provided however,
if any such Tenant (or the direct or indirect holder of a majority of the
ownership interests in such Tenant) is in bankruptcy as of such date of
determination then such revenues shall be excluded from revenues for purposes of
this clause (a), minus (b) all Pro Forma Operating Expenses.
 
“Pro Forma Operating Expenses” shall mean the projected stabilized operating
expenditures with respect to the operation of the Project in the normal course
of business for the first twelve (12) months after the projected date of
Stabilization, which shall be initially as established by the initial Appraisal,
subject to such reasonable adjustments as may be made by the Administrative
Agent to such projection from time to time.
 
“Project” means the collective reference to (i) the Phase I/Phase II Land,
together with all buildings, structures and improvements located or to be
located thereon, including the Improvements, (ii) the Phase III Retail Unit to
be purchased under the Phase III Purchase Agreement; (iii) all Tenant Work to be
installed in the Phases, (iv) all rights, privileges, easements and
hereditaments relating or appertaining thereto, and (v) all personal property,
fixtures and equipment of the Borrower required or beneficial for the operation
thereof.
 
“Project Costs” shall mean the aggregate cost to acquire and complete the
Project, including without limitation the acquisition of the Phase III Retail
Unit pursuant to the Phase III Purchase Agreement, together with all associated
soft costs and carrying costs through Stabilization, as established by the most
recent Budget approved by the Administrative Agent.
 
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
 
“Rating Agencies” shall mean S & P, Moody’s and Fitch Inc. (“Fitch”).
 
“Regulation D” means Regulation D, as at any time amended, of the Board of
Governors of the Federal Reserve System, or any other regulation in substance
substituted therefor.
 
“REA” shall mean that certain Reciprocal Easement Agreement dated November 26,
2007 among the Phase III Developers and Borrower among the Phase I/Phase II Land
and the Phase III Parcels, to which the Deed of Trust shall be subordinated by
the Administrative Agent, as it may be amended hereafter with the reasonable
prior approval of the Administrative Agent.
 
“Regulations T, U and X” means Regulations T, U and X, as at any time amended,
of the Board of Governors of the Federal Reserve System, or any other
regulations in substance substituted therefor.
 
-16-

--------------------------------------------------------------------------------


“Request for Loan” means a written request for an Advance, either the initial
funding thereof or any conversion or continuation thereof, substantially in the
form of the Soft and Hard Cost Requisition attached hereto as Exhibit I, signed
by a Senior Officer of Borrower, and properly completed to provide all
information required to be included therein.
 
“Required Pre-Funding Leases” means (A) Leases with Village Roadshow Gold Class
Cinemas LLC and at least three of the following six (6) Tenants:  Oakville
Grocery, Williams Sonoma Home, Apple Computer, Ann Taylor, Armani and one other
fashion retailer reasonably acceptable to the Administrative Agent, plus (B)
such other Leases as may be required so that the aggregate gross leaseable area
demised under Leases executed and delivered prior to the Opening of the Loan
equals or exceeds 180,000 square feet, being approximately thirty percent (30%)
of the projected gross leaseable area of all Phases of the Project, all such
Leases to be in form and substance consistent with the leasing assumptions
reflected in the initial Appraisal and the initial Budget, as reasonably
determined by the Administrative Agent, and to be subject to the prior approval
of the Administrative Agent as and to the extent required under Section 13.11
below.
 
“Requirement of Law” means, as to any Person, the articles or certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any Law, or judgment, award, decree, writ or determination of a
Governmental Agency, in each case applicable to or binding upon such Person or
any of its Property or to which such Person or any of its Property is subject.
 
“Requisite Lenders” means, as of any date of determination, Lenders having in
the aggregate Commitments equal to 66-2/3% of the Loan Commitment, or if the
Loan Commitment has been terminated, Lenders holding Notes evidencing in the
aggregate 66-2/3% or more of the Outstanding Loan Amount.
 
“Reserve Percentage” means for any day with respect to a LIBOR Rate Loan, the
maximum rate (expressed as a decimal) at which any lender subject thereto would
be required to maintain reserves (including, without limitation, all base,
supplemental, marginal and other reserves) under Regulation D against
“Eurocurrency Liabilities” (as that term is used in Regulation D), if such
liabilities were outstanding.  The Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in the Reserve
Percentage.
 
“Responsible Official” means (a) when used with reference to a Person other than
an individual, any corporate officer of such Person, general partner or managing
member of such Person, corporate officer of a corporate general partner or
managing member of such Person, or corporate officer of a corporate general
partner of a partnership that is a general partner of such Person or corporate
managing member of a limited liability company that is a managing member of such
Person, or any other responsible official thereof duly acting on behalf thereof,
and (b) when used with reference to a Person who is an individual, such
Person.  The Administrative Agent and the Lenders shall be entitled to
conclusively rely upon any document or certificate that is signed or executed by
a Responsible Official of Borrower or Guarantor as having been authorized by all
necessary corporate, partnership and/or other action on the part of Borrower or
Guarantor, as the case may be.
 
-17-

--------------------------------------------------------------------------------


“S&P” means Standard & Poor’s Rating Group or its successors.
 
“Second Extended Maturity Date” shall mean May 29, 2013.
 
“Second Extension Option” shall have the meaning ascribed to such term in
Section 2.6.
 
“Secured Indebtedness” means any Indebtedness of a Person that is secured by a
Lien on any Property of such Person, provided that the portion of such
Indebtedness included in “Secured Indebtedness” shall not exceed the aggregate
value of the assets securing such Indebtedness at the time such Indebtedness was
incurred.
 
“Security Documents” means that certain Leasehold Deed of Trust, Assignment of
Rents, Security Agreement and Fixture Filing executed by Borrower as of the
Agreement Effective Date, that certain Assignment of Leases and Rents executed
by Borrower as of the Agreement Effective Date, that certain Collateral
Assignment of Construction Documents, Contracts, Licenses and Permits executed
by Borrower as of the Agreement Effective Date, that certain Collateral
Assignment of Joint Development Agreement and Purchase Agreement and Escrow
Instructions executed by Borrower as of the Agreement Effective Date, that
certain Collateral Assignment of Interest Rate Protection Product to be executed
by Borrower as of the date of Loan Opening and any further collateral
assignments to the Administrative Agent for the benefit of the Lenders.
 
“Senior Officer” means (a) the chief executive officer, (b) the chairman,
(c) the chief financial officer or (d) the executive vice president, of any of
the members of the Glimcher Consolidated Group or of any of their corporate
general partners or managing members, as applicable.
 
“Soil Report”  shall have the meaning ascribed to such term in Section 7.1(h).
 
“Special LIBOR Circumstance” means the application or adoption after the
Agreement Effective Date of any Law or interpretation, or any change therein or
thereof, or any change in the interpretation or administration thereof by any
Governmental Agency, central bank or comparable authority charged with the
interpretation or administration thereof, or compliance by any Lender or its
LIBOR Lending Office with any request or directive (whether or not having the
force of Law) of any such Governmental Agency, central bank or comparable
authority.
 
“Stabilization” means, as of any date, the then-current projected date on which
the full Project (including the Phase III Retail Unit) is expected to achieve an
Actual DSCR of 1.00 to 1.0.
 
“Subsidiary” means, as of any date of determination and with respect to any
Person, (a) any corporation, limited liability company, partnership or other
Person (whether or not, in any case, characterized as such or as a joint
venture), whether now existing or hereafter organized or acquired: (i) in the
case of a corporation, of which a majority of the securities having ordinary
voting power for the election of directors or other governing body (other than
securities having such power only by reason of the happening of a contingency)
are at the time beneficially owned by such Person and/or one or more
Subsidiaries of such Person, or (ii) in the case of a partnership or limited
liability company, of which a majority of the partnership, membership or other
ownership interests are at the time beneficially owned by such Person and/or one
or more of its Subsidiaries; and (b) any other Person the accounts of which are
consolidated with the accounts of the designated parent in accordance with GAAP.
 
-18-

--------------------------------------------------------------------------------


“Substantial Completion” shall be defined as Lien-free completion (subject to
Permitted Liens) of the Construction of the Improvements on the Phase I/Phase II
Land (including completion of all Tenant Work and the funding of all tenant
improvement allowances under all executed Leases in Phases I and II which
Borrower was obligated to complete or fund by the date of such completion) in
accordance with the Plans and Specifications for Phase I and II (but excluding
punch-list items and Tenant Work or tenant improvement allowances on unleased
portions of Phases I and II which Borrower was not obligated to have completed
or funded by the date of such completion) and the receipt of temporary
certificates of occupancy for the Project including all spaces then leased to
Tenants under Leases of Phase I and Phase II.
 
“Substantial Completion Date” shall mean May 29, 2011 with respect to the
Improvements included in Phases I and II of the Project.
 
“Taxes” shall have the meaning ascribed to such term in Section 3.9(d).
 
“Tenant” shall mean any tenant under a Lease.
 
“Tenant Work” shall mean the work that Borrower is obligated to perform pursuant
to Leases for individual Tenants in their respective leased premises within any
of the Phases of the Project.
 
“Title Insurer” shall mean Lawyers Title Insurance Corporation, or such other
title insurance company as may be reasonably approved in writing by the
Administrative Agent.
 
“Title Policy” shall have the meaning ascribed to such term in Section 6.1(e).
 
“to the best knowledge of” means, when modifying a representation, warranty or
other statement of any Person, that the fact or situation described therein is
known by the Person (or, in the case of a Person other than a natural Person,
known by a Responsible Official of that Person) making the representation,
warranty or other statement, or with the exercise of reasonable due diligence
under the circumstances (in accordance with the standard of what a reasonable
Person in similar circumstances would have done) would have been known by the
Person (or, in the case of a Person other than a natural Person, would have been
known by a Responsible Official of that Person).
 
“Total Undisbursed Committed Funds” shall have the meaning ascribed to such term
in Section 9.1.
 
“Trade Payables” shall have the meaning ascribed to such term in Section 13.4.
 
-19-

--------------------------------------------------------------------------------


“type”, when used with respect to any Loan or Advance, means the designation of
whether such Loan or Advance is an Alternate Base Rate Loan or Advance or a
LIBOR Rate Loan or Advance.
 
“Unavoidable Delay” shall mean, as of any date, any event that would constitute
a force majeure event or similar delay beyond reasonable control under the
General Contracts and those Leases in existence as of such date.
 
“Unsecured Credit Agreement” means that certain First Amended and Restated
Credit Agreement dated as of December 14, 2006 by and among Guarantor, KeyBank
and certain other lenders identified therein, as it may have been, or may
hereafter be, amended, restated or modified from time to time.
 
“Wholly-Owned Subsidiary” means, with respect to any Person, a Subsidiary of
such Person, 100% of the capital stock or other equity interest of which is
owned, directly or indirectly, by such Person.
 
“Wolff Transaction” shall have the meaning ascribed to such term in Section 2.7.
 
1.2           Use of Defined Terms.  Any defined term used in the plural shall
refer to all members of the relevant class, and any defined term used in the
singular shall refer to any one or more of the members of the relevant class.
 
1.3           Accounting Terms.  All accounting terms not specifically defined
in this Agreement shall be construed in conformity with, and all financial data
required to be submitted by this Agreement shall be prepared in conformity with,
Generally Accepted Accounting Principles applied on a consistent basis, except
as otherwise specifically prescribed herein.
 
1.4           Exhibits and Schedules.  All Exhibits and Schedules to this
Agreement, either as originally existing or as the same may from time to time be
supplemented, modified or amended, are incorporated herein by this reference.  A
matter disclosed on any Schedule shall be deemed disclosed on all Schedules.
 
1.5           Miscellaneous Terms.  The term “or” is disjunctive; the term “and”
is conjunctive.  The term “shall” is mandatory; the term “may” is
permissive.  Masculine terms also apply to females; feminine terms also apply to
males.  The term “including” is by way of example and not limitation.
 
ARTICLE 2

 
LOANS
 
2.1           Agreement to Borrow and Lend.  Subject to the terms, provisions
and conditions of this Agreement and the other Loan Documents, Borrower agrees
to borrow from Lenders, and Lenders agree to lend to Borrower, Loans not
exceeding in the aggregate the Maximum Loan Amount for the purposes and subject
to all of the terms, provisions and conditions contained in this
Agreement.  Each Lender, severally (and not jointly and severally), agrees to
fund its Percentage of each such Loan as an Advance hereunder, up to the amount
of its Commitment.
 
-20-

--------------------------------------------------------------------------------


(a)           The maximum aggregate amount of all Loans to be made hereunder
(the “Maximum Loan Amount”) shall be the lowest of: (i) the Loan Commitment,
(ii) seventy-five percent (75%) of the projected value of the Project on
Stabilization based on the initial or any subsequently prepared Appraisal of the
Project approved by the Administrative Agent, (iii) eighty-five percent (85%) of
the total projected Project Costs as established by the most recent Budget
approved by the Administrative Agent; and (iv) the Maximum Loan Amount that will
produce a Pro Forma DSCR of 1.20 to 1.0.
 
(b)           After the initial disbursement at Loan Opening Borrower shall be
entitled to receive successive monthly disbursements of the proceeds of the Loan
in accordance with Articles 6, 7, 10 and 11 provided that (i) the Loan remains
In Balance; (ii) Borrower has complied with all conditions precedent to
disbursement from time to time including the requirements of Articles 6, 7, 10
and 11; and (iii) no Default or Event of Default exists hereunder.
 
(c)           To the extent that the Lenders may acquiesce in noncompliance with
any requirements precedent to the Opening of the Loan or precedent to any
subsequent disbursement of Loan proceeds, such acquiescence shall not constitute
a waiver by Lenders, except to the extent provided in any written notice or
agreement signed by the Administrative Agent after obtaining any consent of some
or all of the Lenders to the extent required hereunder, and Lenders may at any
time after such acquiescence require Borrower to comply with all such
requirements.
 
(d)           Each Loan shall be made pursuant to a Request for Loan from
Borrower which shall specify the requested (i) date of such Loan (which must be
a Banking Day), (ii) type of Loan, (iii) amount of such Loan, (iv) wiring
instructions for such Loan, and (v) in the case of a LIBOR Rate Loan, LIBOR
Period for such Loan.
 
(e)           Promptly following receipt of a Request for Loan from Borrower,
the Administrative Agent shall (by the end of business on the same day that such
Request for Loan was received) notify each Lender of the requested date of
funding of such Loan (which shall be determined in accordance with Section 2.2
or Section 2.3(a), as applicable), the type of the Loan, the LIBOR Period, if
applicable, and that Lender’s Percentage of the Loan.  Not later than 1:00 p.m.,
Cleveland time, on the date specified for any Loan (which must be a Banking
Day), each Lender shall make its Percentage of the Loan in immediately available
funds available to the Administrative Agent at the Administrative Agent’s
Office.  Upon satisfaction or waiver of the applicable conditions set forth in
Articles 6, 7, 10 and 11, such Loan shall be wire transferred on that date in
immediately available funds to the account or accounts designated in the wiring
instructions included in such Request for Loan.  On the date of the Request for
Loan for any such Loan disbursement, the Administrative Agent shall, upon
request from any Lender, forward to such Lender the pay applications (prepared
using AIA Form G702 and G703) certified by Borrower along with (i) the
Borrower’s Request for Loan and (ii) such evidence as the Administrative Agent
has obtained confirming the completion of any inspections by Lender’s
Consultant, and the recommendation of Lender’s Consultant to fund the requested
Loan disbursement. In addition, the Administrative Agent shall, upon request
from any Lender, forward to such Lender not later than the date of any such Loan
disbursement such evidence as the Administrative Agent has obtained confirming
the title company’s commitment to issue the relevant date down endorsement as of
the date of such Loan disbursement, and receipt of a completed and executed
Borrower’s Certificate in the form attached as Exhibit H and a completed Soft
and Hard Cost Requisition Form. Copies of all such materials (together with all
items requested by such Lender under Section 10.3) shall be supplied or made
available to each such requesting Lender promptly after such Loan disbursement.
 
-21-

--------------------------------------------------------------------------------


(f)           Unless the Requisite Lenders otherwise consent, each LIBOR Rate
Loan shall be not less than $1,000,000.
 
(g)           The Advances made by each Lender under its Commitment shall be
evidenced by that Lender’s Note.
 
(h)           If no Request for Loan has been made within the requisite notice
periods set forth in Section 2.2 or 2.3 prior to the end of the LIBOR Period for
any LIBOR Rate Loan, then on the last day of such LIBOR Period, such LIBOR Rate
Loan shall be automatically converted into an Alternate Base Rate Loan in the
same amount.
 
2.2           Alternate Base Rate Loans.  Each request by Borrower for an
Alternate Base Rate Loan shall be made pursuant to a Request for Loan received
by the Administrative Agent, at the Administrative Agent’s Office, not later
than 1:00 p.m., Cleveland time, on the Banking Day immediately prior to the date
of the requested Alternate Base Rate Loan.  All Loans shall constitute Alternate
Base Rate Loans unless properly designated as a LIBOR Rate Loan pursuant to
Section 2.3.
 
2.3           LIBOR Rate Loans.
 
(a)           Each request by Borrower for a LIBOR Rate Loan shall be made
pursuant to a Request for Loan received by the Administrative Agent, at the
Administrative Agent’s Office, not later than 1:00 p.m., Cleveland time, at
least three (3) Banking Days before the first day of the applicable LIBOR
Period.
 
(b)           On the date which is two (2) Banking Days before the first day of
the applicable LIBOR Period, the Administrative Agent shall confirm its
determination of the applicable LIBOR Rate (which determination shall be
conclusive in the absence of manifest error) and promptly shall give notice of
the same to Borrower and the Lenders.
 
(c)           Unless the Administrative Agent and the Requisite Lenders
otherwise consent, there shall be no more than five (5) LIBOR Periods in effect
at any one time.
 
(d)           No LIBOR Rate Loan may be requested or continued during the
continuation of an Event of Default.
 
(e)           Nothing contained herein shall require any Lender to fund any
LIBOR Rate Advance in the London interbank market.
 
-22-

--------------------------------------------------------------------------------


2.4           Administrative Agent’s Right to Assume Funds Available for
Loans.  Unless the Administrative Agent shall have been notified by any Lender
no later than 1:00 p.m., Cleveland time on the Banking Day of the proposed
funding by the Administrative Agent of any Loan that such Lender does not intend
to make available to the Administrative Agent such Lender’s Percentage of such
Loan, the Administrative Agent may assume that such Lender has made such amount
available to the Administrative Agent on the date of the Loan and the
Administrative Agent may, in reliance upon such assumption, make available to
Borrower a corresponding amount.  If the Administrative Agent has made funds
available to Borrower based on such assumption and such corresponding amount is
not in fact made available to the Administrative Agent by such Lender, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender plus an administrative fee of $200.  If such Lender does
not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent promptly shall notify Borrower and
Borrower shall pay such corresponding amount (but not the administrative fee) to
the Administrative Agent.  The Administrative Agent also shall be entitled to
recover from such Lender or Borrower interest on such corresponding amount in
respect of each day from the date such corresponding amount was made available
by the Administrative Agent to Borrower to the date such corresponding amount is
recovered by the Administrative Agent, at a rate per annum equal to (i) from
such Lender, the daily Federal Funds Effective Rate or (ii) from Borrower, at
the applicable rate for such Loan.  Nothing herein shall be deemed to relieve
any Lender from its obligation to fulfill its Commitment or to prejudice any
rights which the Administrative Agent or Borrower may have against any Lender as
a result of any default by such Lender hereunder.
 
2.5           Loan Documents.  Borrower, on or before the Agreement Effective
Date, shall execute and deliver or cause to be executed and delivered, to the
Administrative Agent the following documents in form and substance acceptable to
the Administrative Agent:
 
(a)           This Agreement executed by Borrower.
 
(b)           A Note payable to each Lender in the amount of such Lender’s
Commitment executed by Borrower.
 
(c)           A first priority leasehold deed of trust, assignment of leases and
rents, security agreement and fixture filing (the “Deed of Trust”), executed by
Borrower in favor of the Administrative Agent for the benefit of the Lenders
securing this Agreement, the Notes and all obligations of Borrower in connection
with the Loan, granting a first priority lien on Borrower’s leasehold interest
in the Phase I/Phase II Land and the Improvements subject only to the Permitted
Exceptions.
 
(d)           An assignment of leases and rents (“Assignment of Leases and
Rents”) executed by Borrower in favor of Agent for the benefit of the Lenders
assigning all leases, subleases and other agreements relating to the use and
occupancy of all or any portion of the Project, and all present and future
leases, rents, issues and profits therefrom.
 
(e)           A guaranty of completion (“Completion Guaranty”), executed by
Guarantor.
 
(f)           A guaranty of repayment (“Payment Guaranty”) executed by
Guarantor.
 
(g)           A guaranty of all exceptions to the non-recourse provisions of the
Loan Documents (“Non-Recourse Exception Guaranty”) executed by Guarantor.
 
-23-

--------------------------------------------------------------------------------


(h)           An environmental indemnity (“Environmental Indemnity”) from
Borrower and Guarantor.
 
(i)           An assignment of construction documents, contracts, licenses and
permits (the “Assignment of Construction Documents”) executed by Borrower in
favor of the Administrative Agent for the benefit of the Lenders, together with
consents to such assignment from the General Contractor, the Architect, the
Engineer and Borrower’s retail and office leasing brokers in the forms attached
to the Assignment of Construction Documents.
 
(j)           An assignment of general contract rights with respect to the Phase
III Purchase Agreement and the Joint Development Agreement (the “Assignment of
Phase III Related Rights”) executed by Borrower in favor of the Administrative
Agent for the benefit of the Lenders, together with consents and estoppels from
the other parties to the Phase III Purchase Agreement and Joint Development
Agreement.
 
(k)           An irrevocable direction and acknowledgement related to that
certain Control Agreement and Addendum to Control Agreement each dated as of
December 6, 2006 and executed by Borrower, Ground Lessor, Ground Lessor’s Fee
Mortgagee and the Depository with respect to the advance rent deposit delivered
by Tenant under the Ground Lease (collectively, the “Control Agreement”)
executed by Borrower and acknowledged by the Depository in a form satisfactory
to the Agent.
 
(l)           An Amended and Restated Subordination, Non-Disturbance Agreement
executed by Borrower, Ground Lessor and Ground Lessor’s Fee Mortgagee in a form
satisfactory to the Agent.
 
(m)           UCC financing statements to perfect or notify third parties of the
security interests intended to be created by the Loan Documents.
 
2.6           Extension of Maturity Date.  The Borrower shall have two (2)
options (“Extension Options”) to extend the Maturity Date, one for a period of
twelve (12) months ending on the First Extended Maturity Date (the “First
Extension Option”) and the second for a period of twelve (12) months ending on
the Second Extended Maturity Date (the “Second Extension Option”), upon
satisfaction of the following conditions precedent:
 
(a)           As of the date of Borrower’s delivery of notice of its intent to
exercise an Extension Option, and as of the then-current Maturity Date, no Event
of Default shall have occurred and be continuing and Borrower shall so certify
in writing;
 
(b)           Borrower shall provide Administrative Agent with written notice of
the Borrower’s intent to exercise an Extension Option not less than forty-five
(45) days prior to the then-current Maturity Date;
 
(c)           Substantial Completion shall have occurred;
 
(d)           As of the date of Borrower’s delivery of notice of its intent to
exercise the First Extension Option and as of the initial Maturity Date, the Pro
Forma DSCR is not less than 1.10 to 1.0, or, if the Pro Forma DSCR is less than
1.10 to 1.0 as of the date of delivery of such notice, then not later than the
initial Maturity Date Borrower shall have made sufficient repayments of the
Loans so that such criteria is satisfied;
 
-24-

--------------------------------------------------------------------------------


(e)           As of the date of Borrower’s delivery of notice of its intent to
exercise the Second Extension Option and as of the First Extended Maturity Date,
(A) the Actual DSCR is not less than 1.25 to 1.00 and (B) the Outstanding Loan
Amount does not exceed seventy-five percent (75%) of the then-current value of
the Project based on an Appraisal of the Project on an “as is” basis approved by
the Administrative Agent, or if the Actual DSCR is less than 1.25 to 1.0, or the
percentage of such value of the Project established by the Appraisal represented
by the Outstanding Loan Amount is greater than 75% as of the date of delivery of
such notice, then not later than the First Extended Maturity Date Borrower shall
have made sufficient repayments of the Loans so that both of such criteria are
satisfied.
 
(f)           With respect each Extension Option on the last Business Day
immediately preceding the first day of such Extension Option, Administrative
Agent is paid a fee for the ratable benefit of the then-current Lenders equal to
ten one-hundredths of one percent (0.10%) of the then-current  Outstanding Loan
Amount (an “Extension Fee”).
 
2.7           Wolff Transaction.  The Managing Member has entered into an
agreement with WC Kierland Crossing, LLC, which is currently the other Member in
Borrower, to purchase 100% of such other Member’s interest in Borrower, which
purchase is expected to close after the Agreement Execution Date and prior to
the Loan Opening Date.  Such purchase shall include an amendment and restatement
of the current Phase III Purchase Agreement, in a form to be reasonably approved
by the Administrative Agent, and an amendment to the Ground Lease, in
substantially the form previously approved by the Administrative Agent.
 
ARTICLE 3

 
PAYMENTS AND FEES
 
3.1           Principal and Interest.
 
(a)           Interest shall be payable on the outstanding daily unpaid
principal amount of each Advance from the date thereof until payment in full is
made and shall accrue and be payable at the rates set forth or provided for
herein before and after Default, before and after maturity, before and after
judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law, with interest on overdue interest at the Default Rate in each
case to the fullest extent permitted by applicable Laws.
 
(b)           Interest accrued on each Alternate Base Rate Loan shall be due and
payable in arrears on each Monthly Payment Date and at maturity, whether by
acceleration or otherwise.  Except as otherwise provided in Section 3.6, the
unpaid principal amount of any Alternate Base Rate Loan shall bear interest at a
fluctuating rate per annum equal to the Alternate Base Rate.  Each change in the
interest rate under this Section 3.1(b) due to a change in the Alternate Base
Rate shall take effect simultaneously with the corresponding change in the
Alternate Base Rate.
 
-25-

--------------------------------------------------------------------------------


(c)           Interest accrued on each LIBOR Rate Loan shall be due and payable
in arrears on each Monthly Payment Date and at maturity, whether by acceleration
or otherwise.  Except as otherwise provided in Section 3.5, the unpaid principal
amount of any LIBOR Rate Loan shall bear interest at a rate per annum equal to
the LIBOR Rate for the applicable LIBOR Period.
 
(d)           If not sooner paid, the outstanding principal balance of the Notes
shall be due and payable in full on the Maturity Date, as it may be extended in
accordance with Section 2.6, or such earlier date as such amounts may otherwise
become due pursuant to the express terms hereof.
 
(e)           The Notes may, at any time and from time to time, voluntarily be
paid or prepaid in whole or in part without premium or penalty, except that with
respect to any voluntary prepayment under this Section, (i) any partial
prepayment shall be not less than $1,000,000, (ii) the Administrative Agent
shall have received written notice of any prepayment by noon, Cleveland time on
the date of prepayment (which must be a Banking Day) in the case of an Alternate
Base Rate Loan, and, in the case of a LIBOR Rate Loan, at least three (3)
Banking Days before the date of prepayment, which notice shall identify the date
and amount of the prepayment and the Loan(s) being prepaid, (iii) any payment or
prepayment of all or any part of any LIBOR Rate Loan on a day other than the
last day of the applicable LIBOR Period shall be subject to Section 3.6 and (iv)
upon any partial prepayment of a LIBOR Rate Loan that reduces it below
$1,000,000, the remaining portion thereof shall automatically convert to an
Alternate Base Rate Loan.
 
3.2           Agent’s Fees.  Borrower shall pay to the Administrative Agent when
due all administrative and other fees due from time to time to the
Administrative Agent under that certain letter agreement dated September 24,
2007 between Borrower and the Administrative Agent.
 
3.3           Yield Protection.  If, on or after the date of this Agreement, the
adoption of any law or any governmental or quasi-governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law), or any
change in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable LIBOR Lending Office with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:
 
(i)           subjects any Lender or any applicable LIBOR Lending Office to any
Taxes, or changes the basis of taxation of payments (other than with respect to
Excluded Taxes) to any Lender in respect of its LIBOR Rate Loans, or
 
(ii)           imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable LIBOR Lending Office (other than the Reserve Requirement and any
other reserves and assessments taken into account in determining the interest
rate applicable to LIBOR Rate Advances), or
 
-26-

--------------------------------------------------------------------------------


(iii)           imposes any other condition the direct result of which is to
increase the cost to any Lender or any applicable LIBOR Lending Office of
making, funding or maintaining its LIBOR Rate Loans, or reduces any amount
receivable by any Lender or any applicable LIBOR Lending Office  in connection
with its LIBOR Rate Loans, or requires any Lender or any applicable LIBOR
Lending Office to make any payment calculated by reference to the amount of
LIBOR Rate Loans, by a material amount.
 
and the result of any of the foregoing is to increase the cost to such Lender or
applicable LIBOR Lending Office, as the case may be, of making or maintaining
its LIBOR Rate Loans or Commitment or to reduce the return received by such
Lender or applicable LIBOR Lending Office in connection with such LIBOR Rate
Loans or Commitment, then, within 15 days of demand by such Lender, the Borrower
shall pay such Lender such additional amount or amounts as will compensate such
Lender for such increased cost or reduction in amount received.
 
3.4           Changes in Capital Adequacy Regulations.  If a Lender in good
faith determines the amount of capital required or expected to be maintained by
such Lender, any LIBOR Lending Office of such Lender or any corporation
controlling such Lender  is increased as a result of a Change (as hereinafter
defined), then, within 15 days of demand by such Lender, the Borrower shall pay
such Lender the amount necessary to compensate for any shortfall in the rate of
return on the portion of such increased capital which such Lender in good faith
determines is attributable to this Agreement, its outstanding credit exposure
hereunder or its obligation to make Loans hereunder (after taking into account
such Lender’s policies as to capital adequacy).  “Change” means (i) any change
after the date of this Agreement in the Risk-Based Capital Guidelines (as
hereinafter defined) or (ii) any adoption of or change in any other law,
governmental or quasi-governmental rule, regulation, policy, guideline,
interpretation, or directive (whether or not having the force of law) after the
date of this Agreement which affects the amount of capital required or expected
to be maintained by any Lender or any LIBOR Lending Office or any corporation
controlling any Lender.  “Risk-Based Capital Guidelines” means (i) the
risk-based capital guidelines in effect in the United States on the date of this
Agreement, including transition rules, and (ii) the corresponding capital
regulations promulgated by regulatory authorities outside the United States
implementing the July 1988 report of the Basle Committee on Banking Regulation
and Supervisory Practices Entitled “International Convergence of Capital
Measurements and Capital Standards,” including transition rules, and any
amendments to such regulations adopted prior to the date of this Agreement.
 
3.5           Availability of Types of Advances.  If any Lender in good faith
determines that maintenance of any of its LIBOR Rate Loans at a suitable LIBOR
Lending Office would violate any applicable law, rule, regulation or directive,
whether or not having the force of law, the Administrative Agent shall, with
written notice to Borrower, suspend the availability of the affected Type of
Advance and require any LIBOR Rate Advances of the affected Type to be repaid;
or if the Requisite Lenders in good faith determine that (i) deposits of a type
or maturity appropriate to match fund LIBOR Rate Advances are not available, the
Administrative Agent shall, with written notice to Borrower, suspend the
availability of the affected Type of Advance with respect to any LIBOR Rate
Advances made after the date of any such determination, or (ii) an interest rate
applicable to a Type of Advance does not accurately reflect the cost of making a
LIBOR Rate Advance of such Type, then, if for any reason whatsoever the
provisions of Section 3.3 are inapplicable, the Administrative Agent shall, with
written notice to Borrower, suspend the availability of the affected Type of
Advance with respect to any LIBOR Rate Advances made after the date of any such
determination.  If the Borrower is required to so repay a LIBOR Rate Advance,
the Borrower may concurrently with such repayment borrow from the Lenders, in
the amount of such repayment, a Loan bearing interest at the Alternate Base
Rate.
 
-27-

--------------------------------------------------------------------------------


3.6           Funding Indemnification.  If any payment of a ratable LIBOR Rate
Advance, or any conversion of a ratable LIBOR Rate Advance to an Alternate Base
Rate Advance, occurs on a date which is not the last day of the applicable LIBOR
Period, whether because of acceleration, prepayment or otherwise, or a ratable
LIBOR Rate Advance is not made on the date specified by the Borrower for any
reason other than default by the Lenders or as a result of unavailability
pursuant to Section 3.5, the Borrower will indemnify each Lender for any loss or
cost incurred by it resulting therefrom (a “Breakage Fee”), including, without
limitation, any loss or cost (incurred or expected to be incurred) in
liquidating or employing deposits acquired to fund or maintain the ratable LIBOR
Rate Advance and shall pay all such losses or costs within fifteen (15) days
after written demand therefor.
 
3.7           Late Payments.  If any installment of principal or interest or any
fee or cost or other amount payable under any Loan Document to the
Administrative Agent or any Lender is not paid when due, subject to all
applicable notice and cure periods, it shall thereafter bear interest at a
fluctuating interest rate per annum (the “Default Rate”) at all times equal to
(i) in the case of interest or principal, the sum of the rate otherwise
applicable to the Loans, plus 3% and (ii) in the case of any other amount, the
sum of the Alternate Base Rate plus 3%, to the fullest extent permitted by
applicable Laws.  Accrued and unpaid interest on past due amounts (including,
without limitation, interest on past due interest) shall be compounded monthly,
on the last day of each calendar month, to the fullest extent permitted by
applicable Laws, and shall be payable upon demand.  In addition, Borrower shall
pay, upon demand, a late charge equal to five percent (5%) of any amount of
interest and/or principal payable on the Loans or any other amounts payable
hereunder or under the other Loan Documents which is not paid within ten (10)
days of the date when due.
 
3.8           Computation of Interest and Fees.  Computation of interest and
fees under this Agreement shall be calculated on the basis of a year of 360 days
and the actual number of days elapsed, except that interest at the Alternate
Base Rate shall be calculated on the basis of a 365 or 366 day year, as
applicable.  Interest shall accrue on each Loan for the day on which the Loan is
made; interest shall not accrue on a Loan, or any portion thereof, for the day
on which the Loan or such portion is paid.  Any Loan that is repaid on the same
day on which it is made shall bear interest for one day.  Notwithstanding
anything in this Agreement to the contrary, interest in excess of the maximum
amount permitted by applicable Laws shall not accrue or be payable hereunder or
under the Notes, and any amount paid as interest hereunder or under the Notes
which would otherwise be in excess of such maximum permitted amount shall
instead be treated as a payment of principal.
 
3.9           Non Banking Days.  If any payment to be made by Borrower or any
other Party under any Loan Document shall come due on a day other than a Banking
Day, payment shall instead be considered due on the next succeeding Banking Day,
unless, in the case of a payment relating to a LIBOR Rate Loan, such next
succeeding Banking Day is in the next calendar month, in which case such payment
shall be made on the next preceding Banking Day, but the extension of time shall
not be reflected in computing interest and fees.
 
-28-

--------------------------------------------------------------------------------


3.10           Manner and Treatment of Payments.
 
(a)           Each payment hereunder (except payments pursuant to Sections 3.4,
3.5, 18.3, 18.11 and 18.21) or on the Notes or under any other Loan Document
shall be made to the Administrative Agent at the Administrative Agent’s Office
for the account of the Lenders or the Administrative Agent, as the case may be,
in immediately available funds not later than 2:00 p.m., Cleveland time, on the
day of payment (which must be a Banking Day).  All payments received after such
time, on any Banking Day, shall be deemed received on the next succeeding
Banking Day.  The amount of all payments received by the Administrative Agent
for the account of the Lenders shall be paid in immediately available funds by
the Administrative Agent to the Lenders entitled to receive such amounts in
accordance with this Agreement. If any payment is received by the Administrative
Agent by 2:00 p.m., Cleveland time, on a Banking Day and not so made available
to the account of a Lender on that Banking Day, the Administrative Agent shall
reimburse that Lender for the cost to such Lender of not receiving the amount of
such payment by paying the Federal Funds Effective Rate on such payment for each
day that payment is delayed.  All payments shall be made in Dollars.
 
(b)           Each payment or prepayment to a Lender shall be applied first to
Alternate Base Rate Loans held by such Lender and then to LIBOR Rate Loans held
by such Lender.
 
(c)           Each Lender shall keep a record (in writing or by an electronic
data entry system) of Advances made by it and payments received by it with
respect to each of its Notes and, subject to Section 17.6(g), such record shall,
as against Borrower, be presumptive evidence of the amounts owing, absent
manifest error.  Notwithstanding the foregoing sentence, the failure by any
Lender to keep such a record shall not affect Borrower’s obligation to pay the
Obligations.
 
(d)           All payments by the Borrower to or for the account of any Lender
or the Administrative Agent hereunder or under any Note shall be made free and
clear of and without deduction for any and all Taxes.  If the Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder to any Lender or the Administrative Agent, (a) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
3.10(d) such Lender or the Administrative Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(b) the Borrower shall make such deductions, (c) the Borrower shall pay the full
amount deducted to the relevant authority in accordance with applicable law and
(d) the Borrower shall furnish to the Administrative Agent the original copy of
a receipt evidencing payment thereof within 30 days after such payment is made.
 
(e)           In addition, the Borrower hereby agrees to pay any present or
future stamp or documentary taxes and any other excise or property taxes,
charges or similar levies which arise from any payment made hereunder or under
any Note or from the execution or delivery of, or otherwise with respect to,
this Agreement or any Note (“Other Taxes”).
 
-29-

--------------------------------------------------------------------------------


(f)           The Borrower hereby agrees to indemnify the Administrative Agent
and each Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 3.10(d)) paid by the Administrative Agent or such Lender and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto.  Payments due under this indemnification shall be made within
30 days of the date the Administrative Agent or such Lender makes demand
therefor.
 
(g)           Each Lender that is not incorporated under the laws of the United
States of America or a state thereof (each a “Non-US Lender”) agrees that it
will, not more than ten Business Days after the Agreement Execution Date, (i)
deliver to each of the Borrower and the Administrative Agent two duly completed
copies of United States Internal Revenue Service Form W-8BEN or W-8ECI,
certifying in either case that such Lender is entitled to receive payments under
this Agreement without deduction or withholding of any United States federal
income taxes, and (ii) deliver to each of the Borrower and the Administrative
Agent a United States Internal Revenue Form W-8 or W-9, as the case may be, and
certify that it is entitled to an exemption from United States backup
withholding tax.  Each Non-U.S. Lender further undertakes to deliver to each of
the Borrower and the Administrative Agent (x) renewals or additional copies of
such form (or any successor form) on or before the date that such form expires
or becomes obsolete, and (y) after the occurrence of any event requiring a
change in the most recent forms so delivered by it, such additional forms or
amendments thereto as may be reasonably requested by the Borrower or the
Administrative Agent.  All forms or amendments described in the preceding
sentence shall certify that such Lender is entitled to receive payments under
this Agreement without deduction or withholding of any United States federal
income taxes, unless an event (including without limitation any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form or amendment with respect to it and such Lender advises the Borrower and
the Administrative Agent that it is not capable of receiving payments without
any deduction or withholding of United States federal income tax.
 
(h)           For any period during which a Non-U.S. Lender has failed to
provide the Borrower with an appropriate form pursuant to Section 3.10(g) above
(unless such failure is due to a change in treaty, law or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, occurring subsequent to the date on which a form originally was
required to be provided), such Non-U.S. Lender shall not be entitled to
indemnification under this Section 3.10 with respect to Taxes imposed by the
United States.
 
(i)           Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate following receipt of such documentation.
 
-30-

--------------------------------------------------------------------------------


(j)           If the U.S. Internal Revenue Service or any other governmental
authority of the United States or any other country or any political subdivision
thereof asserts a claim that the Administrative Agent did not properly withhold
tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered or properly completed, because such Lender
failed to notify the Administrative Agent of a change in circumstances which
rendered its exemption from withholding ineffective, or for any other reason),
such Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax, withholding
therefor, or otherwise, including penalties and interest, and including taxes
imposed by any jurisdiction on amounts payable to the Administrative Agent under
this subsection, together with all costs and expenses related thereto (including
attorneys fees and time charges of attorneys for the Administrative Agent, which
attorneys may be employees of the Administrative Agent).  The obligations of the
Lenders under this Section 3.10(j) shall survive the payment of the Obligations
and termination of this Agreement and any such Lender obligated to indemnify the
Administrative Agent shall not be entitled to indemnification from the Borrower
with respect to such amounts, whether pursuant to this Article or otherwise,
except to the extent the Borrower participated in the actions giving rise to
such liability.
 
3.11           Lender Statements; Survival of Indemnity.  To the extent
reasonably possible, each Lender shall designate an alternate LIBOR Lending
Office with respect to its LIBOR Rate Loans to reduce any liability of the
Borrower to such Lender under Sections 3.3, 3.4 and 3.10 or to avoid the
unavailability of LIBOR Rate Advances under Section 3.5, so long as such
designation is not, in the reasonable judgment of such Lender, disadvantageous
to such Lender.  Each Lender shall deliver a written statement of such Lender to
the Borrower (with a copy to the Administrative Agent) as to the amount due, if
any, under Sections 3.3, 3.4, 3.6 or 3.10.  Such written statement shall set
forth in reasonable detail the calculations upon which such Lender determined
such amount and shall be final, conclusive and binding on the Borrower in the
absence of manifest error.  Determination of amounts payable under such Sections
in connection with a LIBOR Rate Loan shall be calculated as though each Lender
funded its LIBOR Rate Loan through the purchase of a deposit of the type and
maturity corresponding to the deposit used as a reference in determining the
LIBOR Rate applicable to such Loan, whether in fact that is the case or
not.  Unless otherwise provided herein, the amount specified in the written
statement of any Lender shall be payable on demand after receipt by the Borrower
of such written statement.  The obligations of the Borrower under Sections 3.3,
3.4, 3.6 and 3.10 shall survive payment of the Obligations and termination of
this Agreement.
 
3.12           Administrative Agent’s Right to Assume Payments Will be Made by
Borrower.  Unless the Administrative Agent shall have been notified by Borrower
prior to the date on which any payment to be made by Borrower hereunder is due
that Borrower does not intend to remit such payment, the Administrative Agent
may, in its discretion, assume that Borrower has remitted such payment when so
due and the Administrative Agent may, in its discretion and in reliance upon
such assumption, make available to each Lender on such payment date an amount
equal to such Lender’s share of such assumed payment.  If Borrower has not in
fact remitted such payment to the Administrative Agent, each Lender shall
forthwith on demand repay to the Administrative Agent the amount of such assumed
payment made available to such Lender, together with interest thereon in respect
of each day from and including the date such amount was made available by the
Administrative Agent to such Lender to the date such amount is repaid to the
Administrative Agent at the Federal Funds Effective Rate.
 
-31-

--------------------------------------------------------------------------------


ARTICLE 4

 
REPRESENTATIONS AND WARRANTIES
 
Borrower represents and warrants to the Lenders that:
 
4.1           Existence and Qualification; Power; Compliance With
Laws.  Borrower and Managing Member is a limited liability company duly formed,
validly existing and in good standing under the Laws of Delaware.  Guarantor is
a limited partnership, duly formed, validly existing and in good standing under
the Laws of Delaware.  Each of the Loan Parties is duly qualified or registered
to transact business and is in good standing in each other jurisdiction in which
the conduct of its business or the ownership or leasing of its Properties makes
such qualification or registration necessary, except where the failure so to
qualify or register and to be in good standing would not constitute a Material
Adverse Effect.  Each of the Loan Parties has all requisite power and authority
to conduct its business, to own and lease its Properties and to execute and
deliver each Loan Document to which it is a Party and to perform its
Obligations.  To Borrower’s knowledge, each of the Loan Parties is in compliance
with all Laws and other legal requirements applicable to its business, has
obtained all authorizations, consents, approvals, orders, licenses and permits
from, and has accomplished all filings, registrations and qualifications with,
or obtained exemptions from any of the foregoing from, any Governmental Agency
that are necessary for the transaction of its business, except where the failure
so to comply, obtain authorizations, etc., file, register, qualify or obtain
exemptions does not constitute a Material Adverse Effect.  Glimcher Properties
Corporation, the general partner of Guarantor, is a corporation duly formed,
validly existing and in good standing under the laws of Delaware.
 
4.2           Authority; Compliance With Other Agreements and Instruments and
Government Regulations.  The execution, delivery and performance by each of the
Loan Parties of the Loan Documents to which it is a Party have been duly
authorized by all necessary corporate, partnership or limited liability company
action, as applicable, and do not and will not:
 
(a)           Require any consent or approval not heretofore obtained of any
partner, director, stockholder, security holder or creditor of the Loan Parties;
 
(b)           Violate or conflict with any provision of any Loan Party’s
charter, articles of incorporation, bylaws or other organizational agreements,
as applicable;
 
(c)           Result in or require the creation or imposition of any Lien upon
or with respect to any Property now owned or leased or hereafter acquired by the
Loan Parties;
 
(d)           Violate in any material respect any material Requirement of Law
applicable to the Loan Parties; or
 
(e)           Result in a breach of or constitute a default under, or cause or
permit the acceleration of any obligation owed under, any indenture or loan or
credit agreement or any other Contractual Obligation to which the Loan Parties
are a party or by which the Loan Parties or any of their Property is bound or
affected;
 
-32-

--------------------------------------------------------------------------------


and none of the Loan Parties is in violation of, or default under, any
Requirement of Law or Contractual Obligation, or any indenture, loan or credit
agreement described in Section 4.2(e), in any respect that constitutes a
Material Adverse Effect.
 
4.3           No Governmental Approvals Required.  Except as previously obtained
or made, and except for consents, approvals or permits pertaining to
construction or development of a type that would not normally be obtained before
the commencement of performance and which Borrower believes will be obtained as
and when required, no authorization, consent, approval, order, license or permit
from, or filing, registration or qualification with, any Governmental Agency is
or will be required to authorize or permit under applicable Laws the execution,
delivery and performance by any of the Loan Parties of the Loan Documents to
which it is a Party.
 
4.4           Financial Statements.  All financial statements and other
information previously delivered to the Administrative Agent by the Loan Parties
fairly present in all material respects the financial condition, results of
operations, cash flows and/or other information described therein.
 
4.5           No Other Liabilities.  The Loan Parties do not have any material
liability or material contingent liability required under Generally Accepted
Accounting Principles to be reflected or disclosed, and not reflected or
disclosed, in the balance sheets described in Section 4.4, other than
liabilities and contingent liabilities arising in the ordinary course of
business since the date of such financial statements.
 
4.6           Intangible Assets.  The Loan Parties own, or possess the right to
use to the extent necessary in their respective businesses, all material
trademarks, trade names, copyrights, patents, patent rights, computer software,
licenses and other Intangible Assets that are used in the conduct of their
businesses as now operated, and no such Intangible Asset, to the best knowledge
of Borrower, conflicts with the valid trademark, trade name, copyright, patent,
patent right or Intangible Asset of any other Person.
 
4.7           Litigation.  Except for (a) any matter fully covered as to subject
matter and amount (subject to applicable deductibles and retentions) by
insurance for which the insurance carrier has not asserted lack of subject
matter coverage or reserved its right to do so, (b) matters of an administrative
nature not involving a claim or charge against Borrower or Managing Member and
(c) matters set forth in Schedule 4.7, there are no actions, suits, proceedings
or investigations pending as to which Borrower, Managing Member or the Project
have been served or have received notice or, to the best knowledge of Borrower,
threatened against or affecting Borrower, Managing Member or the Project, or any
Property of Borrower or Managing Member before any Governmental Agency, mediator
or arbitrator.  As of the Agreement Effective Date, there are no judgments
outstanding against or affecting Borrower, Managing Member or the Project except
as set forth on Schedule 4.7.
 
4.8           Binding Obligations.  Each of the Loan Documents to which the Loan
Parties are a Party will, when executed and delivered by the Loan Parties,
constitute the legal, valid and binding obligation of the Loan Parties,
enforceable against the Loan Parties in accordance with its terms, except as
enforcement may be limited by Debtor Relief Laws or equitable principles
relating to the granting of specific performance and other equitable remedies as
a matter of judicial discretion.
 
4.9           No Default.  No event has occurred and is continuing that is a
Default or Event of Default.
 
-33-

--------------------------------------------------------------------------------


4.10           ERISA.
 
(a)           With respect to each Pension Plan:
 
(i)           such Pension Plan complies in all material respects with ERISA and
any other applicable Laws to the extent that noncompliance would constitute a
Material Adverse Effect;
 
(ii)           such Pension Plan has not incurred any “accumulated funding
deficiency” (as defined in Section 302 of ERISA) in excess of $1,000,000 in the
aggregate;
 
(iii)           no “reportable event” (as defined in Section 4043 of ERISA, but
excluding such events as to which the PBGC has by regulation waived the
requirement therein contained that it be notified within thirty days of the
occurrence of such event) has occurred that would constitute a Material Adverse
Effect; and
 
(iv)           neither Borrower nor Guarantor nor any of Guarantor’s
Subsidiaries has engaged in any nonexempt “prohibited transaction” (as defined
in Section 4975 of the Code) that would constitute a Material Adverse Effect.
 
(b)           neither Borrower nor Guarantor nor any of Guarantor’s Subsidiaries
has incurred or expects to incur any withdrawal liability to any Multiemployer
Plan in excess of $250,000 in the aggregate.
 
4.11           Regulations T, U and X; Investment Company Act.  No part of the
proceeds of any Loan hereunder will be used to purchase or carry, or to extend
credit to others for the purpose of purchasing or carrying, any Margin Stock in
violation of Regulations T, U and X.  Neither Borrower nor Guarantor nor any of
Guarantor’s Subsidiaries is or is required to be registered as an “investment
company” under the Investment Company Act of 1940, as amended.
 
4.12           Disclosure.  No written statement made by a Senior Officer to the
Administrative Agent or any Lender in connection with this Agreement, or in
connection with any Loan, as of the date thereof contained any untrue statement
of a material fact or omitted a material fact necessary to make the statement
made not misleading in light of all the circumstances existing at the date the
statement was made.
 
4.13           Tax Liability.  Each Loan Party has filed all tax returns which
are required to be filed, and have paid, or made provision for the payment of,
all taxes with respect to the periods, Property or transactions covered by said
returns, or pursuant to any assessment received by them, except (a) such taxes,
if any, as are being contested in good faith by appropriate proceedings and as
to which adequate reserves have been established and maintained, and (b)
immaterial taxes so long as no material Property of any Loan Party or any of
Guarantor’s Subsidiaries is at impending risk of being seized, levied upon or
forfeited.
 
4.14           Hazardous Materials.  Except as described in Schedule 4.14, as of
the Agreement Effective Date (a) neither Borrower, nor to the best knowledge of
Borrower, any other Loan Party, or any other Person at any time has disposed of,
discharged, released or threatened the release of any Hazardous Materials on,
from or under the Project in violation of any Hazardous Materials Law, (b) to
the best knowledge of Borrower, no condition exists that violates any Hazardous
Material Law affecting the Project, (c) neither the Project nor any portion
thereof is or has been utilized by the Borrower nor, to the best knowledge of
Borrower, any other Loan Party, or any other Person as a site for the
manufacture of any Hazardous Materials, (d) to the extent that any Hazardous
Materials are used, generated or stored by Borrower or any other Person on the
Project, or transported to or from the Project by the Loan Parties or any other
Person, such use, generation, storage and transportation by the Loan Parties
and, to the best knowledge of Borrower, by any other Person are in compliance
with all Hazardous Materials Laws, and (e) the Project is not subject to any
remediation, removal, containment or similar action conducted by or on behalf of
any Loan Party or, to the knowledge of Borrower, any other Person, except in
connection with the demolition of the Dial Corporation Building.
 
-34-

--------------------------------------------------------------------------------


4.15           Ownership Rights.  As of Agreement Effective Date, all of the
membership interests in the Borrower are held by the Members and are not subject
to any pledge, or security interest in favor of any Person other than the
Administrative Agent.  The organizational documents of Borrower and the Managing
Member do not prohibit, restrict or limit the Liens created on the Project in
favor of the Administrative Agent or the subsequent transfer or encumbrance of
the Project or any portion thereof or interest therein.
 
4.16           Governmental Project Matters.  There are no unpaid or outstanding
real estate or other taxes or assessments on or against the Project (except only
real estate or other taxes or assessments, that are not yet due and
payable).  There are no pending eminent domain proceedings against the Project,
and, to the knowledge of Borrower, no such proceedings are presently threatened
by any taking authority.
 
4.17           Brokers.  None of the Loan Parties has engaged or otherwise dealt
with any broker, finder or similar entity in connection with this Agreement or
the Loans contemplated hereunder.
 
4.18           Other Debt.  Neither Borrower nor the Managing Member is in
default (after expiration of all applicable grace and cure periods) in the
payment of any other Indebtedness or under any mortgage, deed of trust, security
agreement, financing agreement or indenture involving Indebtedness or under any
other material agreement or lease to which any of them is a party.  None of the
Loan Parties is a party to or bound by any agreement, instrument or indenture
that may require the subordination in right or time of payment of any of the
Obligations to any other Indebtedness or obligation of such Loan Party.
 
4.19           Solvency.  As of the Agreement Effective Date and after giving
effect to the transactions contemplated by this Agreement and the other Loan
Documents, including all of the Loans made or to be made hereunder, none of the
Loan Parties (taken on a consolidated basis) is insolvent on a balance sheet
basis such that the sum of such Person’s assets exceeds the sum of such Person’s
liabilities (taken on a consolidated basis), each Loan Party is able to pay its
debts as they become due, and each Loan Party has sufficient capital to carry on
its business.
 
4.20           No Fraudulent Intent.  Neither the execution and delivery of this
Agreement or any of the other Loan Documents nor the performance of any actions
required hereunder or thereunder is being undertaken by any Loan Party with or
as a result of any actual intent by any of such Persons to hinder, delay or
defraud any entity to which any of such Persons is now or will hereafter become
indebted.
 
-35-

--------------------------------------------------------------------------------


4.21           No Bankruptcy Filing.  None of the Loan Parties or any of their
respective Subsidiaries is contemplating either the filing of a petition by it
under any state or federal bankruptcy or insolvency laws or the liquidation of
its Properties, and none of the Loan Parties has any knowledge of any Person
contemplating the filing of any such petition against it or any Subsidiary.
 
4.22           OFAC Representation.  Each of the Borrower, the Managing Member
and Guarantor is not, and shall not be at any time, a person with whom the
Lenders are restricted from doing business under the regulations of the Office
of Foreign Asset Control (“OFAC”) of the Department of Treasury of the United
States of America (including, those Persons named on OFAC’s Specially Designated
and Blocked Persons list) or under any statute, executive order (including, the
September 24, 2001 Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action and is not and shall not engage in any dealings or
transactions or otherwise be associated with such persons.  In addition, the
Borrower hereby agrees to provide to the Administrative Agent or any Lender any
information that the Administrative Agent or such Lender deems necessary from
time to time in order to ensure compliance with all applicable Laws concerning
money laundering and similar activities.
 
4.23           Project-Related Representations.
 
(a)           Each of the representations and warranties made by the Borrower in
any Security Document with respect to the Project is true and correct in all
material respects.
 
(b)           The Project is not located in an area that has been identified by
the Secretary of Housing and Urban Development as an area having special flood
hazards and in which flood insurance has been made available under the National
Flood Insurance Act of 1968 or the Flood Disaster Protection Act of 1973, as
amended, or any successor law, or, if located within any such area, Borrower has
obtained and will maintain through the Maturity Date the insurance prescribed in
the Insurance Requirements set forth in Exhibit F attached hereto.
 
(c)           To the Borrower’s knowledge, the Project and the present use and
occupancy thereof are in material compliance with all material zoning ordinances
(without reliance upon adjoining or other properties), building codes, land use
and Environmental Laws, and other similar laws (“Applicable Laws”), except as
disclosed in Schedule 4.14.
 
(d)           Neither the construction of the Improvements nor the use of the
Project when completed as an office and retail lifestyle center and the
contemplated accessory uses will materially violate (i) any Applicable Laws, or
(ii) any building permits, restrictions of record, or agreements affecting the
Project or any part thereof.  Without limiting the foregoing, all consents,
licenses and permits and all other material authorizations or approvals
(collectively, “Governmental Approvals”) required for the current state of
Construction in accordance with the Plans and Specifications have been obtained
or will be obtained prior to the Agreement Effective Date, and all Applicable
Laws relating to the Construction and operation of the Improvements have been
complied with and all material permits and licenses required for the operation
of the Project which cannot be obtained until such Construction is completed can
be obtained if the Improvements are completed in accordance with the Plans and
Specifications.
 
-36-

--------------------------------------------------------------------------------


(e)           The Project will have adequate water, gas and electrical supply,
storm and sanitary sewerage facilities, other required public utilities, fire
and police protection, and means of access between the Project and public
highways; none of the foregoing will be foreseeably delayed or impeded by virtue
of any requirements under any applicable Laws.
 
(f)           All public roads and streets necessary for service of and access
to the Project for the current or contemplated use thereof have been completed,
and are open for use by the public, except for such roads and streets within the
Project as may be dedicated in connection with the Construction of the
Improvements.
 
(g)           To the Borrower’s knowledge, (i) no condemnation of any portion of
the Project, (ii) no condemnation or relocation of any roadways abutting the
Project, and (iii) no proceeding to deny access to the Project from any point or
planned point of access to the Project, has commenced or is contemplated by any
Governmental Authority.
 
(h)           The amounts set forth in the Budget present a full and complete
itemization by category of all costs, expenses and fees which Borrower
reasonably expects to pay or reasonably anticipates becoming obligated to pay to
complete the Construction, acquire the Phase III Retail Unit and operate the
Project (until the Project achieves Stabilization).  Borrower is unaware of any
other such costs, expenses or fees which are material and are not covered by the
Budget.
 
(i)           Borrower has not made any material contract or arrangement, the
performance of which by the other party thereto could give rise to a lien on the
Project or any portion thereof, except for the Permitted Exceptions, the Leases
and its agreements with the General Contractor, the Architect, the Engineer, and
certain management and leasing agreements and their agreements with various
subcontractors and material suppliers, all of which have been disclosed in
writing to the Administrative Agent or are set forth in the Budget.
 
(j)           The Phase I/Phase II Land is taxed separately without regard to
any other property and constitutes one or more separate tax parcels and for all
purposes the Phase I/Phase II Land may be mortgaged and conveyed as an
independent parcel. The Phase III Retail Unit, once created, will be taxed
separately without regard to any other property, other than the common elements
of the condominium of which it is a part, and will constitute a separate tax
parcel and for all purposes the Phase III Retail Unit, once created, may be
mortgaged and conveyed as an independent parcel.
 
(k)           Borrower has not entered into any Leases, subleases or other
arrangements for occupancy of space within the Project other than as delivered
to Administrative Agent.  True, correct and complete copies of all Leases, as
amended, have been delivered to Administrative Agent and constitute the legal,
valid and binding obligations of Borrower, enforceable in accordance with their
respective terms.  All Leases are in full force and effect.  Borrower is not in
default under any Lease and Borrower has disclosed to Lenders in writing any
material default, of which Borrower has knowledge, by the tenant under any
Lease.
 
-37-

--------------------------------------------------------------------------------


(l)           When the Construction is completed in accordance with the Plans
and Specifications and the Phase III Retail Unit has been completed in
accordance with the requirements of the Phase III Purchase Agreement, no
building will encroach upon any property line, building line, setback line, side
yard line or any recorded or visible easement (or other easement of which
Borrower is aware or has reason to believe may exist) with respect to the
Project.
 
(m)           To the Borrower’s knowledge, there are no material delinquent
taxes, ground rents, water charges, sewer rents, assessments, insurance
premiums, leasehold payments, or other outstanding charges affecting the Project
except to the extent such items are being contested in good faith and as to
which adequate reserves have been provided.
 
(n)           Borrower is not aware of any material latent or patent structural
or other significant deficiency of the Project.  The Project is free of damage
and waste that would materially and adversely affect the value of the
Project.  The Project is free from damage caused by fire or other
casualty.  Notwithstanding the foregoing, Borrower makes no representation or
warranty with respect to the physical condition of the Dial Corporation Building
 
(o)           To Borrower’s knowledge, all liquid and solid waste disposal,
septic and sewer systems located on the Project are in a good and safe condition
and repair and to Borrower’s knowledge, in material compliance with all
applicable Laws with respect to such systems.  Notwithstanding the foregoing,
Borrower makes no representation or warranty with respect to the condition,
repair or compliance of such systems serving the Dial Corporation Building.
 
4.24           Survival of Representations and Warranties.  Each Loan Party
agrees that all of the representations and warranties set forth in Article 4 and
elsewhere in this Agreement are true as of the Agreement Effective Date, and,
except for matters which have been disclosed in writing by Borrower to the
Administrative Agent (which written disclosures the Administrative Agent agrees
to forward to the Lenders) and approved by the Administrative Agent in writing,
at all times thereafter.  Each request for a disbursement under the Loan
Documents shall constitute a reaffirmation of such representations and
warranties (except for those representations which are limited by reference to a
specific date or period of time), as deemed modified in accordance with the
disclosures made and approved as aforesaid, as of the date of such request.  It
shall be a condition precedent to each subsequent disbursement that each of said
representations and warranties is true and correct in all material respects as
of the date of such requested disbursement.  Borrower shall reaffirm such
representations and warranties in writing prior to each disbursement hereunder.
 
-38-

--------------------------------------------------------------------------------


ARTICLE 5

 
LOAN EXPENSE AND ADVANCES
 
5.1           Loan and Administration Expenses.  Borrower unconditionally agrees
to pay all of Administrative Agent’s reasonable third party, out of pocket
expenses of the Loan, including all amounts payable pursuant to Sections 5.2 and
5.3, and any and all other fees owing to Administrative Agent or any Lender
pursuant to the Loan Documents, and also including, without limiting the
generality of the foregoing, all recording, filing and registration fees and
charges, mortgage or documentary taxes, all insurance premiums, title insurance
premiums and other charges of the Title Insurer, survey fees and charges, cost
of certified copies of instruments, charges of the Title Insurer or other
escrowee for administering disbursements, all fees and disbursements of Lenders’
Consultant, all appraisal fees, insurance consultant’s fees, travel related
expenses and all costs and expenses incurred by Administrative Agent in
connection with the determination of whether or not Borrower has performed the
obligations undertaken by Borrower hereunder or has satisfied any conditions
precedent to the obligations of Lenders hereunder and, if any Event of Default
occurs hereunder or under any of the Loan Documents or if the Loan or Notes or
any portion thereof is not paid in full when and as due, subject to applicable
notice and cure periods, all costs and expenses of Lenders (including, without
limitation, court costs and reasonable counsel’s fees and disbursements)
incurred by Lenders in attempting to enforce payment of the Loan and expenses of
Lenders incurred (including court costs and reasonable counsel’s fees and
disbursements) in attempting to realize, while an Event of Default exists, on
any security or incurred in connection with the sale or disposition (or
preparation for sale or disposition) of any security for the Loan.  Borrower
agrees to pay all brokerage, finder or similar fees or commissions payable in
connection with the transactions contemplated hereby and shall indemnify and
hold Lenders harmless against all claims, liabilities, costs and expenses
(including reasonable third party attorneys’ fees and expenses) actually
incurred in relation to any claim by broker, finder or similar person.
 
5.2           Upfront Fees.  Borrower has paid on or before the Agreement
Effective Date such fees as were then due to the Lenders and the Administrative
Agent as set forth in the separate fee letter between Borrower and
Administrative Agent and the commitment letters of the Lenders.
 
5.3           Administrative Agent’s Attorneys’ Fees and
Disbursements.  Borrower agrees to pay Administrative Agent’s reasonable third
party attorneys’ fees, paralegals’ fees and disbursements actually incurred in
connection with this Loan, including (i) the preparation and attendance upon
execution of this Agreement and the other Loan Documents and the preparation of
the closing binders, (ii) the disbursement, syndication and administration of
the Loan and (iii) the enforcement of the terms of this Agreement and the other
Loan Documents.  
 
5.4           Time of Payment of Fees and Expenses.  Borrower shall pay all
expenses and fees incurred as of the Agreement Effective Date on the Agreement
Effective Date (unless sooner required herein).  The Administrative Agent may
require the payment of outstanding fees and expenses as a condition to any
disbursement of the Loan.
 
5.5           Expenses and Advances Secured by Loan Documents.  Any and all
advances or payments made by the Administrative Agent or any Lender under this
Article 5 from time to time, and any amounts expended by the Administrative
Agent and Lenders pursuant to Section 16.2(a), shall, as and when advanced or
incurred, constitute additional indebtedness evidenced by the Notes and secured
by the Deed of Trust and the other Loan Documents.
 
-39-

--------------------------------------------------------------------------------


5.6           Right of Lenders to Make Advances to Cure Borrower’s Defaults.  In
the event that Borrower fails to perform any of Borrower’s covenants, agreements
or obligations contained in this Agreement or any of the other Loan Documents
(after the expiration of applicable grace periods, except in the event of an
emergency or other exigent circumstances), the Lenders may (but shall not be
required to) perform any of such covenants, agreements and obligations, and any
reasonable amounts expended by Lenders in so doing shall constitute additional
indebtedness evidenced by the Notes and secured by the Deed of Trust and the
other Security Documents.
 
ARTICLE 6

 
NON-CONSTRUCTION REQUIREMENTS PRECEDENT TO THE
EFFECTIVENESS OF THIS AGREEMENT AND SUBSEQUENT DISBURSEMENTS
 
6.1           Non-Construction Conditions Precedent to Effectiveness of the
Agreement.  Borrower, at the Agreement Effective Date, shall satisfy the
following conditions precedent in form and substance satisfactory to the
Administrative Agent:
 
(a)           Borrower shall have executed and delivered all of the Loan
Documents as described in Section 2.5 above;
 
(b)           The Administrative Agent shall receive, with respect to each of
the Loan Parties, such documentation as the Administrative Agent reasonably
required to establish the due organization, valid existence and good standing of
each of the Loan Parties, its qualification to engage in business in each
material jurisdiction in which it is engaged in business or required to be so
qualified, its authority to execute, deliver and perform the Loan Documents to
which it is a Party, the identity, authority and capacity of each Responsible
Official thereof authorized to act on its behalf, including certified copies of
articles of incorporation and amendments thereto, bylaws and amendments thereto,
certificates of good standing and/or qualification to engage in business, tax
clearance certificates, certificates of corporate resolutions, incumbency
certificates, Certificates of Responsible Officials, and the like, together with
such certificates from Members as the Administrative Agent may require with
respect to compliance with OFAC and similar regulations;
 
(c)           The representations and warranties of Borrower contained in
Article 4 shall be true and correct in all material respects;
 
(d)           Borrower and any other Loan Parties are in compliance with all the
terms and provisions of the Loan Documents, and giving effect to the initial
Loan no Default or Event of Default shall have occurred and be continuing;
 
(e)           Borrower shall furnish to the Administrative Agent an ALTA Loan
Title Insurance Policy, insuring the Loan, in the amount of the Maximum Loan
Amount issued by the Title Insurer, insuring the lien of the Deed of Trust as a
valid first and prior lien upon the Borrower’s leasehold interest in the
Phase I/Phase II Land and all appurtenant easements, subject to no exceptions
other than the Permitted Exceptions  (the “Title Policy”);
 
-40-

--------------------------------------------------------------------------------


(f)           Borrower shall have furnished to Administrative Agent legible
copies of all title exception documents cited in the Title Policy;
 
(g)           Borrower shall furnish to Lender an ALTA plat of survey of the
Phase I/Phase II Land prepared and certified by a surveyor licensed in Arizona
and otherwise satisfactory to the Administrative Agent;
 
(h)           Borrower shall furnish to the Administrative Agent policies or
binders evidencing that commercial general liability insurance coverage is in
effect with respect to the Project and Borrower, in a form satisfactory to the
Administrative Agent;
 
(i)           Borrower shall furnish to the Administrative Agent customary
opinions from counsel for Borrower and Guarantor in form and substance
reasonably satisfactory to Administrative Agent;
 
(j)           Administrative Agent shall have received environmental reports
prepared at Borrower’s expense by a qualified environmental consultant
reasonably approved by Administrative Agent, which reports shall be satisfactory
to Administrative Agent in all respects;
 
(k)           Borrower shall furnish to Administrative Agent current bankruptcy,
federal tax lien and judgment searches and searches of all Uniform Commercial
Code financing statements filed in Delaware and Arizona with respect to
Borrower, demonstrating the absence of adverse claims;
 
(l)           Borrower shall furnish to Administrative Agent current annual
financial statements of Borrower and, the Guarantor, each in form and substance
and certified by such individual as reasonably acceptable to Administrative
Agent;
 
(m)           Borrower shall deliver to Administrative Agent executed copies of
any leasing, management and development agreements entered into by Borrower in
connection with the Construction and/or the operation of the Project, together
with executed subordination agreements from any parties to such agreements that
are Affiliates of Borrower or one of its Members;
 
(n)           Administrative Agent shall have received evidence that the Project
is not located in an area designated by the Secretary of Housing and Urban
Development as a special flood hazard area, or that flood hazard insurance
acceptable to Administrative Agent in its reasonable discretion has been
obtained;
 
(o)           Borrower shall deliver to Administrative Agent copies of any
Leases then in effect;
 
(p)           Borrower shall deliver to Administrative Agent a reasonably
satisfactory estoppel certificate from the Dial Corporation; and
 
-41-

--------------------------------------------------------------------------------


(q)           Borrower shall deliver to Administrative Agent certified copies of
the current Ground Lease, the REA, the Joint Development Agreement, the Phase
III Purchase Agreement, the Control Agreement and the Letter of Credit Agreement
dated as of December 6, 2006 among Borrower, the Ground Lessor and the Ground
Lessor’s Fee Mortgagee.
 
6.2           Non-Construction Conditions Precedent to Loan Opening.  Borrower,
at Loan Opening, shall satisfy the following conditions precedent in form and
substance satisfactory to the Administrative Agent:
 
(a)           The representations and warranties of Borrower contained in
Article 4 shall be true and correct in all material respects;
 
(b)           Borrower and any other Loan Parties are in compliance with all the
terms and provisions of the Loan Documents, and giving effect to the initial
Loan no Default or Event of Default shall have occurred and be continuing;
 
(c)           Administrative Agent shall have received an Appraisal of the
Project reflecting a maximum loan to value of seventy five percent (75%) (based
upon the Project’s stabilized value after completion of Construction and
acquisition of the Phase III Retail Unit) which Appraisal shall be satisfactory
to Administrative Agent in all respects;
 
(d)           Borrower shall provide evidence reasonably satisfactory to the
Administrative Agent that Borrower has invested the applicable pro rata portion
of the Borrower’s Equity Requirement into acquisition and development of the
Project prior to the funding of the initial Loan (it being understood that if
Borrower has invested more than such pro rata portion at the time of Loan
Opening no further investment of Borrower’s Equity Requirement shall be required
until sufficient Loan disbursements have been made so that the remaining
undisbursed Maximum Loan Amount bears the appropriate ratio to the remaining
uninvested Borrower’s Equity Requirement);
 
(e)           Borrower shall comply with the applicable requirements of
Articles 7 and 10;
 
(f)           Borrower shall deliver to Administrative Agent copies of the
Required Pre-Funding Leases and any other Leases then in effect;
 
(g)           Borrower shall deliver to Administrative Agent reasonably
satisfactory tenant estoppel certificates from all of the Required Pre-Funding
Leases and any other Tenants under Leases then in effect, to the extent not
delivered on or before the Agreement Effective Date;
 
(h)           Borrower shall furnish to Administrative Agent executed
subordination, non-disturbance and attornment agreements from Tenants under all
Leases which demise more than 10,000 square feet of rentable area (in the case
of office Leases) or of gross leasable area (in the case of retail Leases) to
the extent not furnished on or before the Agreement Effective Date;
 
-42-

--------------------------------------------------------------------------------


(i)           Borrower shall deliver a collateral assignment of interest rate
protection product with respect to the Cash Flow Hedge executed by Borrower in
favor of the Administrative Agent for the benefit of the Lenders, together with
a consent to such collateral assignment from the provider of the Cash Flow
Hedge;
 
(j)           Borrower shall deliver to Administrative Agent certified copies of
all documents executed in connection with the Wolff Transaction; and
 
(k)           Borrower shall deliver to Administrative Agent policies or binders
evidencing that builder’s risk and other insurance coverage is in effect with
respect to Phase I of the Project and Borrower in a form and with endorsements
satisfactory to the Administrative Agent and generally in accordance with the
Insurance Requirements attached as Exhibit F for which the premiums have been
fully prepaid.
 
6.3           Non-Construction Conditions Precedent to Subsequent Disbursements
 
. Borrower agrees that the Lenders’ obligation to make further disbursements of
Loan proceeds following the date of Loan Opening is conditioned upon Borrower’s
performance and satisfaction of the following conditions precedent in form and
substance satisfactory to the Administrative Agent in its reasonable discretion:
 
(a)           the representations and warranties of Borrower contained in
Article 4 shall be true and correct in all material respects;
 
(b)           no Default or Event of Default shall have occurred and be
continuing, or shall occur, after giving effect to such disbursement;
 
(c)           Borrower shall provide evidence reasonably satisfactory to the
Administrative Agent that Borrower has invested the applicable pro rata portion
of the Borrower’s Equity Requirement into acquisition and development of the
Project prior to the funding of such Loan; and
 
(d)           Borrower shall have complied with the applicable requirements of
Article 10.
 
ARTICLE 7

 
CONSTRUCTION REQUIREMENTS PRECEDENT
TO THE OPENING OF THE LOAN
 
7.1           Required Construction Documents.  Borrower, on or before the Loan
Opening Date, shall have caused to be furnished to Administrative Agent the
following, in form and substance satisfactory to Administrative Agent in all
respects, for Administrative Agent’s approval prior to the Opening of the Loan,
except as noted below:
 
(a)           Fully executed copies of the following, each satisfactory to
Administrative Agent in all respects: (i) the General Contract (Phase IA) and
(ii) all contracts with the Architect and Engineer;
 
-43-

--------------------------------------------------------------------------------


(b)           A schedule of values, including a trade payment breakdown, setting
forth a description of all contracts let by Borrower and/or the General
Contractor for the design, engineering, construction and equipping of Phase IA
of the Improvements;
 
(c)           A current sworn statement of the General Contractor, approved by
Borrower and Architect covering all work done and to be done on Phase IA,
together with lien waivers covering all work and/or materials for which payments
have been made prior to the Loan Opening;
 
(d)           Copies of all subcontracts between the General Contractor and the
Major Subcontractors for Phase IA, together with payment and performance bonds
from such Major Subcontractors and a multiple obligee rider to each such bond
naming the Administrative Agent;
 
(e)           Copies of each of the material building permits, environmental
permits, utility permits, land use permits, wetland permits and any other
material permits, approvals or licenses issued by any Governmental Authority
which are required in connection with the Construction of Phase IA, except for
those permits, approvals or licenses for operation of such buildings which
cannot be issued until completion of Construction, in which event such permits,
approvals or licenses will be obtained by Borrower on a timely basis in
accordance with all recorded maps and conditions, and applicable building, land
use, zoning and environmental codes, statutes and regulations and will be
delivered to Administrative Agent promptly;
 
(f)           Full and complete detailed Plans and Specifications in duplicate,
prepared by the Architect, for Phase IA;
 
(g)           A schedule (“Construction Schedule”) reasonably satisfactory to
Administrative Agent, establishing a timetable for completion of the
Construction, showing, on a monthly basis, the anticipated progress of the
Construction and also showing that the Improvements can be substantially
completed on or before the Substantial Completion Date;
 
(h)           A soil test report (“Soil Report”) prepared by a licensed engineer
reasonably satisfactory to Administrative Agent indicating to the satisfaction
of Administrative Agent that the soil and subsurface conditions underlying the
Project will support the Improvements;
 
(i)           The Administrative Agent has retained Lenders’ Consultant to issue
a report which will contain an analysis of the Plans and Specifications for
Phase IA, the Budget, the Construction Schedule, the General Contract (Phase
IA), all subcontracts for Phase IA then existing and the Soil Report.  Such
report shall contain (i) an analysis satisfactory to the Administrative Agent
demonstrating the adequacy of the Budget to complete the Project and (ii) a
confirmation that the Construction Schedule is realistic.
 
-44-

--------------------------------------------------------------------------------


ARTICLE 8

 
BUDGET AND CONTINGENCY FUND
 
8.1           Budget.  Disbursement of the Loan shall be governed by a budget
for the Project (the “Budget”), in form and substance acceptable to
Administrative Agent in the Administrative Agent’s reasonable discretion,
specifying the amount of cash equity to be invested in the Project and all costs
and expenses of every kind and nature whatever to be incurred by Borrower in
connection with the Project prior to the Maturity Date as described more fully
in Section 8.2 below.  The Budget shall include, in addition to the Budget Line
Items described in Section 8.2 below, the Contingency Fund described in
Section 8.3 below, and amounts satisfactory to Administrative Agent for soft
costs and other reserves acceptable to Administrative Agent.  The initial Budget
is attached hereto as Exhibit G and made a part hereof.  Except as expressly
provided herein to the contrary, all changes to the Budget shall in all respects
be subject to the prior written approval of Administrative Agent. Changes in the
scope of construction work or to any construction related contract must be
documented with a change order on the AIA Form G 701 or equivalent form.
 
8.2           Budget Line Items.  The Budget shall include as line items
(“Budget Line Items”), to the extent determined to be applicable by
Administrative Agent in its reasonable discretion, the cost of all labor,
materials, equipment, fixtures and furnishings needed for the completion of
Construction, and all other costs, fees and expenses relating in any way
whatsoever to the Construction of the Improvements, leasing commissions, tenant
improvements and tenant allowances, operating deficits, real estate taxes, the
acquisition of the Phase II Retail Unit and all other sums due in connection
with Construction and operation of the Project, the Loan, and this
Agreement.  Borrower agrees that all Loan proceeds shall be used only for the
Budget Line Items for which such proceeds were disbursed.
 
Without limiting Borrower’s rights under Section 8.3 below, Borrower shall have
the right to reallocate cost savings effected by final change order or other
appropriate final documentation to other Budget Line Items subject to
Administrative Agent’s prior written consent not to be unreasonably withheld.
 
Lenders shall not be obligated to disburse any amount for any category of costs
set forth as a Budget Line Item which is greater than the amount set forth for
such category in the applicable Budget Line Item.  Borrower shall pay as they
become due all amounts set forth in the Budget with respect to costs to be paid
for by Borrower.
 
8.3           Contingency Fund.  The Budget contains a line item titled “Hard
Cost Contingency” designated for contingency (“Contingency Fund”) which shall
represent an amount necessary to provide reasonable assurances to Lenders that
additional funds are available to be used if additional costs and expenses are
incurred or additional interest accrues on the Loan, or unanticipated events or
problems occur.  Borrower may from time to time request that the Contingency
Fund be reallocated to pay needed Project Costs of the Project, subject to
Administrative Agent’s written approval in its reasonable discretion.
 
Borrower agrees that the decision with respect to utilizing portions of the
Contingency Fund in order to keep the Loan “In Balance” shall, except as
provided in the preceding paragraph of this Section 8.3, be made by the
Administrative Agent in its reasonable discretion, and that the Administrative
Agent may require Borrower to make a Deficiency Deposit even if funds remain in
the Contingency Fund.  
 
-45-

--------------------------------------------------------------------------------


8.4           Optional Method for Payment of Interest.  For Borrower’s benefit,
the Budget includes a Budget Line Item for interest.  Borrower hereby authorizes
the Administrative Agent from time to time, for the mutual convenience of
Lenders and Borrower, to disburse Loan proceeds to pay all the then accrued
interest on the Notes, regardless of whether Borrower shall have specifically
requested a disbursement of such amount.  Any such disbursement, if made, shall
be added to the outstanding principal balance of the Note.  The authorization
hereby granted, however, shall not obligate Lender to make disbursements of the
Loan for interest payments (except upon Borrower’s qualifying for and requesting
disbursement of that portion of the proceeds of the Loan allocated for such
purposes in the Budget) nor prevent Borrower from paying accrued interest from
its own funds.  Once the Project begins to generate NOI, Borrower may only
borrow from the Loan interest in excess of the NOI so generated.
 
ARTICLE 9

 
SUFFICIENCY OF LOAN
 
9.1           Loan In Balance.  Anything in this Agreement contained to the
contrary notwithstanding, it is expressly understood and agreed that in the
Administrative Agent’s reasonable discretion the Loan shall at all times be “In
Balance” on a line-by-line and an aggregate basis. Each line item in the Budget
shall be deemed to be “In Balance” only when the undisbursed portion of the
then-current line item equals or exceeds the costs required to complete all
elements of the construction of the Project intended to be covered by such line
item. The Loan shall be deemed to be “In Balance” in the aggregate only when the
total of (i) the undisbursed portion of the then-current Maximum Loan Amount
less (ii) the then-current Contingency Fund plus (iii) the undisbursed portion
of the Borrower’s Equity Requirement (collectively, the “Total Undisbursed
Committed Funds”) equals or exceeds the aggregate of (a) the costs required to
complete the Construction of the Project in accordance with the Plans and
Specifications and the Budget, including, without limitation, all Tenant Work
required to be performed by Borrower or tenant allowances to be paid for by
Borrower under Leases or reasonably anticipated for unleased space in any Phase;
(b) the amounts to be paid as retainages to persons who have supplied labor or
materials to the Project; (c) the cost to acquire the Phase III Retail Unit; (d)
the amount in excess of projected NOI required to pay interest on the Loan
through the Maturity Date; and (e) all other hard and soft costs not yet paid
for in connection with the Project.  Such costs and amounts described in clauses
(a), (b), (c), (d) and (e) may be estimated and/or approved in writing by the
Administrative Agent from time to time.  Borrower agrees that if for any reason,
in the Administrative Agent’s reasonable discretion, the amount of the Total
Undisbursed Committed Funds shall at any time be or become insufficient for such
purpose regardless of how such condition may be caused, Borrower will, within
ten (10) days after written request by the Administrative Agent, deposit the
deficiency with the Administrative Agent (“Deficiency Deposit”).  The Deficiency
Deposit shall first be exhausted before any further disbursement of Loan
proceeds shall be made.  Lenders shall not be obligated to make any Loan
disbursements if and for as long as the Loan is not “In
Balance”.  Notwithstanding anything contained herein to the contrary, if, as a
result of any subsequent events, such Deficiency Deposit is no longer needed in
order for the Loan to be “In Balance”, then to the extent that any portion of
such Deficiency Deposit has not otherwise been applied to Project Costs, such
Deficiency Deposit funds held by Administrative Agent shall be returned to
Borrower.
 
-46-

--------------------------------------------------------------------------------


ARTICLE 10

 
CONSTRUCTION PAYOUT REQUIREMENTS
 
10.1           Applicability of Sections.  The provisions contained in this
Article 10 shall apply to the Opening of the Loan and to all disbursements of
Loan proceeds during Construction.
 
10.2           Monthly Payouts.  After the Opening of the Loan, further
disbursements shall be made during Construction from time to time as
Construction progresses, but no more frequently than once in each calendar month
(excluding any disbursements made under Section 8.4) within ten (10) Business
Days after receipt of all required documentation for such disbursement.
 
10.3           Documents to be Furnished for Each Disbursement.  As a condition
precedent to each disbursement of the Loan proceeds with respect to a Phase,
Borrower shall furnish or cause to be furnished to Administrative Agent the
following documents with respect to such Phase covering such disbursement, in
form and substance satisfactory to Administrative Agent:
 
(a)           A completed Borrower’s Certificate in the form of Exhibit H
attached hereto and made a part hereof, a completed Soft and Hard Cost
Requisition Form in the form of Exhibit I attached hereto and made a part hereof
certified by Borrower, each executed by a duly authorized representative of
Borrower, together with pay applications (prepared using AIA Form G702 and G703)
certified by Borrower with a soft cost register;
 
(b)           General Contractor’s sworn statements and unconditional waivers of
lien as and to the extent required pursuant to the terms of the General Contract
for such Phase, as well as any and all subcontractors’, material suppliers’ and
laborers’ conditional waivers of lien required per the terms of the applicable
General Contract;
 
(c)           Prior to the first disbursement with respect to a Phase, a fully
executed copy of the General Contract for such Phase, together with a consent
from the General Contractor in the same form as was delivered to the
Administrative Agent with respect to Phase IA and such subcontracts, payment and
performance bonds, multiple obligee riders with respect to Major Subcontracts,
builder’s risk insurance covering such Phase and other materials with respect to
such Phase as were required under Section 7.1 with respect to Phase IA of the
Project;
 
(d)           Paid invoices or other evidence satisfactory to the Administrative
Agent that fixtures and equipment have been paid for and are free of any lien or
security interest therein;
 
(e)           An endorsement to the Title Policy issued to the Administrative
Agent on behalf of the Lenders increasing the insured amount to the then-current
Outstanding Loan Amount (after giving effect to such disbursement) and showing
the Deed of Trust as a first and prior lien on the Borrower’s interest in the
Project subject only to the Permitted Exceptions and particularly that nothing
has intervened to affect the validity or priority of the Deed of Trust;
 
(f)           In the case of the first disbursement of Loan Proceeds with
respect to Phase III, an amendment to the Deed of Trust encumbering the Phase
III Retail Unit and recorded within the applicable land records, together with
an endorsement to the Title Policy adding the Phase III Retail Unit to the
parcels insured thereunder subject only to the Permitted Exceptions.
 
-47-

--------------------------------------------------------------------------------


(g)           Copies of any change orders, whether proposed or executed, which
have not been previously furnished to the Administrative Agent;
 
(h)           Copies of all other construction contracts (including
subcontracts) which have been executed since the last disbursement;
 
(i)           Such other instruments, documents and information as the
Administrative Agent or the Title Insurer may reasonably request; and
 
(j)           A favorable interim inspection report completed by Lenders’
Consultant which report is reasonably satisfactory to the Administrative Agent
in all respects.
 
After such disbursement is made the Administrative Agent shall provide to each
Lender, upon request, copies of all of the foregoing (or such of the foregoing
as such Lender may request).
 
10.4           Retainages.  At the time of each disbursement of Loan proceeds,
ten percent (10%) of the total amount then due the General Contractor and the
various contractors, subcontractors and material suppliers for costs of
Construction with respect to a Phase shall be deducted from each amount
disbursed until 50% completion of the Construction on such Phase is
achieved.  No further retainage shall be withheld from amounts disbursed after
50% Construction completion of a Phase is achieved.  On the Loan Opening Date,
Borrower shall deliver to Administrative Agent a statement from the General
Contractor that shall confirm the retainage that has been withheld from the
General Contractor with respect to Phase IA, and that the Budget includes the
appropriate retainage, given the then-current status of Construction of such
Phase and all prior payments to the General Contractor.  The retained Loan
amounts for Construction costs for a Phase will be disbursed only at the time of
the final disbursement of Loan proceeds for such Phase under Article 11 below;
provided, however, upon the satisfactory completion of one hundred percent
(100%) of the work on a Phase with respect to any trade (including any trade
performed by General Contractor) or the delivery of all materials with respect
to such Phase pursuant to a purchase order in accordance with the Plans and
Specifications as certified by the Architect and Lenders’ Consultant, the
retainages with respect to such trade or order, as the case may be, on such
Phase shall be disbursed to Borrower within thirty (30) days after Lenders’
Consultant’s approval of all such work and materials and the Administrative
Agent’s receipt of a final waiver of lien with respect to such completed work or
delivered materials.
 
10.5           Disbursements for Materials Stored On-Site. Any requests for
disbursements which in whole or in part relate to materials, equipment or
furnishings which Borrower owns and which are not incorporated into the
Improvements as of the date of the request for disbursement, but are to be
temporarily stored at the Project, shall be made in an aggregate amount not to
exceed $2,000,000 outstanding at any time.  Any such request must be accompanied
by evidence satisfactory to Administrative Agent that (i) such stored materials
are included within the coverages of insurance policies carried by Borrower,
(ii) the ownership of such materials is vested in Borrower free of any liens and
claims of third parties, (iii)  such materials are properly insured and
protected against theft or damage, (iv) the materials used in the Construction
are not commodity items but are uniquely fabricated for the Construction, (v) if
requested by the Administrative Agent, the Lenders’ Consultant has viewed and
inspected the stored materials, and (vi) if so requested by Administrative
Agent, in the reasonable opinion of the Lenders’ Consultant the stored materials
are physically secured and can be incorporated into the Project within forty
five (45) days.  Administrative Agent may require separate Uniform Commercial
Code financing statements to cover any such stored materials.
 
-48-

--------------------------------------------------------------------------------


10.6           Disbursements for Offsite Materials.  Administrative Agent shall
make disbursements for materials stored off-site not to exceed $3,000,000 in the
aggregate (subject to an increase in such maximum amount to $5,000,000 during
such time as such stored off-site materials include pre-cast concrete for the
Project), provided all of the requirements of Section 10.5 shall be applicable
to such disbursement as well as any other requirements which the Administrative
Agent may, in its sole discretion, determine are appropriate under the
circumstances.
 
10.7           Disbursements For Tenant Work and Allowances.
 
(a)           Lenders will agree to make interim disbursements for Tenant Work
or tenant allowances for Tenants under the Leases as required to comply with the
terms of any such Lease.
 
(b)           The first request for disbursement for Tenant Work in connection
with a specific leased space in the Project shall be accompanied by the
following, all of which shall be subject to the review and approval of the
Lender’s Consultant and the reasonable approval of Administrative Agent:
 
(i)           copies of all contracts, if not previously delivered to
Administrative Agent, for the performance of such Tenant Work;
 
(ii)           a cost breakdown for each trade performing Tenant Work in such
leased space, and an estimated commencement and completion date;
 
(iii)           an estimate of all direct costs of the Tenant Work to be
performed in such leased space which has not been contracted for or made subject
to a work order or order to proceed;
 
(iv)           plans and specifications for the leased space, together with a
certificate from an architect acceptable to the Administrative Agent that such
plans and specifications comply with all Laws affecting the Project and the
lease covering such leased space; and
 
(v)           evidence of all insurance required to be maintained in connection
with such Tenant Work pursuant to the terms of the Leases, including, without
limitation, builder’s risk insurance coverage, all as evidenced by insurance
certificates in favor of and acceptable to Administrative Agent.
 
10.8           Disbursement of the Developer’s Fee.  The Budget includes a
development management fee with respect to Phase I in the amount of $8,184,549
and a development management fee with respect to Phase II in the amount of
$3,840,750 (collectively, the “Developer’s Fee”) payable to Borrower’s managing
member.  The Developer’s Fee will be disbursed by the Administrative Agent in
monthly disbursements commencing on the Loan Opening Date.  Each such
disbursement with respect to Phase I or Phase II, when aggregated with all prior
disbursements for such Phase, shall not exceed a percentage of the portion of
the Developer’s Fee allocable to such Phase equal to the percentage of the
completion of the Improvements on such Phase as of the date of disbursement, as
evidenced by the General Contractor’s most recent sworn statement.
 
-49-

--------------------------------------------------------------------------------


ARTICLE 11

 
FINAL DISBURSEMENT FOR CONSTRUCTION
 
11.1           Final Disbursement for Construction.  Lenders will advance to
Borrower the final disbursement for the cost of Construction (including
retainages) for each Phase of the Project when the following conditions
(“Completion Conditions”) have been satisfied with respect to such Phase of the
Project (hereinafter, “Final Completion” with respect to such Phase), provided
that all other conditions in this Agreement for disbursements have been complied
with:
 
(a)           The Improvements with respect to such Phase have been fully
completed (except for any Tenant Work on then-unleased portions of such Phase)
and equipped in accordance with the Plans and Specifications free and clear of
any Liens (other than Permitted Liens) and any security interests (other than
those provided hereunder) and are ready for occupancy;
 
(b)           Borrower shall have furnished to the Administrative Agent “all
risks” casualty insurance in form and amount and with companies satisfactory to
Lender in accordance with the requirements contained herein;
 
(c)           Borrower shall have furnished to the Administrative Agent copies
of all material licenses and permits required by any Governmental Authority
having jurisdiction for the occupancy of such Phase of the Improvements and the
operation thereof, including final, non-conditional certificates of occupancy
from the municipality in which the Project is located, or a letter from the
appropriate Governmental Authority that no such certificate is issued;
 
(d)           All Tenants in such Phase shall have executed acknowledgments of
acceptance of their respective premises to the extent required pursuant to the
terms of the applicable Leases;
 
(e)           Borrower shall have furnished an ALTA survey showing the completed
Phase of the Improvements certified to the Administrative Agent and otherwise in
a form reasonably satisfactory to the Administrative Agent;
 
(f)           All fixtures, furnishings, furniture, equipment and other property
required for the operation of such Phase of the Project shall have been
installed free and clear of all Liens (other than Permitted Liens) and all
security interests (other than those provided hereunder);
 
(g)           Borrower shall have furnished to the Administrative Agent copies
of all release and payment receipt affidavits from the General Contractor and
all subcontractors and material suppliers who supplied materials and/or
performed the work and constructed the Improvements in such Phase, together with
any other statements and forms required for compliance with the mechanics’ lien
laws of the State of Arizona;
 
-50-

--------------------------------------------------------------------------------


(h)           Borrower shall have furnished to the Administrative Agent a
certificate from the Architect or other evidence satisfactory to the
Administrative Agent dated at or about the Substantial Completion Date stating
that (i) such Phase of the Improvements has been completed in accordance with
the Plans and Specifications, and (ii) the Improvements as so completed comply
with all Applicable Laws; and
 
(i)           The Administrative Agent shall have received a certificate from
Lenders’ Consultant that such Phase of the Improvements have been satisfactorily
completed in accordance with the Plans and Specifications.
 
ARTICLE 12
 
AFFIRMATIVE COVENANTS OTHER THAN
INFORMATION AND REPORTING REQUIREMENTS
 
So long as any Advance remains unpaid or any other Obligation remains unpaid, or
any portion of the Loan Commitment remains in force, Borrower shall, unless the
Administrative Agent (with the written approval of the Requisite Lenders)
otherwise consents:
 
12.1           Payment of Taxes and Other Potential Liens.  Pay and discharge
promptly all taxes, assessments and governmental charges or levies imposed upon
any of them, upon the Project or any part thereof and upon their respective
income or profits or any part thereof, and all claims for labor, materials or
supplies that if unpaid might by Law become a Lien upon the Project or their
direct or indirect ownership interests therein, except that the Loan Parties
shall not be required to pay or cause to be paid (a) any tax, assessment,
charge, levy or claim that is not yet past due, or is being contested in good
faith by appropriate proceedings so long as the relevant entity has established
and maintains adequate reserves for the payment of the same or (b) any
immaterial tax or claim so long as no material portion of the Project or their
direct or indirect ownership interests therein is at immediate risk of being
seized, levied upon or forfeited.
 
12.2           Preservation of Existence.  Preserve and maintain their
respective existences in the jurisdiction of their formation and all material
authorizations, rights, franchises, privileges, consents, approvals, orders,
licenses, permits, or registrations from any Governmental Agency that are
necessary for the transaction of their respective business and qualify and
remain qualified to transact business in each jurisdiction in which such
qualification is necessary in view of their respective business or the ownership
or leasing of the Project except (a) as otherwise permitted by this Agreement
and (b) where the failure to so qualify or remain qualified would not constitute
a Material Adverse Effect.
 
12.3           Maintenance of the Project.  Maintain, preserve and protect the
Project in good order and condition, subject to wear and tear in the ordinary
course of business, and not permit any waste with respect to the Project.
 
12.4           Maintenance of Insurance.  Maintain liability, casualty and other
insurance with responsible insurance companies in such amounts, with such
deductibles and retentions and against such risks as is required under the
insurance specifications attached hereto as Exhibit F and in conformance with
such other coverages and endorsements as may have been previously approved by
the Administrative Agent.   
 
-51-

--------------------------------------------------------------------------------


12.5           Compliance With Laws.  Comply with all Requirements of Law
noncompliance with which would constitute a Material Adverse Effect, except that
Borrower need not comply with a Requirement of Law then being contested in good
faith by appropriate proceedings.
 
12.6           Single Purpose Entity.  Engage only in activities related to the
Project, and only own assets and make Investments that will be used in
connection with the Project and are incidental thereto.
 
12.7           Keeping of Records and Books of Account.  Keep adequate records
and books of account reflecting all financial transactions in conformity with
Generally Accepted Accounting Principles, consistently applied.
 
12.8           Compliance With Agreements.  Promptly and fully comply with all
Contractual Obligations to which any one or more of them is a party, except for
any such Contractual Obligations (a) the performance of which would cause a
Default, (b) then being contested by any of them in good faith by appropriate
proceedings or (c) the failure with which to comply would not reasonably be
expected to constitute a Material Adverse Effect.
 
12.9           Use of Proceeds.  Use the proceeds of the Loan only to pay for
Project Costs, including the acquisition of the Phase III Retail Unit, along
with customary transaction and closing costs.
 
12.10         Hazardous Materials Laws.  Keep and maintain the Project and each
portion thereof in compliance in all material respects with all applicable
material Hazardous Materials Laws and promptly notify the Administrative Agent
in writing (attaching a copy of any pertinent written material) of (a) any and
all material enforcement, cleanup, removal or regulatory actions instituted,
completed or threatened in writing by a Governmental Agency pursuant to any
applicable material Hazardous Materials Laws, (b) any and all material claims
made or threatened in writing by any Person against Borrower relating to damage,
contribution, cost recovery, compensation, loss or injury resulting from any
Hazardous Materials and (c) discovery by any Senior Officer of any material
occurrence or condition on the Project that could reasonably be expected to
cause the Project to be subject to any material restrictions on the ownership,
occupancy, transferability or use of the Project under any applicable Hazardous
Materials Laws. Prior to commencing the demolition of the Dial Corporation
Building, to the extent that the previously delivered environmental assessments
do not cover the Dial Corporation Building, Borrower will perform an
environmental assessment regarding any applicable Hazardous Materials in the
Dial Corporation Building and implement such containment and disposal measures
as may be required under any Hazardous Materials Laws in connection with such
demolition, including the retention of a contractor licensed to handle any such
Hazardous Materials.
 
12.11        Inspection of Project.  Permit the Lenders, through the
Administrative Agent or any representative designated by the Administrative
Agent, at Borrower’s expense (provided that, so long as no Event of Default
shall have occurred and be then continuing, Borrower shall only be obligated to
pay for one (1) such inspection per calendar year after Substantial Completion),
to visit and inspect the Project (subject to the rights of any Tenants), to
examine the books of account of the Loan Parties (and to make copies thereof and
extracts therefrom) and to discuss the affairs, finances and accounts of the
Loan Parties with, and to be advised as to the same by, their Senior Officers,
all at such reasonable times (during normal business hours) and intervals as the
Administrative Agent or any Lender may reasonably request upon reasonable
notice.  The Lenders shall use good faith efforts to coordinate such visits and
inspections so as to minimize the interference with and disruption to the Loan
Parties’ normal business operations.
 
-52-

--------------------------------------------------------------------------------


12.12       Construction of Improvements.  Construct and equip the Improvements
and install the Tenant Work in a good and workmanlike manner with materials of
high quality, in accordance with the Plans and Specifications (or in accordance
with any changes therein that may be reasonably approved in writing by the
Administrative Agent or as to which the Administrative Agent’s approval is not
required), and each Phase of Construction and equipping will be prosecuted with
due diligence and continuity in accordance with the Construction Schedule and
fully completed not later than the Substantial Completion Date.  The Substantial
Completion Date shall be extended in writing by the Administrative Agent by the
number of days resulting from any Unavoidable Delay in the construction of the
Project, (but under no circumstances shall the Administrative Agent be obligated
to extend the Substantial Completion Date by more than thirty (30) days on
account of Unavoidable Delays), provided that the Administrative Agent shall not
be obligated to grant any such extension unless (a) Borrower gives notice of
such delay to the Administrative Agent within ten (10) days of learning of the
event resulting in such delay, (b) after giving effect to the consequences of
such delay, the Loan shall remain “In Balance” and (c) such delay does not cause
Borrower to be in default under any of the Leases, or Borrower obtains a written
extension from each Tenant whose Lease does not permit such delay.
 
12.13      Correction of Defects.  Promptly after Borrower acquires knowledge of
or receives notice of a material defect in the Improvements or any Tenant Work
or any material departure from the Plans and Specifications, or from any other
requirement of this Agreement, Borrower will proceed with diligence to correct
or cause to be corrected all such defects and departures.
 
12.14      Inspection by the Administrative Agent.  Cooperate with the
Administrative Agent in arranging for inspections by representatives of Lenders
of the progress of Construction from time to time at reasonable times and upon
reasonable prior notice, including an examination of (i) the Improvements and
any Tenant Work, (ii) all materials to be used in the Construction, (iii) all
plans and shop drawings which are or may be kept at the construction site, (iv)
any contracts, bills of sale, statements, receipts or vouchers in connection
with the Improvements and Tenant Work, (v) all work done, labor performed,
materials furnished in and about the Improvements and Tenant Work, (vi) all
books, contracts and records with respect to the Improvements and Tenant Work,
and (vii) any other documents relating to the Construction; provided, however,
that such inspections do not interfere with the construction of the Improvements
or the Tenant Work and comply with all applicable safety requirements of the
General Contractor. Borrower shall cooperate with Lenders’ Consultant to enable
him to perform his functions hereunder.
 
12.15     Furnishing Notices.  Provide Administrative Agent with copies of all
material notices pertaining to the Project received by Borrower from any Tenant,
Governmental Authority or insurance company within seven (7) Banking Days after
such notice is received.
 
-53-

--------------------------------------------------------------------------------


12.16     Furnishing Reports.  Upon request, provide the Administrative Agent
with copies of all material inspections, reports, test results and other
information received by Borrower, relating to the Project or any part thereof.
 
12.17     Indemnification.  Borrower shall indemnify Lenders and their
respective officers, directors, employees, agents, and consultants (each, an
“Indemnified Party”) and defend and hold each Indemnified Party harmless from
and against all claims, injury, damage, loss and liability, cost and expense
(including attorneys’ fees, costs and expenses) of any and every kind to any
persons or property by reason of (i) the Construction; (ii) the operation or
maintenance of the Project; (iii) any breach of representation or warranty,
Default or Event of Default; or (iv) any other matter arising in connection with
the Loan, Borrower or the Project.  No Indemnified Party shall be entitled to be
indemnified against its own negligence or willful misconduct.
 
ARTICLE 13

 
NEGATIVE COVENANTS
 
So long as any Advance remains unpaid or any portion of the Loan remains unpaid,
or any portion of the Loan Commitment remains in force, the Borrower shall not,
unless the Administrative Agent otherwise consents (after having obtained the
written approval of the Requisite Lenders or of such other group of Lenders as
may be expressly required to authorize the Administrative Agent to grant such
approval):
 
13.1           Single Asset Entity; Compliance With Laws.  Hold or acquire,
directly or indirectly, any ownership interest (legal or equitable) in any real
or personal property other than the Project and any personal property relating
thereto, or become a shareholder of or a member or partner in any entity which
acquires any property other than the Project, until such time as the Obligations
have been fully repaid and Lenders have no further obligations hereunder.  The
organizational documents of Borrower shall limit its purpose to the acquisition,
development, operation, management and disposition of the Project and/or matters
relating thereto, shall adopt the covenants contained in this Section 13.1, and
such purposes shall not be amended without the prior written consent of the
Requisite Lenders.  Borrower hereby covenants:
 
(a)           To maintain its assets, accounts, books, records, financial
statements, stationery, invoices and checks separate from and not commingled
with any of those of any other person or entity;
 
(b)           To conduct its own business in its own name, pay its own
liabilities out of its own funds, allocate fairly and reasonably any overhead
for shared employees and office space, and to maintain an arm’s length
relationship with its Affiliates;
 
(c)           To hold itself out as a separate entity, correct any known
misunderstanding regarding its separate identity, maintain adequate capital in
light of its contemplated business operations, and observe all organizational
formalities;
 
(d)           Not to guarantee or become obligated for the debts of any other
entity or person or hold out its credits as being available to satisfy the
obligations of others, including not acquiring obligations or securities of its
partners, members or shareholders, except in connection with the Loan;
 
-54-

--------------------------------------------------------------------------------


(e)           Not to pledge its assets for the benefit of any other entity or
person or make any loans or advances to any person or entity, except in
connection with the Loan;
 
(f)           Not to enter into any contract or agreement with any Affiliate
(other than agreements which are subordinated to the Obligations), except upon
terms and conditions that are intrinsically fair and substantially similar to
those that would be available on an arms-length basis with third parties other
than any Affiliate;
 
(g)           Neither Borrower nor any constituent party of Borrower will seek
the dissolution or winding up, in whole or in part, of Borrower and/or such
constituent party of Borrower, nor will Borrower merge with or be consolidated
into any other entity;
 
(h)           Borrower has maintained and will maintain its assets in such a
manner that it will not be costly or difficult to segregate, ascertain or
identify its individual assets from those of any constituent party of Borrower,
any Affiliate, Guarantor or any other person;
 
(i)           Borrower does not now have and will not hereafter have any debts
or obligations other than normal accounts payable (including equipment
financing) in the ordinary course of business and obligations under the Leases,
the Phase III Purchase Agreement, the Joint Development Agreement, the Ground
Lease and the Cash Flow Hedge, and its Indebtedness and Obligations under the
Notes, the Loan, the Deed of Trust and the other Loan Documents; and any other
indebtedness or other obligation of Borrower has been paid in full prior to or
through application of proceeds from the funding of the Loan; and
 
(j)           Borrower shall conduct its affairs in a lawful manner and in
compliance with all Laws applicable thereto, including, without limitation, all
provisions of ERISA.
 
13.2           Limitation on Distributions.  Borrower shall not make any
distributions to its Members until the Project has achieved an Actual DSCR of
1.25 to 1.0.
 
13.3           Affiliate Agreements.  Amend, modify or change in any material
respect any of the Borrower’s agreements with its Affiliates, without the prior
written consent of Administrative Agent, which shall not be unreasonably
withheld or delayed.  To the extent permitted by Laws, Borrower shall cause each
of such agreements to be subordinated to the lien of the Deed of Trust and the
Loan Documents.  At the request of Administrative Agent, Borrower and each other
party to such agreements shall execute and deliver such documents and
instruments, in recordable form, as Administrative Agent may reasonably request
to evidence such party’s agreement to such subordination.
 
13.4           Secondary Financing.  Permit Borrower to incur or undertake any
Indebtedness or other secured or unsecured financing relating to the Project,
other than (i) the Obligations under the Loan Documents, (ii) financing of the
purchase of equipment used in the operation of the Project and (iii) trade
payables (excluding payables incurred with respect to the Construction)  (“Trade
Payables”) and other Indebtedness necessary for the operation of the Project and
incurred in the ordinary course of business, provided that the aggregate amount
of Trade Payables and other Indebtedness outstanding at any time shall not
exceed $11,000,000.
 
-55-

--------------------------------------------------------------------------------


13.5           Liens.  Create, incur, or suffer to exist any Lien, or any
covenant precluding the subsequent imposition of a Lien, in, of or on the
Project or any ownership interests in the Borrower or in the Managing Member,
except:
 
(a)           Liens for taxes, assessments or governmental charges or levies on
the Project or any ownership interests in the Borrower or the Managing Member,
if the same shall not at the time be delinquent or thereafter can be paid
without material penalty, or are being contested in good faith and by
appropriate proceedings and for which adequate reserves shall have been set
aside on its books;
 
(b)           Liens imposed by Law, such as carriers’, warehousemen’s and
mechanics’ liens and other similar liens arising in the ordinary course of
business which secure payment of obligations not more than 60 days past due or
which are being contested in good faith in accordance with the terms of the Loan
Documents;
 
(c)           Liens arising out of pledges or deposits under workers’
compensation laws, unemployment insurance, old age pensions, or other social
security or retirement benefits, or similar legislation;
 
(d)           easements, restrictions and such other encumbrances or charges
against the Project as are of a nature generally existing with respect to
properties of a similar character and which do not in any material way affect
the operation of the Project for its intended purposes;
 
(e)           Liens in favor of the Administrative Agent and the Lenders under
the Loan Documents; and
 
(f)           Permitted Exceptions.
 
Liens permitted pursuant to this Section 13. 5 shall be deemed to be “Permitted
Liens.”
 
13.6           Formation Documents.  Permit any material change to the operating
agreement, partnership agreement or any other material formation documents of
the Borrower or the Managing Member without the written consent of the Requisite
Lenders.
 
13.7           Restrictions on Transfer.  Directly or indirectly make or permit
to be made, by voluntary or involuntary means, any sale, assignment, transfer,
disposition, mortgage, pledge, hypothecation or encumbrance of its direct or
indirect interest in the Project, the Borrower or the Members.  Notwithstanding
anything contained in Section 13.6 or in this Section 13.7 to the contrary,
additional membership interests in Borrower may be issued to Persons who are not
currently Members in Borrower and reasonable amendments to the Borrower’s
operating agreement related thereto may be made and Glimcher Kierland Crossing,
LLC may acquire ownership interests in the WC Kierland Crossing LLC or
additional membership interests in Borrower, in each case upon prior notice to
the Administrative Agent (but without the prior written consent of the
Administrative Agent) provided that following such transfer(s) (each, a
“Permitted Transfer”), no violation of Section 13.15 below shall have occurred.
 
-56-

--------------------------------------------------------------------------------


13.8           Changes in Plans and Specifications.  No changes will be made in
the Plans and Specifications without the prior written approval of
Administrative Agent; provided, however, that Borrower may make changes to the
Plans and Specifications without such prior written approval if (i) Borrower
notifies Administrative Agent in writing of such changes by means of a monthly
report; (ii) Borrower obtains the approval of all other parties whose approval
may be required, including any tenants under Leases, sureties, and any
Governmental Authority to the extent approval from such parties is required;
(iii) the structural integrity of the Improvements is not impaired; (iv) no
material change in architectural appearance is effected; (v) the performance of
the mechanical, electrical, and life safety systems of the Improvements is not
adversely affected; and (vi) the cost of or reduction resulting from any one
such change does not exceed $750,000 and the aggregate change in cost of all
such changes does not exceed $1,500,000.
 
13.9           Changes in Ground Lease.  Amend, modify or change the Ground
Lease without the prior written approval of the Administrative Agent, which
approval shall not be unreasonably withheld, conditioned or delayed.
 
13.10         Changes in Phase III Purchase Agreement.  Amend, modify or change
the Phase III Purchase Agreement or waive any material obligation of the Seller
thereunder without the prior written approval of the Administrative Agent, which
approval shall not be unreasonably withheld, conditioned or delayed,.
 
13.11         Leasing Guidelines.  Without the prior written consent of
Administrative Agent, which consent shall not be unreasonably withheld,
conditioned or delayed, Borrower and Borrower’s agents shall not (i) enter into
any Lease of 10,000 or more square feet of net rentable area, with respect to
office space, or of gross leasable area with respect to retail space or enter
into any Lease that grants the Tenant thereunder the right to terminate such
Lease prior to the stated expiration of the term thereof except as a result of
casualty or condemnation, or (ii) enter into any Lease of less than 10,000
square feet that either does not substantially comply with the Lease form for
the Project approved by the Administrative Agent or provide for rents that are
less than 90% of the average rents shown in the most recent approved Budget, or
(iii) materially modify or amend or terminate any of the Required Pre-Funding
Leases or any other Lease of 10,000 or more square feet or any letter of credit
provided by the Tenant under such Lease as security; or (iv) accept any rental
payment more than one month in advance of its due date.  Any consent of
Administrative Agent required under this Section 13.11 shall be given or
withheld by Administrative Agent within ten (10) Banking Days after
Administrative Agent’s receipt of a copy of such Lease and all supporting
documentation as Administrative Agent may reasonably require.  If such consent
is not expressly given or withheld by written notice to Borrower within such
period, the consent of the Administrative Agent shall be deemed to have been
given.  Borrower shall provide Administrative Agent with a copy of each fully
executed Lease promptly following its execution.  At the request of Borrower,
the Administrative Agent shall enter into subordination, non-disturbance and
attornment agreements, in substantially the same form as those referenced in
Section 6.2 with Tenants leasing over 10,000 square feet.
 
13.12        Defaults Under Leases.  Suffer or permit any breach or default to
occur in any of Borrower’s obligations under any of the Leases nor suffer or
permit the same to terminate by reason of any failure of Borrower to meet any
requirement of any Lease including those with respect to any time limitation
within which any of Borrower’s work is to be done or the space is to be
available for occupancy by the lessee.  Borrower shall notify Administrative
Agent promptly in writing in the event a Tenant commits a material default under
a Lease.
 
-57-

--------------------------------------------------------------------------------


13.13        Management and Leasing Contracts.  Enter into, materially modify or
amend, terminate or cancel any material management contracts and/or leasing
agreements for the Project or agreements with agents or brokers, without the
prior written approval of the Administrative Agent, which approval shall not be
unreasonably withheld or delayed.
 
13.14        Construction Contracts.  Enter into, materially modify or amend,
terminate or cancel any General Contract or any other material contracts for the
Construction, without the prior written approval of Administrative Agent, which
approval shall not be unreasonably withheld or delayed.  Borrower will furnish
Administrative Agent promptly after execution thereof executed copies of all
material contracts between Borrower, architects, engineers and contractors and
all subcontracts between the General Contractor or contractors and all of their
subcontractors and suppliers (to the extent such subcontracts are available to
Borrower), which contracts and subcontracts may not have been furnished pursuant
to Section 7.1(a) at the time of the Opening of the Loan.
 
13.15       Continued Glimcher Management.  Permit any Person other than
Glimcher Kierland Crossing, LLC, Guarantor or any wholly-owned Subsidiary of the
Guarantor to be the managing member of the Borrower or permit any Person other
than Guarantor to hold a membership interest in the managing member of the
Borrower.
 
ARTICLE 14

 
CASUALTIES AND CONDEMNATION
 
14.1           Lenders’ Election to Apply Proceeds on Indebtedness.
 
(a)           Subject to the provisions of the Ground Lease and of
Section 14.1(b) below and except as otherwise provided in the Deed of Trust, the
Administrative Agent may elect to collect, retain and apply upon the Advances
and other Obligations all proceeds of insurance or condemnation derived from the
Project (individually and collectively referred to as “Proceeds”) after
deduction of all expenses of collection and settlement, including reasonable
attorneys’ and adjusters’ fees and charges.  Notwithstanding the foregoing, the
Administrative Agent shall permit any Proceeds related to the Phase III Retail
Unit to be collected and applied as provided in the condominium documents
governing Phase III, as approved by the Administrative Agent.  Any proceeds
remaining after repayment of the Obligations under the Loan Documents shall be
paid by the Administrative Agent to Borrower.
 
(b)           Notwithstanding the right of Administrative Agent to apply
Proceeds to the Advances and the other Obligations of Borrower pursuant to
Section 14.1(a), in the event of any casualty to the Improvements or the Phase
III Retail Unit or any condemnation of part of the Project, Borrower shall have
the option of applying the Proceeds to restoration of the Improvements or the
Phase III Retail Unit, as the case may be, if (i) no Event of Default otherwise
exists, (ii) all Proceeds are deposited with Administrative Agent, (iii) in
Administrative Agent’s reasonable judgment, the amount of Proceeds available for
restoration of the Improvements and the Phase III Retail Unit (together with
undisbursed proceeds of the Loan, if any, allocated for the cost of the
Construction and any sums or other security acceptable to Administrative Agent
deposited with Administrative Agent by Borrower for such purpose) is sufficient
to pay the full and complete costs of such restoration, (iv) no material Leases
in effect at the time of such casualty or condemnation are or will be terminated
as a result of such casualty or condemnation, and (v) in Administrative Agent’s
reasonable determination, the Project can be restored to an architecturally and
economically viable project in compliance with Applicable Laws.
 
-58-

--------------------------------------------------------------------------------


14.2           Borrower’s Obligation to Rebuild and Use of Proceeds
Therefor.  In case the Administrative Agent does not elect to apply or does not
have the right to apply the Proceeds to the Obligations, as provided in
Section 14.1 above, Borrower shall:
 
(a)           Proceed with diligence to make settlement with insurers or the
appropriate governmental authorities and, except as otherwise provided above
with respect to the Phase III Retail Unit or in the Deed of Trust, cause the
Proceeds to be deposited with Administrative Agent;
 
(b)           In the event of any delay in making settlement with insurers or
the appropriate governmental authorities or effecting collection of the
Proceeds, deposit with Administrative Agent or with Ground Lessor’s Fee
Mortgagee, if and to the extent required under the terms of the Ground Lease and
the Ground Lessor’s deed of trust the full amount required to complete
construction as aforesaid;
 
(c)           In the event the Proceeds and the available proceeds of the Loan
are insufficient to assure the Lenders that the Loan will be In Balance,
promptly deposit with Administrative Agent any amount necessary to place the
Loan In Balance; and
 
(d)           Promptly proceed with the assumption of construction of the
Improvements or the Phase III Retail Unit, including the repair of all damage
resulting from such fire, condemnation or other cause and restoration to its
former condition.
 
Any request by Borrower for a disbursement by Lenders of Proceeds and funds
deposited by Borrower shall be treated by Lenders as if such request were for an
advance of the Loan hereunder, and the disbursement thereof shall be conditioned
upon Borrower’s compliance with and satisfaction of the same conditions
precedent as would be applicable under this Agreement for an advance of the
Loan.
 
-59-

--------------------------------------------------------------------------------


ARTICLE 15
 
INFORMATION AND REPORTING REQUIREMENTS
 
15.1           Financial and Business Information.  So long as any Advance
remains unpaid or any other Obligation remains unpaid, or any portion of the
Loan Commitment remains in force, Borrower shall, unless the Administrative
Agent (with the written approval of the Requisite Lenders) otherwise consents,
at Borrower’s sole expense, deliver to the Administrative Agent, or cause the
Guarantor to deliver a sufficient number of copies for all of the Lenders of the
following to the Administrative Agent (which shall promptly after receipt
distribute such copies to the Lenders):
 
(a)           As soon as available, but in any event not later than 45 days
after the close of each fiscal quarter, other than the fourth quarter, for the
Glimcher Consolidated Group, an unaudited consolidated and consolidating balance
sheet as of the close of each such period and the related unaudited consolidated
and consolidating statements of income and retained earnings and of cash flows
of the Glimcher Consolidated Group for such period and the portion of the fiscal
year through the end of such period, setting forth in each case in comparative
form the figures for the previous year, all certified by the Guarantor’s chief
financial officer or chief accounting officer;
 
(b)           As soon as available, but in any event not later than 90 days
after the close of each fiscal year, for the Glimcher Consolidated Group,
audited financial statements, including a consolidated and consolidating balance
sheet as at the end of such year and the related consolidated and consolidating
statements of income and retained earnings and of cash flows for such year,
setting forth in each case in comparative form the figures for the previous
year, without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, prepared by independent
certified public accountants of nationally recognized standing reasonably
acceptable to the Administrative Agent;
 
(c)           Together with the quarterly and annual financial statements
required hereunder, a compliance certificate in substantially the form of
Exhibit  C (the “Compliance Certificate”) hereto signed by the Guarantor’s chief
financial officer, chief accounting officer or chief operating officer showing
the calculations and computations necessary to determine compliance with this
Agreement and stating that, to such officer’s knowledge, no Default or Event of
Default exists, or if, to such officer’s knowledge, any Default or Event of
Default exists, stating the nature and status thereof;
 
(d)           As soon as possible and in any event within 10 days after receipt
by a responsible officer of the Guarantor, a copy of (a) any notice or claim to
the effect that the Guarantor or any of its Subsidiaries is or may be liable to
any Person as a result of the release by the Borrower, the Guarantor, any of the
Guarantor’s Subsidiaries, or any other Person of any Hazardous Materials into
the environment, and (b) any notice alleging any violation of any federal, state
or local environmental, health or safety law or regulation by the Borrower or
any of its Subsidiaries, which, in the case of either (a) or (b) could have a
Material Adverse Effect;
 
(e)           Promptly upon the furnishing thereof to the shareholders of the
general partner of the Guarantor, copies of all financial statements, reports
and proxy statements so furnished;
 
-60-

--------------------------------------------------------------------------------


(f)           As soon as available but in any event not later than fifteen (15)
days following the end of each calendar month thereafter, Borrower shall deliver
to Administrative Agent (i) a current rent roll and a summary of all leasing
activity then taking place with respect to the Project, particularly describing
the status of all pending lease negotiations, if any, and (ii) after Substantial
Completion of any Phase of the Construction, monthly unaudited operating cash
flow statements for the Project, certified as true, complete and correct by
Guarantor’s chief financial officer, chief accounting officer or chief operating
officer on behalf of Borrower showing actual sources and uses of cash during the
preceding month; and
 
(g)           Such other data and information as from time to time may be
reasonably requested by the Administrative Agent, any Lender (through the
Administrative Agent) or the Requisite Lenders.
 
15.2           Appraisals.  The Administrative Agent shall have the right to
obtain new or updated Appraisals of the Project from time to time.  Borrower
shall reasonably cooperate with Administrative Agent in this regard.  If the
Appraisal is obtained to comply with this Agreement or any Applicable Law or
regulatory requirement, or bank policy promulgated to comply therewith, or if an
Event of Default exists, Borrower shall pay for any such Appraisal upon
Administrative Agent’s request; provided, however, that absent an Event of
Default, Borrower shall not be required to pay for any new or updated Appraisals
of the Project more than one time per calendar year.
 
ARTICLE 16

 
EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT
 
16.1           Events of Default.  The existence or occurrence of any one or
more of the following events, whatever the reason therefor and under any
circumstances whatsoever, shall constitute an “Event of Default”:
 
(a)           Borrower fails to pay any principal on any of the Notes, or any
portion thereof, on the date when due; or
 
(b)           Except as otherwise expressly provided in Section 13.7 hereinabove
with respect to Permitted Transfers, any sale of all or a portion of the Project
(or a sale of all or any portion of the equity interest in the Borrower) shall
occur; or
 
(c)           Borrower fails to pay any interest on any of the Notes within five
(5) Banking Days after the date when due; or Borrower fails to pay any other fee
or amount payable to the Lenders or the Administrative Agent under any Loan
Document, or any portion thereof, within ten (10) Banking Days after demand
therefor; or
 
(d)           Borrower or any of the other Loan Parties fails to comply with any
of the covenants contained in Sections 13.2 or 13.4; or
 
(e)           Substantial Completion shall not have occurred by the Substantial
Completion Date; or
 
-61-

--------------------------------------------------------------------------------


(f)           Borrower or any other Loan Party fails to perform or observe any
other covenant or agreement (not specified in clause (a), (b), (c) or (d) above,
or otherwise set forth below in this Section 16.1) contained in any Loan
Document on its part to be performed or observed within thirty (30) days after
the giving of notice by the Administrative Agent on behalf of the Requisite
Lenders of such Default or, if such Default is not reasonably susceptible of
cure within such period, within such longer period as is reasonably necessary to
effect a cure so long as Borrower or such Loan Party continues to diligently
pursue cure of such Default but not in any event in excess of ninety (90) days;
and provided further, however, that notwithstanding the 30-day cure period or
extended cure period described above in this clause (f), if a different notice
or cure period is specified under any Loan Document or under any provision of
the Loan Documents as to any such failure or breach, the specific Loan Document
or provision shall control, and Borrower or such Loan Party shall have no more
time to cure the failure or breach than is allowed under the specific Loan
Document or provision as to such failure or breach; or
 
(g)           A discontinuance in the Construction for a period of more than
thirty (30) consecutive days after written notice from Administrative Agent
concerning such discontinuance (subject to Unavoidable Delays), or any material
delay in Construction (subject to Unavoidable Delays) so that the same is not in
accordance with the Construction Schedule and reasonably likely to be completed
on or before the Substantial Completion Date; or
 
(h)           The bankruptcy or insolvency of the General Contractor and failure
of Borrower to procure a contract with a new contractor satisfactory to
Administrative Agent within forty-five (45) days from the occurrence of such
bankruptcy or insolvency; or
 
(i)           Failure by Borrower to make any Deficiency Deposit with
Administrative Agent within the time and in the manner required by Article 9
hereof; or
 
(j)           Any default by Borrower under the Ground Lease which extends
beyond the cure period expressly provided to Borrower under the Ground Lease, or
any termination of the Ground Lease, or any receipt by the Administrative Agent
in its capacity as the “Leasehold Mortgagee” thereunder of notice of such
default or termination triggering its right to exercise its cure rights and
remedies thereunder; or
 
(k)           Any representation or warranty of Borrower or any other Loan Party
made in any Loan Document, or in any certificate or other writing delivered by
Borrower or any Loan Party pursuant to any Loan Document, proves to have been
incorrect when made or reaffirmed in any respect that is materially adverse to
the interests of the Lenders; or
 
(l)           Either (i) the existence of an “Event of Default” (as defined in
the Unsecured Credit Agreement) under Sections 7.1, 7.2 or 7.3 of the Unsecured
Credit Agreement  (but, with respect to Section 7.3 only if such “Event of
Default” is due to a breach of one or more of Sections 6.11, 6.20, 6.21(iii) and
6.21(iv) thereof) or (ii) the acceleration of the sums due pursuant to the
Unsecured Credit Agreement or any promissory notes evidencing the credit
facility created by the Unsecured Credit Agreement as a result of any other
“Event of Default” under the Unsecured Credit Agreement, provided however that
(A) clause (i) of this Section 16.1(l) shall be deemed to be of no further force
or effect from and after the date on which the Actual DSCR equals or exceeds
1.25 to 1.0 and only clause (ii) of this Section 16.1(l) shall be applicable
thereafter and (B) if the Unsecured Credit Agreement shall be terminated and
shall no longer be binding upon the Guarantor, an Event of Default hereunder
shall still be deemed to occur hereunder if any event or condition occurs which
(x) would have constituted either such an “Event of Default” under the Unsecured
Credit Agreement for purposes of clause (i) or (y) could, with the giving of any
notice and expiration of any cure period, have given rise to an acceleration
under the Unsecured Credit Agreement if the Unsecured Credit Agreement had not
been terminated; or
 
-62-

--------------------------------------------------------------------------------


(m)           Any Loan Document, at any time after its execution and delivery
and for any reason other than the agreement or action (or omission to act) of
the Administrative Agent or the Lenders or satisfaction in full of all the
Obligations ceases to be in full force and effect or is declared by a court of
competent jurisdiction to be null and void, invalid or unenforceable in any
respect which is materially adverse to the interests of the Lenders; or any Loan
Party thereto denies in writing that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
same; or
 
(n)           Any Loan Party institutes or consents to the institution of any
proceeding under a Debtor Relief Law relating to it or to all or any material
part of its Property, or is unable or admits in writing its inability to pay its
debts as they mature, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its Property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of that Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under a
Debtor Relief Law relating to any such Person or to all or any part of its
Property is instituted without the consent of that Person and continues
undismissed or unstayed for sixty (60) calendar days or such Person consents
thereto or acquiesces therein, or a decree or order for relief is entered in
respect of any such Person in such proceeding; or
 
(o)           The occurrence of an Event of Default (as such term is or may
hereafter be specifically defined in any other Loan Document) under any other
Loan Document.
 
16.2           Remedies Upon Event of Default.  Without limiting any other
rights or remedies of the Administrative Agent or the Lenders provided for
elsewhere in this Agreement, or the other Loan Documents, or by applicable Law,
or in equity, or otherwise:
 
(a)           Upon the occurrence and during the continuance of any Event of
Default, Administrative Agent, on behalf of the Lenders, may take possession of
the Project to complete the Construction, acquire the Phase III Retail Unit,
cure any defaults by Borrower under the Ground Lease as provided in the Ground
Lease and the Deed of Trust and do anything which is necessary or appropriate in
its sole judgment to fulfill the obligations of Borrower under this Agreement
and the other Loan Documents, including either the right to avail itself of and
procure performance of existing contracts or let any contracts with the same
contractors or others.  Without restricting the generality of the foregoing and
for the purposes aforesaid, Borrower hereby appoints and constitutes
Administrative Agent its lawful attorney-in-fact with full power of
substitution:  to complete the Construction in the name of Borrower; to acquire
the Phase III Retail Unit; to use unadvanced funds remaining under the Loan or
which may be reserved, escrowed or set aside for any purposes hereunder at any
time, or to advance funds in excess of the Maximum Loan Amount, to complete the
Construction; to make changes in the Plans and Specifications which shall be
necessary or desirable to complete the Construction in substantially the manner
contemplated by the Plans and Specifications; to retain or employ new general
contractors, subcontractors, architects, engineers and inspectors as shall be
required for said purposes; to pay, settle or compromise all existing bills and
claims, which may be liens or security interests, or to avoid such bills and
claims becoming Liens against the Project; to execute all applications and
certificates in the name of Borrower, to prosecute and defend all actions or
proceedings in connection with the Improvements or the Project; to take action
and require such performance as it deems necessary under any of the bonds to be
furnished hereunder and to make settlements and compromises with the surety or
sureties thereunder, and in connection therewith, to execute instruments of
release and satisfaction; and to do any and every act which the Borrower might
do in its own behalf; it being understood and agreed that this power of attorney
shall be a power coupled with an interest and cannot be revoked.
 
-63-

--------------------------------------------------------------------------------


(b)           Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent may withhold further disbursement of the
proceeds of the Loan and/or terminate the Lenders’ obligations to make further
disbursements hereunder.
 
(c)           Upon the occurrence, and during the continuance, of any Event of
Default other than an Event of Default with respect to Borrower described in
Section 16.1(n), the Requisite Lenders may request the Administrative Agent to,
and the Administrative Agent thereupon shall, declare all or any part of the
unpaid principal of all Notes, all interest accrued and unpaid thereon and all
other amounts payable under the Loan Documents to be forthwith due and payable,
whereupon the same shall become and be forthwith due and payable, without
protest, presentment, notice of dishonor, demand or further notice of any kind,
all of which are expressly waived by Borrower, and Lenders’ Commitments to make
further disbursements hereunder shall be terminated immediately without any
further action.
 
(d)           Upon the occurrence and during the continuance of any Event of
Default with respect to Borrower described in Section 16.1(n), the unpaid
principal of all Notes, all interest accrued and unpaid thereon and all other
amounts payable under the Loan Documents shall be forthwith due and payable, all
without protest, presentment, notice of dishonor, demand or further notice of
any kind, all of which are expressly waived by Borrower.
 
(e)           Upon the occurrence and during the continuance of any Event of
Default, the Requisite Lenders may direct the Administrative Agent to, and the
Administrative Agent thereupon shall, on behalf of the Lenders, without notice
to (except as expressly provided for in any Loan Document) or demand upon
Borrower, which are expressly waived by Borrower (except as to notices expressly
provided for in any Loan Document), proceed to protect, exercise and enforce
their rights and remedies under the Loan Documents against Borrower and any
other Loan Party and such other rights and remedies as are provided by Law or
equity.
 
(f)           The order and manner in which the Lenders’ rights and remedies are
to be exercised shall be determined by the Administrative Agent and all payments
received by the Administrative Agent and the Lenders, or any of them, shall be
applied as provided for herein.  No application of payments under this clause
(f) will cure any Event of Default, or prevent acceleration, or continued
acceleration, of amounts payable under the Loan Documents, or prevent the
exercise, or continued exercise, of rights or remedies of the Lenders hereunder
or thereunder or at Law or in equity.
 
-64-

--------------------------------------------------------------------------------


ARTICLE 17

 
THE ADMINISTRATIVE AGENT
 
17.1           Appointment and Authorization.  Subject to Section 17.8, each
Lender hereby irrevocably appoints and authorizes the Administrative Agent to
take such action as the contractual representative on its behalf and to exercise
such powers under the Loan Documents as are delegated to the Administrative
Agent by the terms thereof or are reasonably incidental, as determined by the
Administrative Agent, thereto.  This appointment and authorization is intended
solely for the purpose of facilitating the servicing of the Loans and does not
constitute appointment of the Administrative Agent as trustee for any Lender or
as representative of any Lender for any other purpose and, the Administrative
Agent shall take such action and exercise such powers only in an administrative
and ministerial capacity.  In taking such action and exercising such powers, the
Administrative Agent shall use the same degree of care as it normally employs
with respect to similar types of loans in which the Administrative Agent is the
sole lender.
 
17.2           Administrative Agent and Affiliates.  KeyBank (and each successor
Administrative Agent in its individual capacity) has the same rights and powers
under the Loan Documents as any other Lender and may exercise the same as though
it were not the Administrative Agent, and the term “Lender” or “Lenders”
includes KeyBank in its individual capacity.  KeyBank (and each successor
Administrative Agent in its individual capacity) and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of banking, trust
or other business with Borrower or any other member of the Glimcher Consolidated
Group, as if it were not the Administrative Agent and without any duty to
account therefor to the Lenders.  KeyBank (and each successor Administrative
Agent in its individual capacity) need not account to any other Lender for any
monies received by it for reimbursement of its costs and expenses as the
Administrative Agent hereunder, or for any monies received by it in its capacity
as a Lender hereunder, other than as required of any Lender hereunder.  The
Administrative Agent shall not be deemed to hold a fiduciary or agency
relationship with any Lender and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Administrative Agent.
 
17.3           Proportionate Interest in any Collateral.  The Administrative
Agent, on behalf of all the Lenders, shall hold in accordance with the Loan
Documents all items of collateral or interests therein received or held by the
Administrative Agent.  Subject to the Administrative Agent’s and the Lenders’
rights to reimbursement for their costs and expenses hereunder (including
reasonable attorneys’ fees and disbursements and other professional services and
the reasonably allocated costs of attorneys employed by the Administrative Agent
or, upon the occurrence and during the continuation of an Event of Default, a
Lender) and subject to the application of payments in accordance with
Section 16.2(f), each Lender shall have an interest in the Administrative
Agent’s interest in such collateral or interests therein.
 
17.4           Lenders’ Credit Decisions.  Each Lender agrees that it has,
independently and without reliance upon the Administrative Agent, any other
Lender or the directors, officers, agents, employees or attorneys of the
Administrative Agent or of any other Lender, and instead in reliance upon
information supplied to it by or on behalf of Borrower and upon such other
information as it has deemed appropriate, made its own independent credit
analysis and decision to enter into this Agreement.  Each Lender also agrees
that it shall, independently and without reliance upon the Administrative Agent,
any other Lender or the directors, officers, agents, employees or attorneys of
the Administrative Agent or of any other Lender, continue to make its own
independent credit analyses and decisions in acting or not acting under the Loan
Documents.
 
-65-

--------------------------------------------------------------------------------


17.5           Action by Administrative Agent.
 
(a)           Absent actual knowledge of the Administrative Agent of the
existence of a Default, the Administrative Agent may assume that no Default
(other than the failure to make a payment of principal or interest when due) has
occurred and is continuing, unless the Administrative Agent has received notice
from Borrower stating the nature of the Default or has received notice from a
Lender stating the nature of the Default and that such Lender considers the
Default to have occurred and to be continuing.
 
(b)           The Administrative Agent has only those obligations under the Loan
Documents as are expressly set forth therein.
 
(c)           Except for any obligation expressly set forth in the Loan
Documents and as long as the Administrative Agent may assume that no Default has
occurred and is continuing, the Administrative Agent may, but shall not be
required to, exercise its discretion to act or not act, except that the
Administrative Agent shall be required to comply with the instructions of those
Lenders authorized to instruct the Administrative Agent from time to time under
this Agreement and those instructions shall be binding upon the Administrative
Agent and all the Lenders, provided that the Administrative Agent shall not be
required to comply with such instructions if to do so would be contrary to any
Loan Document or to applicable Law or would result, in the reasonable judgment
of the Administrative Agent, in substantial risk of liability to the
Administrative Agent.
 
(d)           The Administrative Agent shall promptly forward to each Lender a
copy of any written notice the Administrative Agent may receive from the Ground
Lessor, the General Contractor, the Phase III Developers or any other third
party indicating that Borrower has failed to perform its obligations to such
party or any other material written notice of events or circumstances that may
constitute an Event of Default by Borrower hereunder. If the Administrative
Agent has received a notice specified in clause (a) or has actual knowledge of
the existence of a Default, the Administrative Agent shall promptly give notice
thereof to the Lenders and shall comply with the instructions of those Lenders
then authorized to instruct the Administrative Agent hereunder, provided that
the Administrative Agent shall not be required to comply with such instructions
if to do so would be contrary to any Loan Document or to applicable Law or would
result, in the reasonable judgment of the Administrative Agent, in substantial
risk of liability to the Administrative Agent. Notwithstanding the foregoing, if
such Lenders fail, for five (5) Banking Days after the receipt of notice from
the Administrative Agent, to instruct the Administrative Agent, then the
Administrative Agent, in its reasonable discretion, may act or not act as it
deems advisable for the protection of the interests of the Lenders until the
Administrative Agent receives instructions to the contrary from such Lenders.
 
-66-

--------------------------------------------------------------------------------


17.6           Liability of Administrative Agent.  Neither the Administrative
Agent nor any of its directors, officers, agents, employees or attorneys shall
be liable for any action taken or not taken by them under or in connection with
the Loan Documents, except for their own gross negligence or willful
misconduct.  Without limitation on the foregoing, the Administrative Agent and
its directors, officers, agents, employees and attorneys:
 
(a)           May treat the payee of any Note as the holder thereof until the
Administrative Agent receives notice of the assignment or transfer thereof, in
form satisfactory to the Administrative Agent, signed by the payee, and may
treat each Lender as the owner of that Lender’s interest in the Obligations for
all purposes of this Agreement until the Administrative Agent receives notice of
the assignment or transfer thereof, in form satisfactory to the Administrative
Agent, signed by that Lender;
 
(b)           May consult with legal counsel (including in house legal counsel),
accountants (including in house accountants) and other professionals or experts
selected by it, or with legal counsel, accountants or other professionals or
experts for the Loan Parties or the Lenders, and shall not be liable for any
action taken or not taken by it in good faith in accordance with any advice of
such legal counsel, accountants or other professionals or experts;
 
(c)           Shall not be responsible to any Lender for any statement, warranty
or representation made in any of the Loan Documents or in any notice,
certificate, report, request or other statement (written or oral) given or made
in connection with any of the Loan Documents, except to the extent such
statement, warranty or representation is expressly made by the Administrative
Agent;
 
(d)           Shall have no duty to ask or inquire as to the performance or
observance by Borrower or the Loan Parties of any of the terms, conditions or
covenants of any of the Loan Documents or to inspect any collateral or any
Property, books or records of the Loan Parties;
 
(e)           Will not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, effectiveness, sufficiency or
value of any Loan Document, any other instrument or writing furnished pursuant
thereto or in connection therewith (other than undertakings of the
Administrative Agent in any instruments executed by the Administrative Agent )
or any collateral;
 
(f)           Will not incur any liability by acting or not acting in reliance
upon any Loan Document, notice, consent, certificate, statement, request or
other instrument or writing believed in good faith by it to be genuine and
signed or sent by the proper party or parties;
 
(g)           Will not incur any liability for any arithmetical error in
computing any amount paid or payable by Borrower or any other Loan Party thereof
or paid or payable to or received or receivable from any Lender under any Loan
Document, including, without limitation, principal, interest, commitment fees,
Advances and other amounts; provided that, promptly upon discovery of such an
error in computation, the Administrative Agent, the Lenders and (to the extent
applicable) Borrower and/or the other Loan Parties shall make such adjustments
as are necessary to correct such error and to restore the parties to the
position that they would have occupied had the error not occurred, including any
adjustments to interest payments or accrued interest, if necessary; and
 
-67-

--------------------------------------------------------------------------------


(h)           Have not made nor do they now make any representations or
warranties, express or implied, nor do they assume any liability to the Lenders,
with respect to the creditworthiness or financial condition of the Loan Parties,
the value of their respective assets or the collectability of the Loans.
 
17.7           Indemnification.  Each Lender shall, ratably in accordance with
its Percentage of the aggregate Indebtedness then evidenced by the Notes,
indemnify and hold the Administrative Agent and its directors, officers, agents,
employees and attorneys harmless against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever (including reasonable attorneys’
fees and disbursements and allocated costs of attorneys employed by the
Administrative Agent) that may be imposed on, incurred by or asserted against it
or them in any way relating to or arising out of the Loan Documents (other than
losses incurred by reason of the failure of Borrower to pay the Indebtedness
represented by the Notes) or any action taken or not taken by it as the
Administrative Agent thereunder, except such as result from its own gross
negligence or willful misconduct.  Without limitation on the foregoing, each
Lender shall reimburse the Administrative Agent upon demand for that Lender’s
Percentage of any out of pocket cost or expense incurred by the Administrative
Agent in connection with the negotiation, preparation, execution, delivery,
amendment, waiver, restructuring, reorganization (including a bankruptcy
reorganization), enforcement or attempted enforcement of the Loan Documents, to
the extent that any Borrower or any other Loan Party is required by Section 18.2
to pay that cost or expense but fails to do so upon demand.  Nothing in this
Section 17.7 shall entitle the Administrative Agent or any indemnitee referred
to above to recover any amount from the Lenders if and to the extent that such
amount has theretofore been recovered from Borrower or any other Loan Party.  To
the extent that the Administrative Agent or any indemnitee referred to above is
later reimbursed such amount by Borrower or any other Loan Party, it shall
return the amounts paid to it by the Lenders in respect of such amount.
 
17.8           Successor Administrative Agent.  The Administrative Agent may
resign as Administrative Agent upon reasonable notice to the Lenders and
Borrower effective not earlier than thirty (30) days after such notice, upon
acceptance of appointment by a successor Administrative Agent.  The Requisite
Lenders may remove the Administrative Agent from its capacity as Administrative
Agent in the event of the Administrative Agent’s willful misconduct or gross
negligence.  If the Administrative Agent shall resign or be removed as
Administrative Agent under this Agreement, the Requisite Lenders shall appoint a
successor Administrative Agent for the Lenders, provided that any successor
Administrative Agent which is not then also a Lender shall require approval by
Borrower so long as no Default or Event of Default has occurred and is
continuing (and such approval shall not be unreasonably withheld or
delayed).  If no successor Administrative Agent is appointed prior to the
effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders, a successor
Administrative Agent from among the Lenders.  Upon the acceptance of its
appointment as successor Administrative Agent hereunder, such successor
Administrative Agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent and the term “Administrative Agent” shall mean
such successor Administrative Agent and the retiring Administrative Agent’s
appointment, powers and duties as Administrative Agent shall be
terminated.  After any retiring Administrative Agent’s resignation or removal
hereunder as Administrative Agent, the provisions of this Article 17, and
Sections 18.2, 18.10 and 18.21, shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement.  Notwithstanding the foregoing, if no successor Administrative Agent
has accepted appointment as Administrative Agent by the date which is ninety
(90) days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and the Lenders shall perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Requisite Lenders appoint a
successor Administrative Agent.
 
-68-

--------------------------------------------------------------------------------


17.9           No Obligations of Borrower.  Nothing contained in this Article 17
shall be deemed to impose upon Borrower any obligation in respect of the due and
punctual performance by the Administrative Agent of its obligations to the
Lenders under any provision of this Agreement, and Borrower shall have no
liability to the Administrative Agent or any of the Lenders in respect of any
failure by the Administrative Agent or any Lender to perform any of its
obligations to the Administrative Agent or the Lenders under this
Agreement.  Without limiting the generality of the foregoing, where any
provision of this Agreement relating to the payment of any amounts due and owing
under the Loan Documents provides that such payments shall be made by Borrower
to the Administrative Agent for the account of the Lenders, Borrower’s
obligations to the Lenders in respect of such payments shall be deemed to be
satisfied upon the making of such payments to the Administrative Agent in the
manner provided by this Agreement.
 
17.10        Additional Agents.  Neither the Documentation Agent nor the
Syndication Agent as designated on the cover of this Agreement have any rights
or obligations under the Loan Documents as a result of such designation or of
any actions undertaken in such capacity, such parties having only those rights
or obligations arising hereunder in their capacities as a Lender.
 
ARTICLE 18

 
MISCELLANEOUS
 
18.1           Cumulative Remedies; No Waiver.  The rights, powers, privileges
and remedies of the Administrative Agent and the Lenders provided herein or in
any Note or other Loan Document are cumulative and not exclusive of any right,
power, privilege or remedy provided by Law or equity.  No failure or delay on
the part of the Administrative Agent or any Lender in exercising any right,
power, privilege or remedy may be, or may be deemed to be, a waiver thereof; nor
may any single or partial exercise of any right, power, privilege or remedy
preclude any other or further exercise of the same or any other right, power,
privilege or remedy.  The terms and conditions of Articles 6 and 7 hereof are
inserted for the sole benefit of the Administrative Agent and the Lenders; the
same may be waived in whole or in part, with or without terms or conditions, in
respect of any Loan without prejudicing the Administrative Agent’s or the
Lenders’ rights to assert them in whole or in part in respect of any other Loan.
 
18.2           Costs, Expenses and Taxes.  Borrower shall pay within five (5)
Banking Days after demand, accompanied by an invoice therefor, the reasonable
costs and expenses of the Administrative Agent in connection with the
negotiation, preparation, syndication, execution, delivery, administration and
interpretation of the Loan Documents and any amendment thereto or waiver
thereof.  Following and during the continuation of an Event of Default, Borrower
shall also pay on demand, accompanied by an invoice therefor, the reasonable
costs and expenses of the Administrative Agent and the Lenders in connection
with the refinancing, restructuring, reorganization (including a bankruptcy
reorganization) and enforcement or attempted enforcement of the Loan Documents,
and any matter related thereto.  The foregoing costs and expenses shall include
filing fees, recording fees, title insurance fees, appraisal fees, search fees,
and other out of pocket expenses and the reasonable fees and out of pocket
expenses of any legal counsel (including reasonably allocated costs of legal
counsel employed by the Administrative Agent or any Lender), independent public
accountants and other outside experts retained by the Administrative Agent or
any Lender, whether or not such costs and expenses are incurred or suffered by
the Administrative Agent or any Lender in connection with or during the course
of any bankruptcy or insolvency proceedings of any member of the Glimcher
Consolidated Group.  Borrower shall pay any and all documentary and other taxes,
excluding (i) taxes imposed on or measured in whole or in part by any Lender’s
overall net income imposed on such Lender (including taxes on gross income
imposed in lieu of net income, minimum taxes or branch profits taxes) by (A) any
jurisdiction (or political subdivision thereof) in which such Lender is
organized or maintains its principal office or LIBOR Lending Office or (B) any
jurisdiction (or political subdivision thereof) in which such Lender is “doing
business” or (ii) any withholding taxes or other taxes based on gross income
imposed by the United States of America for any period with respect to which any
Lender has failed, for any reason, to provide Borrower with the appropriate form
or forms required by Section 18.20, to the extent such forms are then required
by applicable Laws to establish a complete exemption, and all costs, expenses,
fees and charges payable or determined to be payable in connection with the
filing or recording of this Agreement, any other Loan Document or any other
instrument or writing to be delivered hereunder or thereunder, or in connection
with any transaction pursuant hereto or thereto, and shall reimburse, hold
harmless and indemnify on the terms set forth in Section 18.10 the
Administrative Agent and the Lenders from and against any and all loss,
liability or legal or other expense with respect to or resulting from any delay
in paying or failure to pay any such tax, cost, expense, fee or charge or that
any of them may suffer or incur by reason of the failure of any Party to perform
any of its Obligations.  Any amount payable to the Administrative Agent or any
Lender under this Section 18.2 shall bear interest from the fifth Banking Day
following the date of demand for payment at the Default Rate.
 
-69-

--------------------------------------------------------------------------------


18.3           Nature of Lenders’ Obligations.  The obligations of the Lenders
hereunder are several and not joint or joint and several.  Nothing contained in
this Agreement or any other Loan Document and no action taken by the
Administrative Agent or the Lenders or any of them pursuant hereto or thereto
may, or may be deemed to, make the Lenders a partnership, an association, a
joint venture or other entity, either among themselves or with Borrower or any
other Loan Party.  A default by any Lender will not increase the Percentage of
the Commitments attributable to any other Lender.  Any Lender not in default
may, if it desires, assume in such proportion as the nondefaulting Lenders agree
the obligations of any Lender in default, but is not obligated to do so.  The
Administrative Agent agrees that it will use reasonable efforts (which will not
include the payment of money) either to induce the other Lenders to assume the
obligations of a Lender in default or to obtain another Lender, reasonably
satisfactory to Borrower, to replace such a Lender in default.  A defaulting
Lender’s right to participate in the administration of the Loan Documents,
including, without limitation, any rights to consent to or direct any action or
inaction of the Administrative Agent or to vote on any matter presented to the
Lenders shall be suspended during the pendency of such Lender’s default.
 
18.4           Survival of Representations and Warranties.  All representations
and warranties contained herein or in any other Loan Document, or in any
certificate or other writing delivered by or on behalf of any one or more of the
Loan Parties pursuant to any Loan Document, will survive the making of the Loans
hereunder and the execution and delivery of the Notes, and have been or will be
relied upon by the Administrative Agent and each Lender, notwithstanding any
investigation made by the Administrative Agent or any Lender or on their behalf.
 
18.5           Notices.  Except as otherwise expressly provided in the Loan
Documents, all notices, requests, demands, directions and other communications
provided for hereunder or under any other Loan Document must be in writing and
must be mailed, telegraphed, telecopied, dispatched by commercial courier or
international courier, as applicable, or delivered to the appropriate party at
the address set forth on the signature pages of this Agreement or other
applicable Loan Document or, as to any party to any Loan Document, at any other
address as may be designated by it in a written notice sent to all other parties
to such Loan Document in accordance with this Section.  Except as otherwise
expressly provided in any Loan Document, if any notice, request, demand,
direction or other communication required or permitted by any Loan Document is
given by mail it will be effective on the earlier of (i) receipt or (ii) (A)
with respect to notices between parties located in the United States, the fourth
Banking Day after deposit in the United States mail with first class or airmail
postage prepaid or (B) with respect to notices given by or to a party not
located in the United States, the sixth Banking Day following the date of
mailing; if given by telegraph or cable, when delivered to the telegraph company
with charges prepaid; if given by telecopier, when sent; if dispatched by
commercial courier, on the scheduled delivery date; or if given by personal
delivery, when delivered (provided that if any such communication is received
after normal business hours or on a day that is not a Banking Day, it shall be
deemed to have been received on the next Banking Day following receipt).  The
Administrative Agent and the Lenders shall be entitled to rely and act upon any
notices purportedly given by or on behalf of Borrower and Lenders shall be
entitled to rely and act upon any notices purportedly given to them by or on
behalf of the Administrative Agent, even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof.  Borrower shall
indemnify the Administrative Agent and each Lender from all losses, costs,
expenses and liabilities resulting from the reliance of such Person on each
notice purportedly given by Borrower, except to the extent of such Person’s
gross negligence.
 
-70-

--------------------------------------------------------------------------------


18.6           Execution of Loan Documents.  Unless the Administrative Agent
otherwise specifies with respect to any Loan Document, (a) this Agreement and
any other Loan Document may be executed in any number of counterparts and any
party hereto or thereto may execute any counterpart, each of which when executed
and delivered will be deemed to be an original and all of which counterparts of
this Agreement or any other Loan Document, as the case may be, when taken
together will be deemed to be but one and the same instrument and (b) execution
of any such counterpart may be evidenced by a telecopier transmission of the
signature of such party.  The execution of this Agreement or any other Loan
Document by any party hereto or thereto will not become effective until
counterparts hereof or thereof, as the case may be, have been executed by all
the parties hereto or thereto.
 
18.7           Binding Effect; Assignment.
 
(a)           This Agreement and the other Loan Documents to which the Loan
Parties are a party are and will be binding upon and inure to the benefit of the
Loan Parties, the Administrative Agent, each of the Lenders, and their
respective successors and assigns, except that, except for Permitted Transfers,
the Loan Parties may not assign their rights hereunder or thereunder or any
interest herein or therein without the prior written consent of all the Lenders,
and any purported assignment without such consent shall be null and void.  Each
Lender represents that it is not acquiring its Note with a view to the
distribution thereof within the meaning of the Securities Act of 1933, as
amended (subject to any requirement that disposition of such Note must be within
the control of such Lender).  Any Lender may at any time pledge or assign a
security in all or any portion of its Note or any other instrument evidencing
its rights as a Lender under this Agreement to secure obligations of such
Lender, including without limitation (i) any pledge or assignment to secure
obligations to a Federal Reserve Bank, and (ii) any pledge or assignment to any
holders of obligations owed, or security issued, by such Lender, including to
any trustee for, or any other representative of such holders, provided that no
such pledge shall release that Lender from its obligations hereunder or grant to
such Federal Reserve Bank or other pledgee or assignee the rights of a Lender
hereunder absent foreclosure of such pledge or assignment and any such pledge
shall be in conformance with the terms and conditions hereof.
 
-71-

--------------------------------------------------------------------------------


(b)           From time to time following the Agreement Effective Date, each
Lender may assign all or any portion of its Commitment; provided that (i) such
assignee, if not then a Lender or an Affiliate of a Lender, shall require
approval by the Administrative Agent and (if no Event of Default then exists)
Borrower (neither of which approvals shall be unreasonably withheld or delayed),
(ii) such assignment shall be evidenced by a Commitments Assignment and
Acceptance, a copy of which, together with any Notes subject to such assignment,
shall be furnished to the Administrative Agent as hereinbelow provided, (iii)
except in the case of an assignment to an Affiliate of the assigning Lender, to
another Lender or of the entire remaining Commitment of the assigning Lender,
the assignment shall not assign a share of the Commitment that is equivalent to
less than $5,000,000, (iv) the assignment shall be of a constant, and not a
varying, percentage of the Assignor’s rights and obligations under this
Agreement, and (v) the effective date of any such assignment shall be as
specified in the Commitments Assignment and Acceptance, but not earlier than the
date which is three (3) Banking Days after the date the Administrative Agent has
received the Commitments Assignment and Acceptance unless otherwise agreed by
the Administrative Agent.  Upon the effective date of such Commitments
Assignment and Acceptance, the assignee named therein shall be a Lender for all
purposes of this Agreement, with a Percentage and Commitment amount as therein
(and herein, if such assignee was already a Lender) set forth and, to the extent
of the portion of the Commitment assigned, the assigning Lender shall be
released from its further obligations under this Agreement.  Borrower agrees
that it shall execute and deliver to such assignee Lender Notes evidencing that
assignee Lender’s Commitment, and to the assigning Lender, Notes evidencing the
remaining balance of such Lender’s Commitment.
 
(c)           By executing and delivering a Commitments Assignment and
Acceptance, the assignee thereunder acknowledges and agrees that: (i) the
Administrative Agent has not made any representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or the execution, legality,
validity, enforceability, genuineness or sufficiency of this Agreement or any
other Loan Document; (ii)  the Administrative Agent has not made any
representation or warranty and assumes no responsibility with respect to the
financial condition of the Loan Parties or the performance by the Loan Parties
of the Obligations; (iii) it has received a copy of this Agreement, together
with copies of the most recent financial statements delivered pursuant to
Section 15.1 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Commitments Assignment and Acceptance; (iv) it will, independently and without
reliance upon the Administrative Agent or any Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement; (v) it
appoints and authorizes the Administrative Agent to take such action and to
exercise such powers under this Agreement as are delegated to the Administrative
Agent by this Agreement; and (vi) it will perform in accordance with their terms
all of the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.
 
-72-

--------------------------------------------------------------------------------


(d)           The Administrative Agent shall maintain at the Administrative
Agent’s Office a copy of each Commitments Assignment and Acceptance delivered to
it and a register (the “Register”) of the names and address of each of the
Lenders and the Percentage applicable and Commitment amount held by each Lender,
giving effect to each Commitments Assignment and Acceptance.  The Register shall
be available during normal business hours for inspection by Borrower or any
Lender upon reasonable prior notice to the Administrative Agent.  After receipt
of a completed Commitments Assignment and Acceptance executed by any Lender and
an assignee and the Notes subject to such assignment, and receipt of an
assignment fee of $3,500 from such Lender or assignee (which fee shall be
imposed only once with respect to simultaneous transfers on a single day to
different Affiliates of such Lender), the Administrative Agent shall, promptly
following the effective date thereof, upon the request of any party, provide to
Borrower and the Lenders a revised Schedule 1.1 giving effect
thereto.  Borrower, the Administrative Agent and the Lenders shall deem and
treat the Persons listed as Lenders in the Register as the holders and owners of
the Commitments listed therein for all purposes hereof, and no assignment or
transfer of any such Commitment shall be effective, in each case unless and
until a Commitments Assignment and Acceptance effecting the assignment or
transfer thereof shall have been accepted by the Administrative Agent and
recorded in the Register as provided above.  Prior to such recordation, all
amounts owed with respect to the applicable Commitment shall be owed to the
Lender listed in the Register as the owner thereof, and any request, authority
or consent of any Person who, at the time of making such request or giving such
authority or consent, is listed in the Register as a Lender shall be conclusive
and binding on any subsequent holder, assignee or transferee of such Commitment.
 
(e)           Each Lender may from time to time grant participations to one or
more banks or other financial institutions (including another Lender but
excluding an Employee Plan) in a portion of its Commitment; provided, however,
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) the participating banks or other
financial institutions shall not be a Lender hereunder for any purpose except,
if the participation agreement so provides, for the purposes of Sections 3.7,
3.8, and 18.10 but only to the extent that the cost of such benefits to Borrower
does not exceed the cost which Borrower would have incurred absent the
participation, (iv) Borrower, the Administrative Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement, (v) the participation
interest shall be expressed as a percentage of the granting Lender’s Commitment
as it then exists and shall not afford such participant any rights or privileges
under the Loan Documents except as provided in clause (iii) above.
 
-73-

--------------------------------------------------------------------------------


18.8           Right of Setoff.  If an Event of Default has occurred and is
continuing, the Administrative Agent or any Lender (but in each case only with
the consent of the Requisite Lenders and subject to the provisions of
Section 18.9) may exercise its rights under Article 9 of the Uniform Commercial
Code and other applicable Laws and, to the extent permitted by applicable Laws,
apply any funds in any deposit account maintained with it by Borrower and/or any
Property of Borrower in its possession against the Obligations.  any and all
rights to require administrative agent or any lender to exercise its rights or
remedies with respect to any other collateral which secures the loan (if any),
prior to exercising its right of setoff with respect to such deposits, credits,
or other property of borrowers, are hereby, knowingly, voluntarily, and
irrevocably waived.
 
18.9           Sharing of Setoffs.  Each Lender severally agrees that if it,
through the exercise of any right of setoff, banker’s lien or counterclaim
against Borrower, or otherwise, receives payment of the Obligations held by it
that is ratably more than any other Lender, through any means, receives in
payment of the Obligations held by that Lender, then, subject to applicable
Laws: (a) the Lender exercising the right of setoff, banker’s lien or
counterclaim or otherwise receiving such payment shall purchase, and shall be
deemed to have simultaneously purchased, from each of the other Lenders a
participation in the Obligations held by the other Lenders and shall pay to the
other Lenders a purchase price in an amount so that the share of the Obligations
held by each Lender after the exercise of the right of setoff, banker’s lien or
counterclaim or receipt of payment shall be in the same proportion that existed
prior to the exercise of the right of setoff, banker’s lien or counterclaim or
receipt of payment; and (b) such other adjustments and purchases of
participations shall be made from time to time as shall be equitable to ensure
that all of the Lenders share any payment obtained in respect of the Obligations
ratably in accordance with each Lender’s share of the Obligations immediately
prior to, and without taking into account, the payment; provided that, if all or
any portion of a disproportionate payment obtained as a result of the exercise
of the right of setoff, banker’s lien, counterclaim or otherwise is thereafter
recovered from the purchasing Lender by Borrower or any Person claiming through
or succeeding to the rights of Borrower, the purchase of a participation shall
be rescinded and the purchase price thereof shall be restored to the extent of
the recovery, but without interest (unless the Lender from which such payment is
recovered is required to pay interest thereon, in which case each Lender
returning funds to such Lender shall pay its pro rata share of such
interest).  Nothing in the preceding sentence shall require any Lender to share
payments it may receive from Borrower, Guarantor or any Affiliate of Guarantor
on account of any loan or obligations due to such Lender other than the
Obligations described herein. Each Lender that purchases a participation in the
Obligations pursuant to this Section 18.9 shall from and after the purchase have
the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.  Borrower expressly consents to
the foregoing arrangements and agrees that any Lender holding a participation in
an Obligation so purchased pursuant to this Section 18.9 may exercise any and
all rights of setoff, banker’s lien or counterclaim with respect to the
participation as fully as if the Lender were the original owner of the
Obligation purchased.
 
-74-

--------------------------------------------------------------------------------


18.10       Indemnity by Borrower.  Borrower agrees to indemnify, save and hold
harmless the Administrative Agent and Lead Arranger and each Lender and their
respective directors, officers, agents, attorneys and employees (collectively
the “Indemnitees”) from and against: (a) any and all claims, demands, actions or
causes of action (except a claim, demand, action, or cause of action for any
amount excluded from the definition of “Taxes” in Section 3.9(d)) if the claim,
demand, action or cause of action arises out of or relates to any act or
omission (or alleged act or omission) of Borrower, the other Loan Parties or any
of their officers, directors or stockholders relating to the Commitments, the
use or contemplated use of proceeds of any Loan, or the relationship of Borrower
and the Lenders under this Agreement; (b) any administrative or investigative
proceeding by any Governmental Agency arising out of or related to a claim,
demand, action or cause of action described in clause (a) above; and (c) any and
all liabilities, losses, costs or expenses (including reasonable attorneys’ fees
and the reasonably allocated costs of attorneys employed by any Indemnitee and
disbursements of such attorneys and other professional services) that any
Indemnitee suffers or incurs as a result of the assertion of any foregoing
claim, demand, action or cause of action; provided that no Indemnitee shall be
entitled to indemnification for any loss caused by its own negligence or willful
misconduct or for any loss asserted against it by another Indemnitee.  If any
claim, demand, action or cause of action is asserted against any Indemnitee,
such Indemnitee shall promptly notify Borrower, but the failure to so promptly
notify Borrower shall not affect Borrower’s obligations under this Section
unless such failure materially prejudices Borrower’s right to participate in the
contest of such claim, demand, action or cause of action, as hereinafter
provided.  Such Indemnitee may (and shall, if requested by Borrower in writing)
contest the validity, applicability and amount of such claim, demand, action or
cause of action and shall permit Borrower to participate in such contest.  Any
Indemnitee that proposes to settle or compromise any claim or proceeding for
which Borrower may be liable for payment of indemnity hereunder shall give
Borrower written notice of the terms of such proposed settlement or compromise
reasonably in advance of settling or compromising such claim or proceeding and
shall obtain Borrower’s prior written consent (which shall not be unreasonably
withheld or delayed).  In connection with any claim, demand, action or cause of
action covered by this Section 18.10 against more than one Indemnitee, all such
Indemnitees shall be represented by the same legal counsel (which may be a law
firm engaged by the Indemnitees or attorneys employed by an Indemnitee or a
combination of the foregoing) selected by the Indemnitees and reasonably
acceptable to Borrower; provided, that if such legal counsel determines in good
faith that representing all such Indemnitees would or could result in a conflict
of interest under Laws or ethical principles applicable to such legal counsel or
that a defense or counterclaim is available to an Indemnitee that is not
available to all such Indemnitees, then to the extent reasonably necessary to
avoid such a conflict of interest or to permit unqualified assertion of such a
defense or counterclaim, each affected Indemnitee shall be entitled to separate
representation by legal counsel selected by that Indemnitee and reasonably
acceptable to Borrower, with all such legal counsel using reasonable efforts to
avoid unnecessary duplication of effort by counsel for all Indemnitees; and
further provided that the Administrative Agent (as an Indemnitee) shall at all
times be entitled to representation by separate legal counsel (which may be a
law firm or attorneys employed by the Administrative Agent or a combination of
the foregoing).  Any obligation or liability of Borrower to any Indemnitee under
this Section 18.10 shall survive the expiration or termination of this Agreement
and the repayment of all Loans and the payment and performance of all other
Obligations owed to the Lenders.
 
18.11       Nonliability of the Lenders.  Borrower acknowledges and agrees that:
 
(a)           Any inspections of any Property of Borrower or any other Loan
Party made by or through the Administrative Agent or the Lenders are for
purposes of administration of the Loan only and Borrower and such other Loan
Parties are not entitled to rely upon the same (whether or not such inspections
are at the expense of Borrower);
 
-75-

--------------------------------------------------------------------------------


(b)           By accepting or approving anything required to be observed,
performed, fulfilled or given to the Administrative Agent or the Lenders
pursuant to the Loan Documents, neither the Administrative Agent nor the Lenders
shall be deemed to have warranted or represented the sufficiency, legality,
effectiveness or legal effect of the same, or of any term, provision or
condition thereof, and such acceptance or approval thereof shall not constitute
a warranty or representation to anyone with respect thereto by the
Administrative Agent or the Lenders;
 
(c)           The relationship between Borrower and the Administrative Agent and
the Lenders is, and shall at all times remain, solely that of borrowers and
lenders; neither the Administrative Agent nor the Lenders shall under any
circumstance be construed to be partners or joint venturers of Borrower or any
other Loan Party, neither the Administrative Agent nor the Lenders shall under
any circumstance be deemed to be in a relationship of confidence or trust or a
fiduciary relationship with Borrower or any other Loan Party, or to owe any
fiduciary duty to Borrower or any other Loan Party; neither the Administrative
Agent nor the Lenders undertake or assume any responsibility or duty to Borrower
or any other Loan Party, to select, review, inspect, supervise, pass judgment
upon or inform Borrower or any other Loan Party, of any matter in connection
with their Property or the operations of Borrower or any other Loan Party;
Borrower and such other Loan Parties shall rely entirely upon their own judgment
with respect to such matters; and any review, inspection, supervision, exercise
of judgment or supply of information undertaken or assumed by the Administrative
Agent or the Lenders in connection with such matters is solely for the
protection of the Administrative Agent and the Lenders and neither Borrower nor
any other Person is entitled to rely thereon; and
 
(d)           The Administrative Agent and the Lenders shall not be responsible
or liable to any Person for any loss, damage, liability or claim of any kind
relating to injury or death to Persons or damage to Property caused by the
actions, inaction or negligence of Borrower and/or any other Loan Party, and
Borrower hereby indemnifies and holds the Administrative Agent and the Lenders
harmless on the terms set forth in Section 18.10 from any such loss, damage,
liability or claim.
 
18.12       No Third Parties Benefited.  This Agreement is made for the purpose
of defining and setting forth certain obligations, rights and duties of
Borrower, the Administrative Agent and the Lenders in connection with the Loans,
and is made for the sole benefit of Borrower, the Administrative Agent and the
Lenders, and the Administrative Agent’s and the Lenders’ successors and
assigns.  Except as provided in Sections 18.7 and 18.10 no other Person shall
have any rights of any nature hereunder or by reason hereof.
 
18.13       Confidentiality.
 
(a)           Confidentiality.  Each Lender and the Administrative Agent (each,
a “Lender Party”) hereby agrees for itself only that, except as specifically set
forth herein, such Lender Party (i) shall not participate in or generate any
press release or other release of information to the general public relating to
the Closing of the Loan without the prior written consent of Borrower, which
consent shall not be unreasonably withheld, conditioned or delayed, (ii) hold
the Confidential Information in strict confidence in accordance with such Lender
Party’s customary procedures to prevent the misuse or disclosure of confidential
information of this nature and in accordance with safe and sound banking
practices, (iii) shall use the Confidential Information solely for the purposes
of underwriting the Loan or acquiring an interest therein, carrying out such
Lender Party’s rights or obligations under this Agreement, in connection with
the syndication of the Loan, the enforcement of the Loan Documents, or other
internal examination, supervision or oversight of the transactions contemplated
hereby as reasonably determined by such Lender Party, or as otherwise permitted
by the terms of this Section 18.13 (collectively, “Permitted Purposes”), and
(iv) shall not disclose the Confidential Information to any third party, except
as expressly authorized in this Agreement or with prior written consent of
Borrower.  Each Lender Party shall promptly notify Borrower in the event that it
becomes aware of any loss or unauthorized disclosure of any Confidential
Information.
 
-76-

--------------------------------------------------------------------------------


Each Lender Party shall not have any obligations under this Agreement with
respect to a specific portion of the Confidential Information if such Lender
Party can demonstrate that such Confidential Information (i) was publicly
available at the time it was disclosed to such Lender Party, (ii) became
publicly available subsequent to the time it was disclosed to such Lender Party
(except to the extent such public availability was the result of such Lender
Party’s disclosure), (iii) was in or came into a Lender Party’s possession from
a source not known to such Lender Party (after reasonable inquiry) to be in
breach of an obligation of confidentiality owed to Borrower in making such
disclosure to such Lender Party, (iv) was in or comes into Lender Party’s
possession free of any obligation of confidence owed to Borrower at the time it
was disclosed to such Lender Party, or (v) was developed by the employees or
agents of the Lender Party without the use of the Confidential Information.
 
(b)           Disclosures.  Any Lender Party or its legal counsel may disclose
the Confidential Information (i) to Borrower, other Lenders, the Administrative
Agent or any of their respective legal counsel or employees involved with the
Loan, (ii) to its auditors in connection with bank audits or regulatory
officials having jurisdiction over such Lender Party, (iii) to its legal counsel
who need to know the Confidential Information for the purposes of representing
or advising the Lender Parties, (iv) to its consultants, agents and advisors
retained in good faith by such Lender Party with a need to know such information
in connection with a Permitted Purpose or to otherwise advise or consult with
such Lender Party, (v) as required by Law or legal process (subject to the terms
below), or in connection with any legal proceeding to which that Lender Party
and any Loan Party are adverse parties (and Borrower hereby acknowledges and
agrees that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001) (the “Act”), each Lender is
required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of the Loan Parties and
other information that will allow such Lender to identify the Loan Parties in
accordance with the Act), (vi) to another potential Lender or participant in
connection with an assignment or proposed assignment to that Person of all or
part of that Lender Party’s interests hereunder or a participation interest in
its Notes, and (vii) to its directors, officers, employees and Affiliates who
need to know the Confidential Information for purposes of underwriting the Loan
or becoming a party to this Agreement, the syndication of the Loan, the
administration, interpretation, performance or exercise of rights under the Loan
Documents, the enforcement of the Loan Documents, or other internal supervision,
examination or oversight of the transactions contemplated hereby as reasonably
determined by such Lender Party, provided that any Person to whom any of the
Confidential Information is disclosed is informed by such Lender Party of the
strictly confidential nature of the Confidential Information, and such Persons
described in clauses (b)(iv) and (vi) shall agree in writing to be bound by
confidentiality restrictions at least as restrictive as those contained
herein.  Notwithstanding the foregoing, a Lender Party may disclose Confidential
Information to the extent such Lender Party is requested or required by any Law
or any order of any Governmental Agency or self regulatory body or other legal
process to make any disclosure of or about any of the Confidential
Information.  In such event (except with respect to banking regulators or
auditors), such Lender Party shall, if permitted by Law, promptly notify
Borrower in writing so that Borrower may seek an appropriate protective order or
waive compliance with the provisions of this Agreement (provided that if a
protective order or the receipt of a waiver hereunder has not been obtained, or
if prior notice is not possible, and a Lender Party is, in the opinion of its
counsel, compelled to disclose Confidential Information, such Lender Party may
disclose that portion of the Confidential Information which its counsel advises
it that such Lender Party is compelled to disclose, and provided further that in
any event, such Lender Party will not oppose action by Borrower to obtain an
appropriate protective order or other reliable assurance that confidential
treatment will be accorded the Confidential Information.) Each Lender Party
shall be liable (but only to the extent it is finally determined to have
breached the provisions of this Section 18.13(b)) for any actions by such Lender
Party (but not any other Person) which are not in accordance with the provisions
of this Section 18.13(b).
 
-77-

--------------------------------------------------------------------------------


Notwithstanding anything herein to the contrary, Confidential Information shall
not include, and Administrative Agent and each Lender may disclose to any and
all Persons, without limitation of any kind, any information with respect to the
“tax treatment” and “tax structure” (in each case, within the meaning of
Treasury Regulation Section 1.6011 4) of the transactions contemplated hereby
and all materials of any kind (including opinions or other tax analyses) that
are provided to the Administrative Agent or any Lender relating to such tax
treatment and tax structure; provided that with respect to any document or
similar item that in either case contains information concerning the tax
treatment or tax structure of the transaction as well as other information, this
sentence shall only apply to such portions of the document or similar item that
relate to the tax treatment or tax structure of the Loans, and transactions
contemplated hereby.
 
(c)           No Fiduciary Duty.  Nothing in this Section shall be construed to
create or give rise to any fiduciary duty on the part of the Administrative
Agent or the Lenders to Borrower.
 
(d)           Separate Action.  Borrower covenants and agrees not to, and hereby
expressly waives any right to, raise as a defense, affirmative defense, setoff,
recoupment or otherwise against any Lender Party any claim arising from or
relating to an alleged breach of this Section 18.13 in any action, claim or
proceeding relating to a breach of the Loan Documents by Borrower or other
action to enforce or recover the Obligations, and covenant and agree that any
claim against a Lender Party arising from or relating to an alleged breach of
this Section 18.13 by a Lender Party shall only be asserted as an affirmative
claim in a separate action against the applicable Lender Party.
 
-78-

--------------------------------------------------------------------------------


18.14      Further Assurances.  Borrower shall, at its expense and without
expense to the Lenders or the Administrative Agent, do, execute and deliver such
further acts and documents as the Requisite Lenders or the Administrative Agent
from time to time reasonably require for the assuring and confirming unto the
Lenders or the Administrative Agent of the rights hereby created or intended now
or hereafter so to be, or for carrying out the intention or facilitating the
performance of the terms of any Loan Document.
 
18.15      Integration.  This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and supersedes all prior agreements, written or oral, on the
subject matter hereof.  In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control and govern; provided that the inclusion of supplemental
rights or remedies in favor of the Administrative Agent or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement.  Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.
 
18.16      Governing Law.  Except to the extent otherwise provided therein, each
Loan Document shall be governed by, and construed and enforced in accordance
with, the Laws of the State of Ohio without any regard to conflicts of law
principles that would result in the application of any Law other than the Laws
of the State of Ohio, but giving effect to federal laws applicable to national
banks.
 
18.17      Severability of Provisions.  Any provision in any Loan Document that
is held to be inoperative, unenforceable or invalid as to any party or in any
jurisdiction shall, as to that party or jurisdiction, be inoperative,
unenforceable or invalid without affecting the remaining provisions or the
operation, enforceability or validity of that provision as to any other party or
in any other jurisdiction, and to this end the provisions of all Loan Documents
are declared to be severable.
 
18.18      Headings.  Article and Section headings in this Agreement and the
other Loan Documents are included for convenience of reference only and are not
part of this Agreement or the other Loan Documents for any other purpose.
 
18.19      Time of the Essence.  Time is of the essence of the Loan Documents.
 
18.20      [Intentionally Omitted]

 
18.21      Removal of a Lender.  Borrower shall have the right to remove a
Lender as a party to this Agreement if (a) such Lender is paid a material amount
by Borrower pursuant to Section 3.4 or Section 3.5, (b) any of the events
described in Section 16.1(n) occurs with respect to such Lender, or (c) such
Lender becomes (and at the time of the proposed removal hereunder remains) a
Defaulting Lender hereunder.  Upon notice from Borrower, such Lender shall
execute and deliver a Commitments Assignment and Acceptance covering that
Lender’s Percentage of the Commitments in favor of such Purchaser as Borrower
may designate with the approval of the Administrative Agent, subject to payment
in full by such assignee of all principal, interest and fees and any other
amount owing to such Lender through the date of assignment.  The removal of any
Defaulting Lender pursuant to this Section 18.21 shall not preclude Borrower
from pursuing all remedies available to it against such Defaulting Lender for
damages arising out of such Defaulting Lender’s breach hereof.
 
-79-

--------------------------------------------------------------------------------


18.22      Waiver Of Right To Trial By Jury.  Each party to this agreement
hereby expressly waives any right to trial by jury of any claim, demand, action
or cause of action arising under any loan document or in any way connected with
or related or incidental to the dealings of the parties hereto or any of them
with respect to any loan document, or the transactions related thereto, in each
case whether now existing or hereafter arising, and whether sounding in contract
or tort or otherwise; and each party hereby agrees and consents that any such
claim, demand, action or cause of action shall be decided by court trial without
a jury, and that any party to this agreement may file an original counterpart or
a copy of this section with any court as written evidence of the consent of the
signatories hereto to the waiver of their right to trial by jury.
 
18.23      Purported Oral Amendments.  borrower expressly acknowledges that this
agreement and the other loan documents may only be amended or modified, or the
provisions hereof or thereof waived or supplemented, by an instrument in writing
that complies with section 19.1.  borrower agrees that it will not rely on any
course of dealing, course of performance, or oral or written statements by any
representative of the administrative agent or any lender that does not comply
with section 19.1 to effect an amendment, modification, waiver or supplement to
this agreement or the other loan documents.
 
18.24      Sign and Publicity.  Borrower shall promptly erect a sign approved in
advance by the Administrative Agent and reasonably acceptable to Borrower in a
conspicuous location on the Project during Construction indicating that the
financing for the Project is being provided by the Lenders, provided that such
sign shall comply with all applicable laws and shall not identify any Lender
without such Lender’s consent.
 
18.25      Replacement of Notes.  Upon receipt of evidence reasonably
satisfactory to Borrower of the loss, theft, destruction or mutilation of any
Note, and in the case of any such loss, theft or destruction, upon delivery of
an indemnity agreement relating solely to such Note on terms reasonably
satisfactory to Borrower and the holder of such Note or, in the case of any such
mutilation, upon surrender and cancellation of the applicable Note, Borrower
will execute and deliver, in lieu thereof, a replacement Note, identical in form
and substance to the applicable Note and dated as of the date of the applicable
Note and upon such execution and delivery all references in the Loan Documents
to such Note shall be deemed to refer to such replacement Note.
 
18.26      Defaulting Lenders.  In the event that any Lender becomes a
Defaulting Lender, then, in addition to any rights and remedies that may be
available to Borrower or the other Lenders and the Administrative Agent (such
other Lenders and the Administrative Agent being called “Non-Defaulting
Lenders”) at Law or in equity:
 
(a)           The Defaulting Lender’s rights to participate in the
administration of the Loan and the Loan Documents, including any right to vote
upon, approve, disapprove, consent to or direct any action of the Administrative
Agent (other than amendments to the Loan Documents directly affecting the
Defaulting Lender’s Commitment), shall be suspended and such rights shall not be
reinstated unless and until such Lender ceases to be a Defaulting Lender (and
all decisions, except the decision to remove the Administrative Agent, which are
to be based on a vote of the Requisite Lenders or all Lenders shall be resolved
based upon a decision or determination made by the required percentage of the
Non-Defaulting Lenders); provided, however, that if the Administrative Agent is
a Defaulting Lender, the Administrative Agent shall continue to have all rights
provided for in this Loan Agreement, as the Administrative Agent only, without
any rights to vote in its capacity as a Lender, with respect to the
administration of the Loan unless it is removed and replaced as the
Administrative Agent as provided in Section 17.8.
 
-80-

--------------------------------------------------------------------------------


(b)           Any or all of the Non-Defaulting Lenders shall be entitled (but
shall not be obligated) to:  (i) fund the aggregate amount that the Defaulting
Lender has failed to fund or pay to the Administrative Agent (such amount being
called the “Defaulted Amount”); and (ii) collect interest at the Default Rate on
the Defaulted Amount (after crediting all interest actually paid by Borrower on
the Defaulted Amount from time to time), either directly from the Defaulting
Lender or from amounts otherwise payable to the Defaulting Lender, for the
period from the date on which the Defaulted Amount was funded by the
Non-Defaulting Lenders until the date on which payment is made.  If the
Administrative Agent has funded the Defaulted Amount, the Administrative Agent
shall be entitled to collect interest at the Default Rate from the Defaulting
Lender on the Defaulted Amount as set forth above, as if the Administrative
Agent were a Non-Defaulting Lender that had elected to fund the Defaulted
Amount.
 
(c)           In the event the Defaulted Amount is funded by any Non-Defaulting
Lenders or the Administrative Agent pursuant to Section 18.26(b) above, the
Defaulting Lender’s interest in the Loans, the Loan Documents and proceeds
thereof shall be subordinated to any Defaulted Amount funded by any
Non-Defaulting Lenders or the Administrative Agent pursuant to Section 18.26(b)
above, plus all interest which may be due in accordance with Section 18.26(b)
above (to be applied pari passu among the Non-Defaulting Lenders (including the
Administrative Agent, unless the Administrative Agent is the Defaulting Lender)
funding the Defaulted Amount), without necessity for executing any further
documents; provided that such Defaulting Lender’s interest in the Loan, the Loan
Documents and the proceeds thereof shall no longer be so subordinated if the
Defaulted Amount funded by the Non-Defaulting Lenders or the Administrative
Agent (and all interest which has accrued pursuant to Section 18.26(b) above)
shall be repaid in full.
 
(d)           If, following the payment in full of all amounts due pursuant to
Section 18.26(c) above to the Non-Defaulting Lenders (including the
Administrative Agent, unless the Administrative Agent is the Defaulting Lender)
which have funded all or any portion of any Defaulted Amount, there remains any
unfunded Defaulted Amount which has not been funded by the Non-Defaulting
Lenders, the Administrative Agent or the Defaulting Lender (“Unfunded Defaulted
Amount”), then a portion of the Defaulting Lender’s interest in the Loan, the
Loan Documents and the proceeds thereof equal to the amount of the Unfunded
Defaulted Amount (together with interest thereon at the rate applicable to the
Defaulted Amount from time to time pursuant to the Loan Documents) shall be
subordinated to the interests of  the Non-Defaulting Lenders (including the
Administrative Agent, unless the Administrative Agent is the Defaulting Lender)
unless and until such Unfunded Defaulted Amount is funded either by one or more
Non -Defaulting Lenders, the Administrative Agent or the Defaulting Lender.
 
(e)           Subject to the provisions of Section 18.7 each Non-Defaulting
Lender will have the right, but not the obligation, in its sole discretion, to
acquire at par all or a proportionate share (based on the ratio of its
Commitment to the aggregate amount of the Commitments of all of the
Non-Defaulting Lenders that elect to acquire a share of the Defaulting Lender’s
Commitment) of the Defaulting Lender’s Commitment, including without limitation
its proportionate share in the outstanding principal balance of the Loan, and
all rights and interests of the Defaulting Lender under this Agreement and the
other Loan Documents.
 
-81-

--------------------------------------------------------------------------------


(f)           Nothing herein contained shall be deemed or construed to waive,
diminish, limit, prevent or estop the Administrative Agent, Borrower or any
Lender from exercising or enforcing any rights or remedies which may be
available at law or in equity as a result of or in connection with any default
under this Agreement by a Lender (including the right to bring suit against the
Defaulting Lender to recover the Defaulted Amount and interest thereon at the
rate provided in this Section 18.26).
 
ARTICLE 19

 
AMENDMENTS; CONSENTS
 
19.1           Amendments; Consents.  No amendment, modification, supplement,
extension, termination or waiver of any provision of this Agreement or any other
Loan Document, no approval or consent thereunder not expressly delegated to the
Administrative Agent, and no consent to any departure by Borrower or any other
Loan Party therefrom, may in any event be effective unless in writing signed by
(i) in all circumstances other than those described in clause (ii) of this
sentence, the Requisite Lenders and (ii), in the case of the following actions,
all of the Lenders.
 
(a)           To amend, modify, forgive, reduce or waive the principal of, or
the amount of principal, principal prepayments or the rate of interest payable
on, any Note, or the amount of the Commitments or the Percentage of any Lender
or the amount of any commitment fee payable to any Lender, or any other fee or
amount payable to any Lender under the Loan Documents or to waive an Event of
Default consisting of the failure of Borrower to pay when due principal,
interest or any fee;
 
(b)           To postpone any date fixed for any payment of principal of,
prepayment of principal of or any installment of interest on, any Note or any
installment of any fee, or to extend the term of the Commitments;
 
(c)           To amend the provisions of the definition of “Event of Default”,
“Requisite Lenders”, or “Maturity Date” or the provisions of Section 2.6 or of
Section 13.4;
 
(d)           To amend or waive this Section 19.1;
 
(e)           To amend any provision of this Agreement that expressly requires
the consent or approval of all of the Lenders to require a lesser number of
Lenders to approve such action;
 
(f)           To release Borrower or any Guarantor or any Collateral or to
subordinate the Lenders’ security interest in the Collateral, except as
specifically provided herein or in the Security Documents; or
 
-82-

--------------------------------------------------------------------------------


(g)           To change the manner of distribution of any payments to the
Lenders or the Administrative Agent;
 
and, in the case of any amendment, modification or supplement of or to any Loan
Document to which Borrower or any other Loan Party is a party, signed by each
such party, and, in the case of any amendment, modification or supplement to
Section 3.2 or Article 17, signed by the Administrative Agent. In addition, with
respect to the Administrative Agent’s approval rights in the following
situations, the Administrative Agent agrees that it shall not give such approval
without first obtaining the prior approval of the Requisite Lenders: (i) the
right to approve the Budget as of the Loan Opening Date and any changes to the
Budget after the Loan Opening Date which increase any line item in the Budget by
more than ten percent (10%) or which would result, in the aggregate, in an
increase of more than ten percent (10%) of the aggregate amount of the Budget as
approved on the Loan Opening Date; (ii) the right to approve the Borrower’s
Builder’s Risk insurance as of the Loan Opening Date under Section 6.2(k);
(iii) the right to approve any amendment, modification or change to the Ground
Lease which materially diminishes the rights of the Borrower or leasehold
mortgagees thereunder or materially increases the obligations of the Borrower
thereunder; and (iv) the right to approve any amendment, modification or change
to the Phase III Purchase Agreement which materially diminishes the rights of
the Borrower thereunder or materially increases the obligations of the Borrower
thereunder. Borrower shall be entitled to rely on any such approval given by the
Administrative Agent without any obligation to confirm that the Administrative
Agent has obtained any such approval from the Requisite Lenders.
 
 
-83-

--------------------------------------------------------------------------------


No amendment, modification, supplement, extension, termination or waiver or
consent may be effective to require a Lender to fund more than its Commitment of
a Request for an Advance, without the approval of any Lender affected
thereby.  Any amendment, modification, supplement, termination, waiver or
consent pursuant to this Section 19.1 shall apply equally to, and shall be
binding upon, all the Lenders and the Administrative Agent.
 
[Signature Pages on Following Pages]
 
 
 
-84-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Construction,
Acquisition and Interim Loan Agreement to be duly executed as of the date first
above written.
 
BORROWER:
 
KIERLAND CROSSING, LLC, a Delaware limited liability company
 
 
By:
Glimcher Kierland Crossing, LLC, a Delaware
limited liability company, its managing member

 
 
By:
Glimcher Properties Limited Partnership,
a Delaware limited partnership

 
 
By:
Glimcher Properties Corporation, a Delaware
corporation, its general partner

 
By:  /s/ George A. Schmidt
Name: George A. Schmidt
Title: Executive Vice President and Chief Investment Officer
 
Address:
 
150 East Gay Street
24th Floor
Columbus, OH  43215
Attn:  General Counsel


 
-85-

--------------------------------------------------------------------------------


ADMINISTRATIVE AGENT:
 
KEYBANK NATIONAL ASSOCIATION, a national
banking association, as Administrative Agent
 
By:          /s/ Kevin P. Murray
Name:     Kevin P. Murray
Title:       Senior Vice President


 
Address:
 
KeyBank - Real Estate Capital
127 Public Square - 8th Floor
Mail Code: OH-01-27-0839
Cleveland, Ohio 44114
Phone:  216-689-4660
Facsimile:  216-689-4997
Attn:  Kevin Murray
 
LENDERS:
 
KEYBANK NATIONAL ASSOCIATION, a national
banking association
 
By:          /s/ Kevin P. Murray
Name:     Kevin P. Murray
Title:       Senior Vice President


 
Address:
 
KeyBank - Real Estate Capital
127 Public Square - 8th Floor
Mail Code: OH-01-27-0839
Cleveland, Ohio 44114
Phone:  216-689-4660
Facsimile:  216-689-4997
Attn:  Kevin Murray
 
-86-

--------------------------------------------------------------------------------



 
EUROHYPO AG, NEW YORK BRANCH,
Individually and as Syndication Agent

 
By:       /s/ Mark A.
Fisher                                                                
Name:  Mark A.
Fisher                                                                           
Title:    Executive Director
 
By:       /s/ Stephen
Cox                                                                
Name:  Stephen
Cox                                                                           
Title:    Director                                                      
 
Address for notices:
 
Eurohypo AG, New York Branch
1114 Avenue of the Americas, 29th Floor
New York, New York 10036
Attention: Head of Portfolio Operations
Facsimile: 866-267-7680
 
with copy to:
 
Eurohypo AG, New York Branch
1114 Avenue of the Americas, 29th Floor
New York, New York 10036
Attention: Head of Legal Department
Facsimile: 866-267-7680
 
 


-87-

--------------------------------------------------------------------------------






 
THE HUNTINGTON NATIONAL BANK, individually
and as Documentation Agent

 
By:       /s/ Ronald S. Content
Name:  Ronald S.
Content                                                                           
Title:    Vice President
 
The Huntington National Bank
41 S. High Street, HC0840
Columbus, Ohio  43215
Attention: Ronald S. Content, Vice President
Phone: 614-480-4378
Facsimile: 614-480-3698
 
 
 
-88-

--------------------------------------------------------------------------------


U.S. BANK NATIONAL ASSOCIATION




By:        /s/ Anthony J.
Mathena                                                                
Name:   Anthony J. Mathena
Title:     Vice President
 
U.S. Bank National Association
175 S. Third Street
Columbus, Ohio  43215
Attention: Anthony Mathena, Vice President
Phone: 614-232-8013
Facsimile:614-232-8033
 
 
 
-89-

--------------------------------------------------------------------------------


NATIONAL CITY BANK


By:       /s/ Brent
Sobczak                                                                
Name:  Brent
Sobczak                                                                           
Title:    Assistant Vice President
 


National City Bank
155 E. Broad Street
Columbus, Ohio  43251
Attention: Brent Sobczak,
Assistant Vice President
Phone: 614-463-7233
Facsimile: 614-463-8058
 
 
-90-

--------------------------------------------------------------------------------


PNC BANK, NATIONAL ASSOCIATION


By:       /s/ Richard Trzybinski
Name:  Richard Trzybinski
Title:    Vice President
 
PNC Bank, National Association
201 East Fifth Street
Cincinnati, Ohio  45202
Attention: Richard Trzybinski, Vice President
Phone: 513-651-8939
Facsimile: 513-651-8931




-91-

--------------------------------------------------------------------------------


EXHIBIT A-1
 
Legal Description Of Phase I/Phase II Land
 
A portion of the northwest quarter of Section 11 and the southwest quarter of
Section 2, Township 3 North, Range 4 East of the Gila and Salt River Base and
Meridian, Maricopa County, Arizona being described as follows:
 
COMMENCING at a brass cap in hand hole found at the northwest corner of said
Section 11, also being the point of intersection of the monumented centerlines
of Greenway-Gayden Loop and Scottsdale Road, from which a brass cap in hand hole
found at the intersection of the monumented centerlines of Scottsdale Road and
Butherus Road bears South 01◦08’00” West, of 1100.20 feet;
 
Thence South 89◦40’34” East, along the monumented centerline of Greenway-Hayden
Road, a distance of 65.07 feet to brass cap in hand hole and a point on a
non-tangent curve, the radius point of which bears North 00◦19’08” East,
2,000.00 feet;
 
Thence easterly, along the arc of said curve to the left and said monumented
centerline of Greenway-Hayden Loop, through a central angle of 16◦55’21”, an arc
distance of 590.71 feet;
 
Thence South 16◦36’13” East, 65.00 feet to a point on a line lying 65.00 feet
south of and parallel to said monumented centerline of Greenway-Hayden Loop and
the TRUE POINT OF BEGINNING;
 
Thence continuing South 16◦36’13” East 40.25 feet to a point of curvature having
a radius of 150.00 feet;
 
Thence southerly along said curve to the right through a central angle of
17◦44’55” an arc distance of 46.47 feet;
 
Thence South 01◦08’42” West, 1000.15 feet to a point on a line lying 50.00 feet
north of and parallel to the monumented centerline of Butherus Road;
 
Thence North 88◦51’18” West, along said line lying 50.00 feet north of and
parallel to the monumented centerline of Butherus Road, 594.92 feet to a point
of curvature having a radius of 25.00 feet;
 
Thence northwesterly, along the arc of said curve to the right, through a
central angle of 89◦59’18”, an arc distance of 39.26 feet to a point on a line
lying 65.00 feet east of and parallel to the monumented centerline of Scottsdale
Road;
 
Thence North 01◦08’00” East, along said line lying 65.00 feet east of and
parallel to the monumented centerline of Scottsdale Road 941.49 feet to a point
of curvature having a radius of 20.00 feet;
 
Thence northeasterly along the arc of said curve to the right, through a central
angle of 88◦40’15”, an arc distance of 30.95 feet to a point on a line lying
65.00 feet south of and parallel to the monumented centerline of Greenway-Hayden
Loop and a point of reverse curvature having a radius of 2,065,00 feet;
 
Thence easterly, along the arc of said curve to the left and said line lying
65.00 feet south of and parallel to the monumented centerline of Greenway-Hayden
Loop through a central angle of 16◦24’28” an arc distance of 591.35 feet to the
TRUE POINT OF BEGINNING.
 
 

--------------------------------------------------------------------------------


EXHIBIT A-2
 
Legal Description Of Phase III Parcels
 
Image [image1.jpg]
 
 
-2-

--------------------------------------------------------------------------------


 
Image [image2.jpg]
 
 
 
-3-

--------------------------------------------------------------------------------


 
Image [image3.jpg]
 
-4-

--------------------------------------------------------------------------------


 
Image [image4.jpg]
 
-5-

--------------------------------------------------------------------------------


 
Image [image5.jpg]
 
 
-6-

--------------------------------------------------------------------------------


EXHIBIT A-3
 
Site Plan of Phase I
 
Phase IA of the Project shall consist of Buildings B, C and E shown on the
attached Site Plan and all sitework for Phase I of the Project.
Phase IB of the Project shall consist of Buildings A and D shown on the attached
Site Plan.
Phase IC of the Project shall consist of Building J shown on the attached Site
Plan.
 
 

--------------------------------------------------------------------------------


 
EXHIBIT A-3
Site Plan of Phase I
 
Image [image6.jpg]
 
-2-

--------------------------------------------------------------------------------


EXHIBIT A-4
 
Site Plan of all Phases
 
Image [image7.jpg]
 

--------------------------------------------------------------------------------


 
EXHIBIT B
 
Commitments Assignment and Acceptance
 
ASSIGNMENT AND ACCEPTANCE AGREEMENT




This ASSIGNMENT AND ACCEPTANCE AGREEMENT (the “Assignment and Acceptance”) dated
as of ______________, 200_, is made by and between (“Assignor”) and
_________________ (“Assignee”).
 
RECITALS
 
WHEREAS, Assignor is party to that certain Construction, Acquisition and Interim
Loan Agreement dated as of November __, 2007 (as it may have been or hereafter
may be amended, amended and restated, modified, supplemented or renewed from
time to time, the “Agreement”), among Kierland Crossing, LLC (“Borrower”), the
several financial institutions from time to time party thereto (collectively,
including Assignor, “Lenders”), and KeyBank National Association, as
administrative agent for Lenders (in such capacity, “Agent”).  Capitalized terms
used in this Assignment and Acceptance and not defined herein have the meanings
given to them in the Agreement;
 
WHEREAS, as provided under the Agreement, Assignor currently has a Commitment in
the amount shown on Schedule 1 attached hereto, of which the amount shown on
Schedule 1 has been advanced and is outstanding as of the date of Schedule 1;
and
 
WHEREAS, Assignor wishes to assign to Assignee a portion of its rights and
obligations under the Agreement in respect of its Commitment, in the amount
shown on Schedule 1 as the “Assigned Amount” on the terms and subject to the
conditions set forth herein, and Assignee wishes to accept the assignment of
such rights and to assume such obligations from Assignor on such terms and
subject to such conditions;
 
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:
 
1.           Assignment and Acceptance.
 
1.1           Subject to the terms and conditions of this Assignment and
Acceptance, (i) Assignor hereby sells, transfers and assigns to Assignee, and
(ii) Assignee hereby purchases, assumes and undertakes from Assignor, without
recourse and without representation or warranty (except as provided in this
Assignment and Acceptance) the portion shown on Schedule 1 of (A) the Commitment
of Assignor and (B) all related rights, benefits, obligations, liabilities and
indemnities of Assignor under and in connection with the Agreement, the other
Loan Documents arising from and after the date hereof.
 
1.2           With effect on and after the Effective Date (as defined in Section
5 hereof), Assignee shall be a party to the Agreement and shall succeed to all
of the rights and be obligated to perform all of the obligations of a Lender
under the Agreement and arising from and after the date hereof, including the
rights with respect to indemnification, with a Commitment equal to the Assigned
Amount (plus the amount of Assignee’s existing Commitment, if any) as shown on
Schedule 1.  Assignee agrees that it will perform in accordance with its terms
all of the obligations that it is required to perform as a Lender under the
Agreement arising from and after the date hereof.  It is the intent of the
parties hereto that the Commitment of Assignor shall, as of the Effective Date,
be reduced by an amount equal to the Assigned Amount and Assignor shall
relinquish its rights and be released from its obligations under the Agreement
to the extent such obligations have been assumed by Assignee; provided, however,
that Assignor shall not relinquish its rights to be indemnified by Borrower
under Section 18.11 of the Agreement or any other similar indemnity provisions
of the Loan Documents to the extent such rights relate to the time prior to the
Effective Date.
 

--------------------------------------------------------------------------------


1.3           After giving effect to the assignment and assumption set forth
herein, Assignor’s Commitment as of the end of the Effective Date, and its
Percentage, will be as shown on Schedule 1.
 
1.4           After giving effect to the assignment and assumption set forth
herein, Assignee’s Commitment as of the end of the Effective Date, and its
Percentage, will be as shown on Schedule 1.
 
2.           Payments.  As consideration for the sale, assignment and transfer
contemplated in Section 1 hereof, Assignee shall pay to Assignor on the
Effective Date in immediately available funds an amount equal to the principal
amount of all outstanding Advances included in the Assigned Amount.
 
3.           Re-allocation of Payments.  Any interest, fees and other payments
accrued to the Effective Date with respect to the Commitment of Assignor shall
be for the account of Assignor.  Any interest, fees and other payments accrued
on and after the Effective Date with respect to the Assigned Amount shall be for
the account of Assignee.  Each of Assignor and Assignee agrees that it will hold
in trust for the other party any interest, fees and other amounts that it may
receive to which the other party is entitled pursuant to the preceding sentence
and pay to the other party any such amounts that it may receive promptly upon
receipt.
 
4.           Independent Credit Decision.  Assignee (a) acknowledges that it has
received a copy of the Agreement and the Exhibits thereto, together with copies
of the most recent financial statements referred to in Section 15.1 of the
Agreement, and such other documents and information as it has deemed appropriate
to make its own credit and legal analysis and decision to enter into this
Assignment and Acceptance; and (b) agrees that it will, independently and
without reliance upon Assignor, Agent or any other Lender and based on such
documents and information as it deems appropriate at the time, continue to make
its own credit and legal decisions in taking or not taking action under the
Agreement.
 
5.           Effective Date; Notices.
 
5.1           As between Assignor and Assignee, the effective date for this
Assignment and Acceptance shall be the date so identified on Schedule 1 (the
“Effective Date”); provided that the following conditions precedent have been
satisfied on or before the Effective Date:
 
-2-

--------------------------------------------------------------------------------


(a)           this Assignment and Acceptance shall be executed and delivered by
Assignor and Assignee;
 
(b)           if and to the extent required under Section 18.7(b) of the
Agreement, the consent of Agent and Borrower for the assignment of the Assigned
Amount by Assignor to Assignee shall have been duly obtained and shall be in
full force and effect as of the Effective Date; and
 
(c)           Assignee shall pay to Assignor all amounts due to Assignor under
this Assignment and Acceptance.
 
5.2           Promptly following the execution of this Assignment and
Acceptance, Assignor shall deliver to Agent for acknowledgment by Agent, and if
applicable, Borrower, a Notice of Assignment substantially in the form attached
hereto as Schedule 2.
 
6.           Agent.
 
6.1           Assignee hereby appoints and authorizes Agent to take such action
as agent on its behalf and to exercise such powers under the Agreement as are
delegated to Agent by the Lenders pursuant to the terms of the Agreement.
 
6.2           If Assignor is also the Agent, Assignee shall assume no duties or
obligations held by Assignor in its capacity as Agent under the Agreement.
 
7.           Withholding Tax.  Assignee (a) represents and warrants to Lenders,
Agent and Borrower that under applicable Law and treaties no tax will be
required to be withheld by the Lenders with respect to any payments to be made
to Assignee hereunder, (b) agrees to comply with (if it is organized under the
Laws of any jurisdiction other than the United States or any state thereof)
Section 3.10 of the Agreement prior to the time that Agent or Borrower is
required to make any payment of principal, interest or fees hereunder or under
the Loan Documents to Assignee.
 
8.           Representations and Warranties.
 
8.1           Assignor represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any lien or other adverse claim; (ii) it is duly
organized and existing and it has the full power and authority to take, and has
taken, all action necessary to execute and deliver this Assignment and
Acceptance and any other documents required or permitted to be executed or
delivered by it in connection with this Assignment and Acceptance and to fulfill
its obligations hereunder; (iii) no notices to, or consents, authorizations or
approvals of, any Person are required (other than any already given or obtained)
for its due execution, delivery and performance of this Assignment and
Acceptance, and apart from any agreements or undertakings or filings required by
the Agreement, no further action by, or notice to, or filing with, any Person is
required of it for such execution, delivery or performance; and (iv) this
Assignment and Acceptance has been duly executed and delivered by it, and
constitutes the legal, valid and binding obligation of Assignor, enforceable
against Assignor in accordance with the terms hereof, subject, as to
enforcement, to bankruptcy, insolvency, moratorium, reorganization and other
Laws of general application relating to or affecting creditors’ rights and to
general equitable principles.
 
-3-

--------------------------------------------------------------------------------


8.2           Assignor makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Agreement or
any other instrument or document furnished pursuant thereto.  Assignor makes no
representation or warranty in connection with, and assumes no responsibility
with respect to, the solvency, financial condition or statements of Borrower, or
the performance or observance by Borrower of any of its respective obligations
under the Agreement or any other instrument or document furnished in connection
therewith.
 
8.3           Assignee represents and warrants that (i) it is duly organized and
existing and it has full power and authority to take, and has taken, all action
necessary to execute and deliver this Assignment and Acceptance and any other
documents required or permitted to be executed or delivered by it in connection
with this Assignment and Acceptance, and to fulfill its obligations hereunder;
(ii) no notices to, or consents, authorizations or approvals of, any Person are
required (other than any already given or obtained) for its due execution,
delivery and performance of this Assignment and Acceptance; and apart from any
agreements or undertakings or filings required by the Agreement, no further
action by, or notice to, or filing with, any Person is required of it for such
execution, delivery or performance; (iii) this Assignment and Acceptance has
been duly executed and delivered by it, and constitutes the legal, valid and
binding obligation of Assignee, enforceable against Assignee in accordance with
the terms hereof, subject, as to enforcement, to bankruptcy, insolvency,
moratorium, reorganization and other Laws of general application relating to or
affecting creditors’ rights and to general equitable principles; and (iv) it
satisfies the requirements of a Qualified Institutional Lender under the
Agreement.
 
9.           Further Assurances.  Assignor and Assignee each hereby agree to
execute and deliver such other instruments, and take such other action, as
either party may reasonably request in connection with the transactions
contemplated by this Assignment and Acceptance, including the delivery of any
notices or other documents or instruments to Borrower or Agent, that may be
required in connection with the assignment and assumption contemplated hereby.
 
10.           Miscellaneous.
 
10.1           Any amendment or waiver of any provision of this Assignment and
Acceptance shall be in writing and signed by the parties hereto.  No failure or
delay by either party hereto in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, and any waiver of any breach of the
provisions of this Assignment and Acceptance shall be without prejudice to any
rights with respect to any other or further breach thereof.
 
10.2           All payments made hereunder shall be made without any set-off or
counterclaim.
 
-4-

--------------------------------------------------------------------------------


10.3           Assignor and Assignee shall each pay its own costs and expenses
incurred in connection with the negotiation, preparation, execution and
performance of this Assignment and Acceptance.
 
10.4           This Assignment and Acceptance may be executed in any number of
counterparts, and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
 
10.5           THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW
OTHER THAN THE LAWS OF THE STATE OF NEW YORK.  Assignor and Assignee each
irrevocably submits to the non-exclusive jurisdiction of any State or Federal
court sitting in New York, New York over any suit, action or proceeding arising
out of or relating to this Assignment and Acceptance, and irrevocably agrees
that all claims in respect of such action or proceeding may be heard and
determined in such New York, New York State or Federal court.  Each party to
this Assignment and Acceptance hereby irrevocably waives, to the fullest extent
it may effectively do so, the defense of an inconvenient forum to the
maintenance of such action or proceeding.
 
10.6           ASSIGNOR AND ASSIGNEE EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS ASSIGNMENT AND ACCEPTANCE, THE AGREEMENT, ANY RELATED DOCUMENTS AND
AGREEMENTS OR ANY COURSE OF CONDUCT, COURSE OF DEALING, OR STATEMENTS (WHETHER
ORAL OR WRITTEN).
 
-5-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment and
Acceptance to be executed and delivered by their duly authorized officers as of
the date first above written.
 
Assignor:               _______________________________________


By:____________________________________________
Title:___________________________________________
Name:__________________________________________

Address:
 
_______________________________________________
_______________________________________________
_______________________________________________
_______________________________________________
Attn: __________________________
Telephone:______________________
Facsimile:_______________________


 
Assignee:              _______________________________________


By:____________________________________________
Title:___________________________________________
Name:__________________________________________

Address:
 
_______________________________________________
_______________________________________________
_______________________________________________
_______________________________________________
Attn: __________________________
Telephone:______________________
Facsimile:_______________________

 
-6-

--------------------------------------------------------------------------------


SCHEDULE 1
TO ASSIGNMENT AND ACCEPTANCE




1.           Effective Date:  ______________, 200_.
 
2.           Assignor:                                                                .
 
3.           Assignee:                                                                .
 
4.           Assignor’s Commitment Prior to
Assignment:  $                                                                                                                     .
 
5.           Assignor’s Outstanding Advances Prior to Assignment:  $.
 
6.           Total Assigned
Amount:  $                                                                                     
 
7.           Total Assigned Outstanding
Advances:  $                                                                                                           
 
8.           Assignor’s Percentage of Total Loan Commitment after
Assignment:  ___%
 
9.           Assignor’s Outstanding Advances after
Assignment:  $                                                                                                                                
 
10.          Assignee’s Percentage of Total Loan Commitment after
Assignment:  ___%
 
11.          Assignee’s Outstanding Advances after Assignment:  $
 
12.          Assignee’s Notice Address:
___________________________
___________________________
___________________________
Attention:___________________
Telephone:__________________
Facsimile:___________________


13.           Assignee’s Wiring Instructions:
 
Account # __________________
At ________________________
FFC:_______________________
Attention:___________________
 
 

--------------------------------------------------------------------------------


SCHEDULE 2


NOTICE OF ASSIGNMENT AND ACCEPTANCE




___________, 200_
 
To Agent:
 
KeyBank National Association
KeyBank - Real Estate Capital
127 Public Square - 8th Floor
Mail Code: OH-01-27-0839
Cleveland, Ohio 44114
Attn:   Kevin Murray


 
To Borrower:
 
Kierland Crossing, LLC
c/o_______________________
__________________________
__________________________
 
Ladies and Gentlemen:
 
We refer to the Construction, Acquisition and Interim Loan Agreement dated as of
November __, 2007 (as it may be amended, amended and restated, modified,
supplemented or renewed from time to time, the “Agreement”) among Kierland
Crossing, LLC (“Borrower”), the Lenders referred to therein and KeyBank National
Association, as administrative agent for the Lenders (in such capacity,
“Agent”).  Capitalized terms used but not defined herein shall have the meanings
given to them in the Agreement.
 
1.           We hereby give you notice of, and, to the extent required under the
Agreement request your consent to, the assignment by (“Assignor”) to
_______________________ (“Assignee”) of that portion of the right, title and
interest of Assignor in and to the Agreement (including, without limitation,
that portion of the right, title and interest of Assignor in and to the
Commitment of Assignor and all outstanding Notes held by Assignor), as proposed
to be assigned pursuant to the Assignment and Acceptance Agreement attached
hereto (the “Assignment and Acceptance”).
 
2.           Assignee agrees that, upon receiving the consent or acknowledgement
of Agent to such assignment, Assignee will be bound by the terms of the
Agreement as fully and to the same extent as if Assignee were the Lender
originally holding such interest in the Agreement.
 
3.           You are entitled to rely upon the representations, warranties and
covenants of each of Assignor and Assignee contained in the Assignment and
Acceptance.
 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Assignor and Assignee have caused this Notice of Assignment
and Acceptance to be executed by their respective duly authorized officials,
officers or agents as of the date first above mentioned.
 
Very truly yours,
 
Assignor:              __________________________________
 
By: _______________________________
Name:_____________________________
Title:______________________________

Assignee:              __________________________________
 
By: _______________________________
Name:_____________________________
Title:______________________________




RECEIPT ACKNOWLEDGED AND,
IF APPLICABLE, ASSIGNMENT
CONSENTED TO:


KEYBANK NATIONAL ASSOCIATION,
as Agent


By:____________________________
Name:__________________________
Title:___________________________




KIERLAND CROSSING, LLC


By:____________________________
Name:__________________________
Title:___________________________


-2-

--------------------------------------------------------------------------------


 
EXHIBIT C
 
COMPLIANCE CERTIFICATE




KeyBank National Association, as Administrative Agent
127 Public Square
Cleveland, Ohio  44114


 
Re:
Construction, Acquisition and Interim Loan Agreement dated as of November __,
2007 (as amended, modified, supplemented, restated, or renewed, from time to
time, the “Agreement”) between KIERLAND CROSSING, LLC (the “Borrower”), and
KEYBANK NATIONAL ASSOCIATION, as Administrative Agent for itself and the other
lenders parties thereto from time to time (“Lenders”).



Reference is made to the Agreement.  Capitalized terms used in this Certificate
(including schedules and other attachments hereto, this “Certificate”) without
definition have the meanings specified in the Agreement.
 
Pursuant to applicable provisions of the Agreement, the undersigned, Glimcher
Properties Limited Partnership (“Guarantor”) hereby certifies to the Lenders
that the information furnished in the attached schedules, including, without
limitation, each of the calculations listed below are true, correct and complete
in all material respects as of the last day of the fiscal periods subject to the
financial statements and associated covenants being delivered to the Lenders
pursuant to the Agreement together with this Certificate (such statements the
“Financial Statements” and the periods covered thereby the “reporting period”)
and for such reporting periods.
 
The Guarantor hereby further certifies to the Lenders that:
 
1.           Compliance with Financial Covenants.  Schedule A attached hereto
sets forth financial data and computations evidencing Guarantor’s compliance
with certain covenants of the Unsecured Credit Agreement, all of which data and
computations are true, complete and correct.
 
2.           Review of Condition.  Guarantor has reviewed the terms of the
Agreement, including, but not limited to, the representations and warranties of
the Borrower set forth in the Agreement and the covenants of the Borrower set
forth in the Agreement, and has made, or caused to be made under his or her
supervision, a review in reasonable detail of the transactions and condition of
the Borrower through the reporting periods.
 
3.           Representations and Warranties.  To Guarantor’s actual knowledge,
the representations and warranties of the Borrower contained in the Loan
Documents, including those contained in the Agreement, are true and accurate in
all material respects as of the date hereof and were true and accurate in all
material respects at all times during the reporting period except as expressly
noted on Schedule B hereto.
 

--------------------------------------------------------------------------------


4.           Covenants.  Guarantor’s actual knowledge, during the reporting
period, the Borrower observed and performed all of the respective covenants and
other agreements under the Agreement and the Loan Documents, and satisfied each
of the conditions contained therein to be observed, performed or satisfied by
the Borrower, except as expressly noted on Schedule B hereto.
 
5.           No Default.  To the Borrower’s actual knowledge, no Default exists
as of the date hereof or existed at any time during the reporting period, except
as expressly noted on Schedule B hereto.
 
IN WITNESS WHEREOF, this Certificate is executed by the undersigned this ___ day
of _____________, 2007.
 
GLIMCHER PROPERTIES LIMITED PARTNERSHIP,
a Delaware limited partnership
 
By:  Glimcher Properties Corporation,
its sole general partner


By:___________________________________
 
Name:_________________________________
 
Title:__________________________________
 


-2-

--------------------------------------------------------------------------------


 
EXHIBIT D
 
NOTE
 
$____________________
November __, 2007



 
FOR VALUE RECEIVED, KIERLAND CROSSING, LLC, a Delaware limited liability company
(“Borrower”), promises to pay to the order of _________________ (“Lender”) the
principal amount of and 00/100 Dollars ($ .00), or such lesser aggregate amount
of Advances as may be made and outstanding pursuant to Lender’s Commitment under
the Loan Agreement hereinafter described, payable as hereinafter set
forth.  Borrower promises to pay interest on the principal amount hereof
remaining unpaid from time to time from the date hereof until the date of
payment in full, payable as hereinafter set forth.
 
Reference is made to the Construction, Acquisition and Interim Loan Agreement of
even date herewith among Borrower, KeyBank National Association as
Administrative Agent, Lender and the other “Lenders” identified therein (as it
may have been or may hereafter be amended, amended and restated, modified,
supplemented or renewed from time to time, the “Loan Agreement”).  Terms defined
in the Loan Agreement and not otherwise defined herein are used herein with the
meanings ascribed to those terms in the Loan Agreement.  This is one of the
Notes referred to in the Loan Agreement, and any holder hereof is entitled to
all of the rights, remedies, benefits and privileges provided for in the Loan
Agreement.  The Loan Agreement, among other things, contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
upon the terms and conditions therein specified.
 
The principal indebtedness evidenced by this Note shall be payable and
prepayable as provided in the Loan Agreement and in any event on the Maturity
Date (which shall be May __, 2011, subject to extension as provided in
Section 2.6 of the Loan Agreement).
 
Interest shall be payable on the outstanding daily unpaid principal amount of
each Advance outstanding hereunder from the date such Advance was made until
payment in full, and shall accrue and be payable at the rates and on the dates
set forth in the Loan Agreement both before and after default and before and
after maturity and judgment.
 
The amount of each payment hereunder shall be made to Lender at Administrative
Agent’s office (as designated by Administrative Agent from time to time), for
the account of Lender, in Dollars and in immediately available funds not later
than 2:00 p.m., Cleveland time, on the day of payment (which must be a Banking
Day).  All payments received after 2:00 p.m., Cleveland time, on any Banking
Day, shall be deemed received on the next succeeding Banking Day.  Lender shall
keep a record of Advances made by it and payments of principal with respect to
this Note, and such record shall be presumptive evidence of the principal amount
owing under this Note, absent manifest error.
 
Without limiting any applicable provisions of the Loan Agreement, Borrower
hereby promises to pay all costs and expenses of any holder hereof incurred in
collecting Borrower’s obligations hereunder or in enforcing or attempting to
enforce any of holder’s rights hereunder, including reasonable attorneys’ fees,
whether or not an action is filed in connection therewith.
 

--------------------------------------------------------------------------------


Borrower hereby waives presentment, demand for payment, dishonor, notice of
dishonor, protest, notice of protest, and any other notice or formality, to the
fullest extent permitted by applicable Laws.
 
Assignment of this Note is subject to the consent of certain parties pursuant to
Section 18.7 of the Loan Agreement.
 
This Note shall be delivered to and accepted by Lender in the State of Ohio, and
shall be governed by, and construed and enforced in accordance with, the
internal Laws thereof without regard to the choice of law provisions thereof.
 
“Borrower”
 
KIERLAND CROSSING, LLC, a Delaware limited
liability company
 
By:           Glimcher Kierland Crossing, LLC, a
Delaware limited liability company, its
managing member
 
 
By:
Glimcher Properties Limited Partnership, a
Delaware limited partnership, its sole member

 
 
By:
Glimcher Properties Corporation, its
sole general partner

 
By:______________________________
Name:____________________________
Title:_____________________________
 
-2-

--------------------------------------------------------------------------------


 
EXHIBIT E
 
PERMITTED EXCEPTIONS
 
See Schedule B to the Title Policy delivered at Closing
 
 

--------------------------------------------------------------------------------


EXHIBIT F
 
INSURANCE REQUIREMENTS
 
Borrower shall obtain and keep in full force and effect either builder’s risk
insurance (the “Builder’s Risk Insurance policy”) coverage or permanent All
Perils insurance coverage as appropriate, satisfactory to the Administrative
Agent, on the Project.  All insurance policies shall be issued by carriers with
a Best’s Insurance Reports policy holder’s rating of A and a financial size
category of Class X and shall include a standard mortgage clause (without
contribution) in favor of and acceptable to the Administrative Agent.  The
policies shall provide for the following, and any other coverage that the
Administrative Agent may from time to time deem necessary:


a)
Coverage Against All Peril and/or Builders Risk in the amount of 100% of the
replacement cost of all Improvements located or to be located on the Phase
I/Phase II Land and, from and after the date of its acquisition, the Phase III
Retail Unit (or evidence that such coverage is being carried under the
applicable condominium documents). If the policy is written on a CO-INSURANCE
basis, the policy shall contain an AGREED AMOUNT ENDORSEMENT as evidence that
the coverage is in an amount sufficient to insure the full amount of the
mortgage indebtedness.  “KeyBank National Association and its successors and
assigns acting as administrative agent for certain lenders” shall be named as
the “Mortgagee” and “Loss Payee”.

 
b)
Public liability coverage in a minimum amount of not less than $2,000,000 per
occurrence and $5,000,000 in the aggregate.  “KeyBank National Association and
its successors and assigns acting as administrative agent for certain lenders”
shall be named as an “Additional Insured”.

 
c)
Rent loss or business interruption coverage in a minimum amount approved by the
Administrative Agent of not less than the appraised rentals for a minimum of
twelve months.

 
d)
Flood hazard coverage in a minimum amount available, if any portion of the
Project is located in a special flood hazard area (“Flood Hazard Area”) as
designated by the Federal Emergency Management Agency on its Flood Hazard
Boundary Map and Flood Insurance Rate Maps, and the Department of Housing and
Urban Development, Federal Insurance Administration, Special Flood Hazard Area
Maps.

 
e)
Workers Compensation and Disability insurance as required by law.

 
f)
Such other types and amounts of insurance with respect to the Project and the
operation thereof which are commonly maintained in the case of other property
and buildings similar to the Project in nature, use, location, height, and type
of construction, as may from time to time be required by the Deed of Trust.

 

--------------------------------------------------------------------------------


Each policy shall provide that it may not be canceled, reduced or terminated
without at least thirty (30) days prior written notice to the Administrative
Agent.
 
-2-

--------------------------------------------------------------------------------


EXHIBIT G
 
INITIAL BUDGET
 
 
Image [image8.jpg]
 
 

--------------------------------------------------------------------------------


EXHIBIT H
 
BORROWER’S CERTIFICATE
 
KeyBank National Association
800 Superior
Cleveland, OH  44114


ATTN:  COMMERCIAL REAL ESTATE DEPARTMENT


RE:
Application for Advance or confirmation of equity contribution in connection
with a $220,000,000 loan (#______________________) to Kierland Crossing, LLC
(“Borrower”).



 
1.
Pursuant to that certain Construction, Acquisition and Interim Loan Agreement
dated November __, 2007 (the “Construction Loan Agreement”) among Borrower,
KeyBank National Association, as administrative agent (“Agent”) and certain
other lenders named therein (“Lenders”), Borrower:

 
 
(a)
hereby requests a loan advance as indicated on the Soft and Hard Cost
Requisition attached hereto.  We acknowledge that this amount is subject to
inspection, verification, and available funds.

 
 
(b)
acknowledges and confirms an equity contribution as indicated on the Soft and
Hard Cost Requisition attached hereto.

 
Funding Instructions
 
 
2.
This Borrower’s Certificate is to be utilized only in satisfaction of costs and
charges with respect to the Project and the Construction thereon as shown on the
Soft and Hard Cost Requisition Form, dated ____________________, attached
hereto.

 
 
3.
The Borrower agrees to provide, if requested by Agent, a Vendor Payee Listing
showing the name and the amount currently due each party to whom Borrower is
obligated for labor, material and/or services supplies.  This information would
be provided in support of the disbursements set forth in paragraph 2(a) hereof.

 
 
4.
The Borrower also certifies and agrees that:

 
 
(a)
It has complied with all duties and obligations required to date to be carried
out and performed by it pursuant to the terms of the Construction Loan
Agreement;

 
 
(b)
No Event of Default as defined in the Construction Loan Agreement has occurred
and is continuing;

 

--------------------------------------------------------------------------------


 
(c)
All change orders or changes to the Schedule of Values have been submitted to
and approved by Agent;

 
 
(d)
All funds previously disbursed have been used for the purposes as set forth in
the Construction Loan Agreement;

 
 
(e)
All outstanding claims for labor, materials and/or services furnished prior to
this draw period have been paid or will be paid from the proceeds of this
disbursement;

 
 
(f)
All Construction prior to the date of this Borrower’s Certificate has been
accomplished in accordance with the applicable plans and specifications;

 
 
(g)
All sums advanced by Agent and the Lenders or contributed by Borrower as equity
on account of this Application will be used solely for the purpose of paying
obligations owing as shown on the attached documentation and no item(s)  for
which payment is requested and/or equity is contributed has (have) been the
basis for any prior disbursement and/or equity contribution;

 
 
(h)
There are no liens outstanding against the Project or its equipment except for
Permitted Liens and security interests as agreed upon in the Construction Loan
Agreement;

 
 
(i)
The aggregate amount of undisbursed loan proceeds and unfunded equity
requirement remaining is sufficient to pay all Project Costs through
Stabilization, including all costs of Construction in accordance with the plans
and specifications originally submitted to the Agent as modified by Agent
approved changed orders;

 
 
(j)
All representations and warranties contained in the Construction Loan Agreement
are true and correct in all material respects as of the date hereof.

 
 
(k)
The undersigned understands that this certification is made for the purpose of
inducing Agent and the Lenders to make a Loan to Borrower and that, in making
such Loan, Agent and the Lenders will rely upon the accuracy of the matters
stated in this certificate.

 
 
5.
Disbursement of the loan proceeds hereby requested are subject to the receipt by
the Agent, in those states where applicable, of a certificate from the issuing
title company stating that no claims have been filed of record which adversely
affects the interest of Borrower in the Project, subsequent to the filing of the
Deed of Trust.

 
-2-

--------------------------------------------------------------------------------


 
6.
The terms used in this Borrower’s Certificate have the same meaning and
definitions as those set forth in the Construction Loan Agreement.

 
 
7.
The Borrower, or authorized signer, certifies that the statements made in this
Borrower’s Certificate and any documents submitted herewith and identified
herein are true and has duly caused this Borrower’s Certificate to be signed on
its behalf by the undersigned, thereunto duly authorized.

 


 
DATE:_______________________________________
 
BORROWER:__________________________________
 
BY:__________________________________________
 
ITS:__________________________________________
 


-3-

--------------------------------------------------------------------------------


EXHIBIT I
 
SOFT AND HARD COST REQUISITION FORM
 
Image [image9.jpg]
 

--------------------------------------------------------------------------------


SCHEDULE 1.1
 
Loan Commitment Schedule


Name of Lender
Commitment
Amount
Percentage
Interest
KeyBank National Association
(Administrative Agent)
$ 70,000,000
31.8182%
Eurohypo AG, New York Branch
(Syndication Agent)
   40,000,000
18.1818%
Huntington National Bank
(Documentation Agent)
   40,000,000
18.1818%
U.S. Bank National Association
   30,000,000
13.6364%
National City Bank
   20,000,000
9.0909%
PNC Bank, National Association
   20,000,000
9.0909%
Total
$220,000,000
100%

 
 

--------------------------------------------------------------------------------



SCHEDULE 4.7
 
Litigation and Judgments
 
None
 
 

--------------------------------------------------------------------------------


SCHEDULE 4.15
 
Hazardous Material Disclosure
 
None
 
 
 